Exhibit 10.4

EXECUTION VERSION

 

 

BRIDGE LOAN AGREEMENT

AMONG

WESTERN DIGITAL CORPORATION,

a Delaware corporation, as Parent

WESTERN DIGITAL TECHNOLOGIES, INC.,

a Delaware corporation, as Initial Borrower,

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS,

MIZUHO BANK, LTD.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

HSBC SECURITIES (USA) INC., and

SUMITOMO MITSUI BANKING CORPORATION,

as Lead Joint Arrangers, Joint Bookrunners and Co-Syndication Agents,

BBVA COMPASS,

THE BANK OF NOVA SCOTIA,

BNP PARIBAS SECURITIES CORP.,

TD BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

and

SUNTRUST BANK

as Co-Documentation Agents

and

FIFTH THIRD BANK,

STANDARD CHARTERED BANK and

SUNTRUST ROBINSON HUMPHREY, INC.

as Managing Agents

DATED AS OF May 12, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.        DEFINITIONS; INTERPRETATION

     1   

Section 1.1

  Definitions      1   

Section 1.2

  Interpretation      27   

Section 1.3

  Certain Determinations      28   

Section 1.4

  Change in Accounting Principles      28   

ARTICLE 2.        THE LOAN FACILITY

     28   

Section 2.1

  The Loans      28   

Section 2.2

  [reserved]      29   

Section 2.3

  [reserved]      29   

Section 2.4

  Applicable Interest Rates      29   

Section 2.5

  Manner of Borrowing Loans and Designating Applicable Interest Rates      29   

Section 2.6

  Minimum Borrowing Amounts; Maximum Eurodollar Loans      30   

Section 2.7

  Maturity of Loans      31   

Section 2.8

  Voluntary Prepayments of Loans      31   

Section 2.9

  Place and Application of Payments      31   

Section 2.10

  Commitment Terminations      32   

Section 2.11

  [reserved]      32   

Section 2.12

  Evidence of Indebtedness      32   

Section 2.13

  Fees      32   

ARTICLE 3.        CONDITIONS PRECEDENT

     32   

Section 3.1

  Credit Extension and Effectiveness on Closing Date      32   

ARTICLE 4.        THE COLLATERAL AND THE GUARANTY

     36   

Section 4.1

  Collateral      36   

Section 4.2

  Liens on Real Property      36   

Section 4.3

  Guaranty      36   

Section 4.4

  Further Assurances      36   

Section 4.5

  Limitation on Collateral      37   

ARTICLE 5.        REPRESENTATIONS AND WARRANTIES

     37   

Section 5.1

  Financial Statements      37   

Section 5.2

  Organization and Qualification      38   

Section 5.3

  Authority and Enforceability      38   

Section 5.4

  No Material Adverse Change      39   

Section 5.5

  Litigation and Other Controversies      39   

Section 5.6

  True and Complete Disclosure      39   

Section 5.7

  Margin Stock      39   

Section 5.8

  Taxes      39   

Section 5.9

  ERISA      40   

Section 5.10

  Subsidiaries      40   

Section 5.11

  Compliance with Laws      40   

Section 5.12

  Environmental Matters      40   

Section 5.13

  Investment Company      40   

Section 5.14

  Intellectual Property      40   

 

-i-



--------------------------------------------------------------------------------

Section 5.15

  Good Title      40   

Section 5.16

  Labor Relations      41   

Section 5.17

  Capitalization      41   

Section 5.18

  Governmental Authority and Licensing      41   

Section 5.19

  Approvals      41   

Section 5.20

  Solvency      41   

Section 5.21

  Anti-Corruption Laws, Sanctions and Anti-Money Laundering      41   

Section 5.22

  Security Interest in Collateral      42   

ARTICLE 6.        COVENANTS

     42   

Section 6.1

  Information Covenants      42   

Section 6.2

  Inspections      44   

Section 6.3

  Maintenance of Property, Insurance, Environmental Matters, etc.      45   

Section 6.4

  Books and Records      45   

Section 6.5

  Preservation of Existence      45   

Section 6.6

  Compliance with Laws      46   

Section 6.7

  ERISA      46   

Section 6.8

  Payment of Taxes      46   

Section 6.9

  Designation of Subsidiaries      46   

Section 6.10

  Use of Proceeds      46   

Section 6.11

  Transactions with Affiliates      47   

Section 6.12

  No Changes in Fiscal Year      48   

Section 6.13

  Change in the Nature of Business      48   

Section 6.14

  Indebtedness      48   

Section 6.15

  Liens      54   

Section 6.16

  Consolidation, Merger, Sale of Assets, etc.      57   

Section 6.17

  Advances, Investments and Loans      60   

Section 6.18

  Restricted Payments      62   

Section 6.19

  Limitation on Restrictions      64   

Section 6.20

  Optional Payments of Certain Indebtedness; Modifications of Certain
Indebtedness and Organizational Documents      65   

Section 6.21

  OFAC      66   

Section 6.22

  [reserved]      66   

Section 6.23

  [reserved]      66   

Section 6.24

  Certain Post-Closing Obligations      66   

Section 6.25

  Intercompany Transactions      66   

ARTICLE 7.        EVENTS OF DEFAULT AND REMEDIES

     66   

Section 7.1

  Events of Default      66   

Section 7.2

  Non-Bankruptcy Defaults      68   

Section 7.3

  Bankruptcy Defaults      68   

Section 7.4

  [reserved]      68   

Section 7.5

  Notice of Default      68   

ARTICLE 8.        CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

     68   

Section 8.1

  Funding Indemnity      68   

Section 8.2

  Illegality      69   

Section 8.3

  Alternate Rate of Interest      69   

Section 8.4

  Yield Protection      69   

Section 8.5

  Substitution of Lenders      71   

Section 8.6

  Lending Offices      71   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 9.        THE ADMINISTRATIVE AGENT

     71   

Section 9.1

  Appointment and Authorization of Administrative Agent      71   

Section 9.2

  Administrative Agent and its Affiliates      72   

Section 9.3

  Action by Administrative Agent      72   

Section 9.4

  Consultation with Experts      72   

Section 9.5

  Liability of Administrative Agent; Credit Decision; Delegation of Duties     
72   

Section 9.6

  Indemnity      74   

Section 9.7

  Resignation of Administrative Agent and Successor Administrative Agent      74
  

Section 9.8

  [reserved]      75   

Section 9.9

  [reserved]      75   

Section 9.10

  No Other Duties      75   

Section 9.11

  Authorization to Enter into, and Enforcement of, the Collateral Documents     
75   

Section 9.12

  Authorization to Release Liens, Etc.      75   

Section 9.13

  Withholding Taxes      76   

Section 9.14

  Credit Bidding      77   

ARTICLE 10.        MISCELLANEOUS

     77   

Section 10.1

  Taxes      77   

Section 10.2

  No Waiver; Cumulative Remedies; Collective Action      80   

Section 10.3

  Non-Business Days      80   

Section 10.4

  Documentary Taxes      80   

Section 10.5

  Survival of Representations      80   

Section 10.6

  Survival of Indemnities      81   

Section 10.7

  Sharing of Set-Off      81   

Section 10.8

  Notices      81   

Section 10.9

  Counterparts      83   

Section 10.10

  Successors and Assigns; Assignments and Participations      83   

Section 10.11

  Amendments      86   

Section 10.12

  Heading      87   

Section 10.13

  Costs and Expenses; Indemnification      87   

Section 10.14

  Set-off      88   

Section 10.15

  Entire Agreement      88   

Section 10.16

  Governing Law      88   

Section 10.17

  Severability of Provisions      89   

Section 10.18

  Excess Interest      89   

Section 10.19

  Construction      89   

Section 10.20

  Lender’s Obligations Several      89   

Section 10.21

  USA Patriot Act      89   

Section 10.22

  Submission to Jurisdiction; Waiver of Jury Trial      89   

Section 10.23

  Treatment of Certain Information; Confidentiality      90   

Section 10.24

  No Fiduciary Relationship      91   

Section 10.25

  Platform; Borrower Materials      91   

Section 10.26

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      92
  

Section 10.27

  Borrower Assumption      92   

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT A   —    [reserved] EXHIBIT B   —    Notice of Borrowing EXHIBIT C   —
   Notice of Continuation/Conversion EXHIBIT D   —    Note EXHIBIT E   —   
Solvency Certificate EXHIBIT F   —    Compliance Certificate EXHIBIT G   —   
Assignment and Assumption EXHIBIT H-1   —    Form of Trademark Security
Agreement EXHIBIT H-2   —    Form of Patent Security Agreement EXHIBIT H-3   —
   Form of Copyright Security Agreement EXHIBIT I   —    Form of Security
Agreement EXHIBIT J   —    Form of Guaranty EXHIBIT K   —    U.S. Tax Compliance
Certificate EXHIBIT L   —    Form of Global Intercompany Note SCHEDULE 1   —   
Commitments as of the Closing Date SCHEDULE 5.5   —    Litigation SCHEDULE 5.10
  —    Subsidiaries SCHEDULE 5.17   —    Capitalization SCHEDULE 6.11   —   
Transactions with Affiliates SCHEDULE 6.14   —    Indebtedness SCHEDULE 6.15   —
   Liens SCHEDULE 6.17   —    Investments SCHEDULE 6.24   —    Certain
Post-Closing Obligations

 

-iv-



--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT

This Bridge Loan Agreement is entered into as of May 12, 2016, by and among
WESTERN DIGITAL TECHNOLOGIES, INC., a Delaware corporation (the “Initial
Borrower”), WESTERN DIGITAL CORPORATION, a Delaware corporation (“Parent”), the
various institutions from time to time party to this Agreement, as Lenders, and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (in such
capacities, the “Administrative Agent” or “Collateral Agent”).

Preliminary Statements

Parent has entered into the Agreement and Plan of Merger dated as of October 21,
2015 (together with the exhibits and disclosure schedules thereto and as in
effect on the date hereof, the “Acquisition Agreement”), with Schrader
Acquisition Corporation, a Delaware corporation and a Wholly-owned Subsidiary of
Parent (“Merger Sub”), and SanDisk Corporation, a Delaware corporation (the
“Target Company”), pursuant to which (i) the Initial Borrower, a Wholly-owned
Subsidiary of Parent, will acquire all of the outstanding shares of the Target
Company and (ii) Merger Sub will merge with and into the Target Company, with
the Target Company surviving such merger as a Wholly-owned Subsidiary of Parent
(collectively, the “Schrader Acquisition”).

The Borrower has requested that the Lenders extend the Loans to the Borrower on
the Closing Date in an aggregate principal amount of $3,000,000,000 pursuant to
this Agreement.

On the Closing Date, the borrowings of the Loans will be used, together with the
net proceeds of the issuance of the Senior Secured Notes and the Senior
Unsecured Notes, the net proceeds of the Parent Credit Facilities (including any
borrowings of revolving loans thereunder) and cash on hand (i) to finance the
Schrader Acquisition and (ii) to pay fees and expenses incurred in connection
therewith.

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.        DEFINITIONS; INTERPRETATION.

Section 1.1        Definitions. The following terms when used herein shall have
the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of 50.00% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Restricted Subsidiary), but, at Parent’s option,
including acquisitions of Equity Interests increasing the ownership of Parent,
the Borrower or a Subsidiary in an existing Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary); provided that Parent, the Borrower or
a Restricted Subsidiary is the surviving entity or the surviving entity becomes
a Restricted Subsidiary.

“Acquisition Agreement” is defined in the Preliminary Statements hereto.

“Adjusted LIBOR” means, for any Borrowing of Loans that are Eurodollar Loans, a
rate per annum equal to the greater of (i) 0.00% and (ii) the quotient of
(A) LIBOR, divided by (B) one (1), minus the Reserve Percentage.

“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.7 hereof.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.



--------------------------------------------------------------------------------

“Affected Lender” is defined in Section 8.5 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agent” means the Administrative Agent, the Collateral Agent, any Co-Syndication
Agent, any Co-Documentation Agent or any Managing Agent, as applicable.

“Agreement” means this Bridge Loan Agreement, as the same may be amended,
modified, restated, amended and restated or supplemented from time to time
pursuant to the terms hereof.

“Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977, as amended, and the UK Bribery Act, as amended,
applicable to Parent, the Borrower, Parent’s Subsidiaries or any Guarantor from
time to time concerning or relating to bribery or corruption.

“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Applicable Margin” means (i) 2.00% per annum, in the case of a Eurodollar Loan,
or (ii) 1.00% per annum, in the case of a Base Rate Loan.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

“Assumed Borrower” is defined in Section 10.27 hereof.

“Assumption” is defined in Section 10.27 hereof.

“Assumption Date” means the date of the Assumption.

“Authorized Representatives” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.1(a)(iv) hereof or on any update
of any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.

“Available Amount” means the “Available Amount” as defined in the Parent Credit
Agreement (as in effect on the date hereof).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-2-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the Adjusted LIBOR for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, the Adjusted LIBOR for any day shall be
based on the Adjusted LIBOR at approximately 11:00 a.m. London time on such day.
Any change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR,
respectively.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a) hereof.

“Borrower” means, prior to the Assumption, the Initial Borrower and, following
the Assumption, the Assumed Borrower.

“Borrower Materials” has the meaning assigned to such term in Section 10.25.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loan to the other, all as requested by the Borrower
pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans are each
a “type” of Loan.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in the State of New York; provided,
however, that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined with GAAP as of the Closing Date
be considered a Capital Lease (whether or not such lease was in effect on such
date) regardless of any change in GAAP following the Closing Date that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as a Capital Lease.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of Parent that is
subject to regulation as an insurance company (or any Restricted Subsidiary
thereof).

“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or any member of the European Union
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America or any member of
the European Union or obligations guaranteed by the United States of America or
any member of the European Union or any agency thereof; provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;
(b) investments in commercial paper rated at least P-2 by Moody’s or at least
A-2 by S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service) maturing within 90 days from the date of issuance thereof;
(c) investments in certificates of deposit or bankers’ acceptances issued by any
Lender or by any domestic or foreign bank having capital and surplus of not less
than

 

-3-



--------------------------------------------------------------------------------

$500.0 million in the case of U.S. banks and $100.0 million in the case of
non-U.S. banks which have a maturity of one (1) year or less; (d) investments in
repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above; provided
that all such agreements require physical delivery of the securities securing
such repurchase agreement, except those delivered through the Federal Reserve
Book Entry System; (e) marketable short-term money market or similar securities
having a rating of at least P-2 by Moody’s or A-2 by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service), (f) (i) Dollars, Canadian
dollars, pounds, euros or any national currency of any participating member
state of the EMU; or (ii) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary or any jurisdiction in which Parent and the Restricted
Subsidiaries conduct business, such local currencies held by it from time to
time in the ordinary course of business and (g) investments in money market
funds that invest at least 90.0% of their assets in investments of the type
described in the immediately preceding clauses (a) through (f) above. In the
case of investments by any Foreign Subsidiary that is a Restricted Subsidiary or
investments made in a country outside the United States of America, Cash
Equivalents shall also include (i) investments of the type and maturity
described in clauses (a) through (g) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (g) and in this sentence. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clause (f)(i) above; provided that such amounts are converted into any
currency listed in clause (f)(i) above as promptly as practicable and in any
event within ten (10) Business Days following the receipt of such amounts.

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services and other cash
management services.

“Cayman Share Mortgage” means the Cayman Islands law governed equitable share
mortgage in respect of shares of Western Digital International Ltd. dated as of
the Closing Date between the Initial Borrower and the Collateral Agent.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (as such terms (and each other reference thereto in this clause) are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as in
effect on the date hereof, but excluding any employee benefit plan of such
Person and its subsidiaries, and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
such Act), directly or indirectly, of more than 35.00% of outstanding Voting
Stock of Parent or (b) the Borrower shall at any point no longer be a direct or
indirect Wholly-owned Subsidiary of Parent.

“changed date” shall have the meaning assigned to such term in the definition of
the term “Fiscal Quarter End Date.”

“Charges” means any charge, expense, cost, accrual or reserve of any kind.

“Closing Date” means May 12, 2016.

“Closing Date Refinancing” means all existing third party debt for borrowed
money of Parent and its Subsidiaries under that certain Credit Agreement dated
as of January 9, 2014, among the Initial Borrower, Western Digital Ireland, Ltd.
and Western Digital International, Ltd, as borrowers, Parent, JPMorgan Chase
Bank, N.A., as administrative agent and the other lenders and financial
institutions party thereto (as amended from time to time)

 

-4-



--------------------------------------------------------------------------------

being repaid, redeemed, defeased, discharged, refinanced or terminated in full
and all guarantees and Liens (if any) in respect thereof being terminated and
released (or arrangements reasonably satisfactory to the Administrative Agent
being in place for the termination and release of such guarantees and Liens).

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means, collectively, Compass Bank d/b/a BBVA Compass,
The Bank of Nova Scotia, BNP Paribas Securities Corp., TD Bank, N.A., U.S. Bank
National Association and SunTrust Bank.

“Collateral” means all properties, rights, interests, and privileges of the Loan
Parties on which a Lien is required to be granted to the Collateral Agent, or
any security trustee therefor, by Section 4.1 and Section 4.2.

“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.

“Collateral Documents” means the Security Agreement (as supplemented by each
Security Agreement Supplement), the Intellectual Property Security Agreements,
the Cayman Share Mortgage, Mortgages and all other security agreements, pledge
agreements, assignments, financing statements and other documents pursuant to
which Liens are granted to the Collateral Agent or such Liens are perfected, and
as shall from time to time secure the Obligations or any part thereof pursuant
to Article 4.

“Commitments” means, as to any Lender, the obligation of such Lender to make
Loans on the Closing Date pursuant to Section 2.1 hereof, in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1 attached hereto and made a part hereof, as the same may be reduced
pursuant to Section 2.10. The Borrower and the Lenders acknowledge and agree
that the Commitments of the Lenders aggregate $3,000.0 million as of the date
hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” has the meaning assigned to that term in the
Acquisition Agreement (as in effect on the date hereof).

“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:

(a)        without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income (other than in the case of
clause (xii) below), the sum of the following amounts for such period:

(i)        interest expense (including, to the extent deducted and not added
back in computing Consolidated Net Income, (A) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments, (D) the
interest component of Capitalized Lease Obligations, (E) net payments, if any,
made (less net amounts, if any, received) pursuant to interest rate hedging
obligations with respect to Indebtedness, (F) amortization or write-off of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
including commitment, letter of credit and administrative fees and charges with
respect to Indebtedness permitted to be incurred hereunder and (G) any expensing
of bridge, commitment and other financing fees), after giving effect to the
impact of interest rate risk hedging, and, to the extent not reflected in such
interest expense, unused line fees and letter of credit fees payable under the
Parent Credit Facilities,

 

-5-



--------------------------------------------------------------------------------

(ii)        provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes paid or accrued
during such period (including in respect of repatriated funds),

(iii)      depreciation and amortization, including amortization of intangible
assets established through purchase accounting and amortization of deferred
financing fees or costs,

(iv)      any Charges (other than depreciation or amortization expense) related
to any equity offering, investment, acquisition, disposition, recapitalization
or the incurrence or repayment of Indebtedness (including a refinancing or
amendment, waiver or other modification thereof) (whether or not successful),
including in connection with the Transactions,

(v)       Non-Cash Charges,

(vi)      (A) extraordinary Charges and (B) unusual or nonrecurring Charges, in
each case, to the extent not of a type described in clause (viii),

(vii)     all cash and Non-Cash Charges and expenses incurred before the Closing
Date with respect to the Seagate Arbitration to the extent that the aggregate
amount of all such Charges and expenses do not exceed $32 million,

(viii)    Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions and other restructuring,
integration or transformational charges (including inventory optimization
expenses, business optimization expenses, transaction costs and costs related to
the opening, closure, consolidation or separation of facilities and
curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, and modifications to pension and
post-retirement employee benefit plans); provided that amounts added back
pursuant to this clause (viii), together with any amounts added back pursuant to
clause (xii) below and the amount of any Pro Forma Adjustment to Consolidated
Adjusted EBITDA for such period, shall not exceed the greater of $500 million
and 15% of Consolidated Adjusted EBITDA for such period (calculated prior to
giving effect to any such add-back); provided further that Charges relating to
(A) the Transactions and (B) up to $800 million of the foregoing in connection
with the MOFCOM Restructuring, in each case, added back to Consolidated Adjusted
EBITDA pursuant to this clause (viii) for any period ending on or prior to the
24th month following the Closing Date shall not be subject to the caps in the
preceding proviso,

(ix)      the amount of any minority interest expense consisting of subsidiary
income attributable to minority Equity Interests of third parties in any
non-Wholly-owned Subsidiary,

(x)      [reserved],

(xi)      [reserved],

(xii)    expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable and reasonably
anticipated to be realized within 18 months of the date thereof (in the good
faith determination of Parent) related to permitted asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost savings
initiatives and certain other similar initiatives and specified transactions
conducted after the Closing Date; provided that amounts added back pursuant to
this clause (xii), together with any amounts added back pursuant to clause
(viii) above and the amount of any Pro Forma Adjustment to Consolidated Adjusted
EBITDA for such period, shall not exceed the greater of $500 million and 15% of
Consolidated Adjusted EBITDA for such period (calculated prior to giving effect
to any such add-back); provided further that any of the foregoing in connection
with (A) the Transactions and (B) up to $650

 

-6-



--------------------------------------------------------------------------------

million of the foregoing in connection with the MOFCOM Restructuring, in each
case, added back to Consolidated Adjusted EBITDA pursuant to this clause
(xii) for any period ending on or prior to the 24th month following the Closing
Date shall not be subject to the caps in the preceding proviso,

(xiii)        transaction fees, costs and expenses incurred to the extent
reimbursable by third parties pursuant to indemnification provisions or
insurance; provided that Parent in good faith expects to receive reimbursement
for such fees, costs and expenses within the next four (4) fiscal quarters (it
being understood that to the extent not actually received within such fiscal
quarters, such reimbursement amounts shall be deducted in calculating
Consolidated Adjusted EBITDA at the end of such four fiscal quarter period),

(xiv)        earn-out obligations incurred in connection with any Permitted
Acquisitions or other investment and paid or accrued during the applicable
period and on similar acquisitions, and

(xv)        casualty or business interruption insurance in an amount
representing the losses for the applicable period that such proceeds are
intended to replace (whether or not yet received so long as Parent in good faith
expects to receive the same within the next four (4) fiscal quarters (it being
understood that to the extent not actually received within such fiscal quarters,
such proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for
such fiscal quarters in the future)); less

(b)        without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i)        extraordinary gains and unusual or non-recurring gains, and

(ii)       non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Adjusted EBITDA in any prior period); provided, in each
case, that, if any non-cash gain represents an accrual or asset for future cash
items in any future period, the cash payment in respect thereof shall in such
future period be added to Consolidated Adjusted EBITDA for such period to the
extent excluded from Consolidated Adjusted EBITDA in any prior period,

(c)        increased or decreased by (without duplication):

(i)        any net gain or loss resulting in such period from Hedging
Obligations and the application of Accounting Standards Codification Topic 815
and International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii)       any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of indebtedness
(including any net loss or gain resulting from hedge agreements for currency
exchange risk),

(iii)      any effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes, and

(iv)      any adjustments resulting from the application of Accounting Standards
Codification Topic 460, Guarantees, or any comparable regulation,

in each case, as determined on a consolidated basis for Parent and its
Restricted Subsidiaries in accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, it is agreed, that for purpose of
calculating the Leverage Ratio and Senior Secured Leverage Ratio for any period
that includes the fiscal quarters ended on April 3, 2015, July 3,
2015, October 2, 2015 or January 1, 2016, Consolidated Adjusted EBITDA shall be
deemed to be $1,357,000,000, $1,222,000,000, $1,344,000,000 and $1,354,000,000,
respectively, in each case, as adjusted on a Pro Forma Basis, as applicable; it
being agreed that for purposes of calculating any financial ratio or test in
connection with a Specified Transaction, Consolidated Adjusted EBITDA shall be
calculated in a manner consistent with Consolidated Adjusted EBITDA for each
quarterly period set forth above and the adjustments set forth above in this
definition. Consolidated Adjusted EBITDA shall be calculated on a Pro Forma
Basis to give effect to any Specified Transaction.

“Consolidated Net Income” means, for any period, the net income (loss)
attributable to Parent and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the cumulative effect of a change in accounting principles
during such period to the extent included in net income (loss), (b) accruals and
reserves that are established or adjusted as a result of the Transactions in
accordance with GAAP or changes as a result of the adoption or modification of
accounting policies during such period, (c) the income (or loss) of any Person
in which any other Person has an ownership interest, except to the extent of the
amount of dividends or other distributions actually paid to Parent or any of its
Restricted Subsidiaries by such Person during such period, (d) the income of any
Restricted Subsidiary of Parent (other than any other Loan Party) to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is subject to an absolute prohibition
during such period by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary (other than any prohibition that has
been waived or otherwise released), except to the extent of the amount of
dividends or other distributions actually paid by such Restricted Subsidiary to
Parent or any other Restricted Subsidiary that is not subject to such
prohibitions, (e) the income (or loss) of any Person accrued prior to the date
it becomes a Restricted Subsidiary of Parent or is merged into or consolidated
with Parent or any of its Restricted Subsidiaries or that Person’s assets are
acquired by Parent or any of its Subsidiaries (except as provided in the
definition of “Pro Forma Basis”), (f) after tax gains or Charges (less all fees
and expenses chargeable thereto) attributable to any asset dispositions outside
the ordinary course of business (including asset retirement costs) or of
returned surplus assets of any employee benefit plan, (g) any net gains or
Charges with respect to (i) disposed, abandoned, divested and/or discontinued
assets, properties or operations (other than assets, properties or operations
pending the disposal, abandonment, divestiture and/or termination thereof) and
(ii) facilities that have been closed during such period, (h) any net income or
loss (less all fees and expenses or charges related thereto) attributable to the
early extinguishment of Indebtedness, hedging obligations or other derivative
instruments and (i) any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of Indebtedness.

“Consolidated Senior Secured Debt” means, at any date of determination, the
aggregate principal amount of Total Funded Debt outstanding on such date that is
secured by a Lien on any asset or property of Parent or its Restricted
Subsidiaries, which Total Funded Debt is not, by its terms, subordinated in
right of payment to the Obligations.

“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of Parent and the Restricted
Subsidiaries at such date.

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made

 

-8-



--------------------------------------------------------------------------------

or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with Parent, are treated as a
single employer under Section 414 of the Code.

“Convertible Notes” means any convertible senior notes issued under the Existing
Indentures.

“Co-Syndication Agents” means, collectively, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Credit Suisse Securities
(USA) LLC, RBC Capital Markets, Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and HSBC Securities (USA) Inc.

“Credit Extension” means the advancing of the Loans.

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Departing Administrative Agent” is defined in Section 9.7 hereof.

“Designated Non-Cash Consideration” means the fair market value (as determined
by Parent in good faith) of non-cash consideration received by Parent or a
Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control or asset sale so long as any
rights of the holders thereof upon the occurrence of a Change of Control or
asset sale shall be subject to the termination of the Facility), pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provides for
scheduled payments or dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the later of the Final Maturity Date and the Termination Date.

“Distributions” has the meaning provided in Section 6.18 hereof.

“Dollars” and “$” each means the lawful currency of the United States of
America.

“Domestic Subsidiary” means each Subsidiary of Parent that is organized under
the Applicable Laws of the United States, any state thereof, or the District of
Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in

 

-9-



--------------------------------------------------------------------------------

an EEA Member Country which is a parent of an institution described in clause
(a) of this definition, or (c) any financial institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses
(a) or (b) of this definition and is subject to consolidated supervision with
its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved in writing by (i) the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing under Section 7.1(a), (j) or (k) hereof, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, the Borrower’s consent shall be required for any
assignment if the Initial Lenders (and their respective Affiliates) would hold,
in the aggregate after giving effect to such assignment, less than 50.1% of the
Loans; provided further that, notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) any Prohibited Lenders, (y) any natural person or any
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or (z) Parent or any Subsidiary or
Affiliate of Parent.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising pursuant to, or in
connection with (a) an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material, (c) an
order of a Governmental Authority under Environmental Law or (d) from any actual
or alleged damage, injury, threat or harm to human health or safety as it
relates to exposure to Hazardous Materials or the Environment.

“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of the Environment, or health and safety as it relates to
exposure to Hazardous Materials or (b) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, Release,
threatened Release, abatement, removal, remediation or handling of, or exposure
to, any Hazardous Material.

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those directly or indirectly resulting from
or relating to: (a) any actual or alleged violation of any Environmental Law or
permit, license or approval issued thereunder, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or threat of
Release of any Hazardous Materials or (e) any contract or written agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or in the share capital of a
corporation or company, any and all equivalent ownership interests in a Person
(other than a corporation), including partnership interests and membership
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing, but excluding any debt
security that is convertible into, or exchangeable for, any of the foregoing.

 

-10-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

“Excess Interest” is defined in Section 10.18 hereof.

“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and Parent, (b) solely in the
case of any pledge of voting Equity Interests of any CFC Holdco or any
First-Tier Foreign Subsidiary that is a CFC, any voting Equity Interests in
excess of 65.00% of the outstanding voting Equity Interests of such entity,
(c) any Equity Interests to the extent the pledge thereof would be prohibited by
(i) any applicable law or would require governmental consent, approval, license
or authorization (only to the extent such prohibition is applicable and not
rendered ineffective by the UCC or other applicable law) or (ii) contractual
obligation binding on such Equity Interests on the Closing Date or if later, at
the time of the acquisition of such Equity Interests and not incurred in
contemplation of such acquisition (only to the extent such prohibition is
applicable and not rendered ineffective by the UCC or other applicable law),
(d) margin stock or any interest in partnerships, joint ventures and
non-Wholly-owned Subsidiaries which cannot be pledged without the consent of, or
a pledge of which is restricted by (including as a result of a right of first
refusal, call option or a similar right or a requirement to give notice that
will trigger such right of first refusal, call option or a similar right), one
or more third parties other than Parent or any of its Subsidiaries (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law), and (e) the Equity Interests of any (i) Immaterial Subsidiary
(except to the extent the security interest in such Equity Interest may be
perfected by the filing of a Form UCC-1 (or similar) financing statement),
(ii) Unrestricted Subsidiary, (iii) Captive Insurance Subsidiary,
(iv) not-for-profit subsidiary, (v) Receivables Financing Subsidiary,
(vi) Subsidiary that is an Excluded Subsidiary described in clauses (e), (f),
(g) and (h) of the definition of Excluded Subsidiary, (vii) Subsidiary of a
Foreign Subsidiary that is a CFC and (viii) any entity whose Equity Interests
are specifically agreed by the Administrative Agent to be Excluded Equity
Interests as a result of such entity being disregarded as an entity separate
from its owner (within the meaning of U.S. Treasury Regulation 301.7701-3(a))
that owns a Subsidiary that is a CFC, so long as such disregarded entity is a
Guarantor and has provided a security interest in its assets pursuant to and to
the extent provided in the Collateral Documents (it being understood that the
Administrative Agent has agreed that Equity Interests of HGST, Inc. will be
Excluded Equity Interests once it has become such a disregarded entity).

“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon or perfection of a security interest
therein (i) is prohibited by applicable law or contractual obligation, binding
on such assets (including, without limitation, Capital Leases) on the Closing
Date (or if later, at the time of the acquisition of such asset and not incurred
in contemplation of such acquisition) (only to the extent such prohibition is
applicable and not rendered ineffective by the UCC or other applicable law),
(ii) requires the consent, approval, license or authorization of any
governmental authority pursuant to such applicable law or any third party
pursuant to any contract between Parent or any Subsidiary and such third party
binding on such assets on the Closing Date (or if later, at the time of the
acquisition of such asset and not incurred in contemplation of such acquisition)
or (iii) other than with respect to the Equity Interests of the Borrower or any
Guarantor, would trigger a termination event pursuant to any “change of control”
or similar provision binding on such assets on the Closing Date (or if later, at
the time of the acquisition of such asset and not incurred in contemplation of
such acquisition) (in each case of clauses (i), (ii) and (iii) of this clause
(b), after giving effect to the applicable anti-assignment provisions of the UCC
or other applicable law), (c) United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a Lien
thereon would impair the validity or enforceability of such intent-to-use
trademark applications under applicable United States federal law, (d) all
vehicles and other assets subject to certificates of title, (e) Property that is
subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to this Agreement, if the contract
or other agreement in which such

 

-11-



--------------------------------------------------------------------------------

Lien is granted (or the documentation providing for such purchase money
obligation or Capitalized Lease Obligation) validly prohibits the creation of
any other Lien on such Property, (f) commercial tort claims with a value (as
reasonably estimated by Parent) of less than $30 million, (g) (i) any leasehold
real property, (ii) any fee-owned real property having an individual fair market
value not exceeding $30 million (as determined by Parent in good faith and
without requirement of delivery of an appraisal or other third-party valuation),
(iii) any fee-owned real property wherein a portion of said fee-owned real
property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area and
(iv) any real property located outside of the United States, (h) any letter of
credit rights that cannot be perfected by a UCC filing and (i) any direct
proceeds, substitutions or replacements of any of the foregoing, but only to the
extent such proceeds, substitutions or replacements would otherwise constitute
Excluded Property; provided, however, that no Intercompany Notes (as defined in
the Security Agreement) shall constitute Excluded Property.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, rule or regulation or by any contractual obligation existing on
the Closing Date (or, if later, the date of the acquisition of such Restricted
Subsidiary and not incurred in contemplation of such acquisition) from
guaranteeing or providing collateral for the Obligations (only to the extent
such prohibition is applicable and not rendered ineffective) or would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide such guarantee, (b) any Foreign Subsidiary, (c) any CFC
Holdco or any Subsidiary of a Foreign Subsidiary that is a CFC, (d) any
Subsidiary that is not a Material Subsidiary, (e) any Receivables Financing
Subsidiary, (f) any Captive Insurance Subsidiary, (g) any not-for-profit
subsidiary, (h) any Subsidiary that is not a Wholly-owned Subsidiary, and
(i) any other Subsidiary with respect to which the cost or other consequences
(including any adverse tax consequences) of providing Collateral or guaranteeing
the Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent and
Parent.

“Excluded Taxes” means, with respect to the Administrative Agent and each
Lender, (i) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case imposed as
a result of the Administrative Agent or such Lender, as applicable, being
organized or having its principal executive office (or, in the case of a Lender,
its applicable Lending Office) located in, such jurisdiction (or any political
subdivision thereof), or as a result of any other present or former connection
between the Administrative Agent or such Lender, as applicable, and such
jurisdiction (or any political subdivision thereof), other than a connection
arising from executing, delivering, entering into, performing its obligations
under, receiving payments under, receiving or perfecting a security interest
under, engaging in any other transaction pursuant to, or enforcing any Loan
Document, or selling or assigning an interest in any Loan or Loan Document,
(ii) any Taxes attributable to a Lender’s failure to comply with
Section 10.1(c), (iii) in the case of a Lender (other than a Lender becoming a
party hereto pursuant to the Borrower’s request under Section 8.5), any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect at the time such Lender becomes a party
to this Agreement (or designates a new Lending Office), except to the extent
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts or indemnification under Section 10.1, or (iv) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Indentures” means (a) the Indenture with respect to the Target
Company’s 1.5% Convertible Senior Notes due 2017, dated as of August 25, 2010,
by and between the Target Company and The Bank of New York Mellon Trust Company,
N.A. and (b) the Indenture with respect to the Target Company’s 0.5% Convertible
Senior Notes due 2020, dated as of October 29, 2013, by and between the Target
Company and The Bank of New York Mellon Trust Company, N.A. (each as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof).

“Facility” means the credit facility for the Loans described in Section 2.1
hereof.

“FATCA” means Sections 1471-1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
Regulations promulgated thereunder or official guidance or interpretations
issued pursuant thereto and any agreement entered into pursuant to
Section 1471(b)(1) of the Code as of the date of this Agreement (or any amended
or successor version described above), any intergovernmental agreement
implementing such sections of such Code, and any fiscal or regulatory
legislation, rules or practices adopted implementing such intergovernmental
agreement.

 

-12-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Final Maturity Date” is defined in Section 2.7 hereof.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by Parent or a Domestic Subsidiary that is not a
Subsidiary of a Foreign Subsidiary.

“Fiscal Quarter End Date” means the last day of each fiscal quarter of Parent,
which shall be July 1, 2016; provided that if such day is not a Business Day,
the Fiscal Quarter End Date shall be the immediately preceding Business Day;
provided, further, that if Parent changes the last day of any fiscal quarter to
a date (a “changed date”) on or about the date specified above (a “specified
date”), such changed date shall be deemed to be the Fiscal Quarter End Date with
respect to such specified date.

“Fixed Amounts” is defined in Section 1.3(a) hereof.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute there-to and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Subsidiary” means each Subsidiary of Parent that is not a Domestic
Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries of Parent, as determined in accordance with GAAP in good faith by
Parent without intercompany eliminations.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Global Intercompany Note” means the Global Intercompany Note, substantially in
the form of Exhibit L to this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).

“Grantors” means the Borrower and the Guarantors (other than the SD Guarantor).

“Guarantor” is defined in Section 4.3 hereof.

“Guaranty” is defined in Section 4.3 hereof.

“Guaranty Supplement” means an Assumption and Supplement to Guaranty Agreement
in the form attached to the Guaranty Agreement as Exhibit A.

“Hazardous Material” means any (a) asbestos, asbestos-containing materials,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any substance, waste or material classified or regulated as
“hazardous,” “toxic,” “contaminant” or “pollutant” or words of like import
pursuant to any Environmental Law.

 

-13-



--------------------------------------------------------------------------------

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity arrangements or precious metal hedging arrangements.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.

“Immaterial Subsidiary” has the meaning set forth in the definition of “Material
Subsidiary.”

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of the term “LIBOR.”

“Incremental Equivalent Debt” means “Incremental Equivalent Debt” as such term
is defined in the Parent Credit Agreement (as in effect on the date hereof).

“Indebtedness” means for any Person (without duplication):

(a)        all indebtedness of such Person for borrowed money, whether current
or funded, or secured or unsecured,

(b)        all indebtedness for the deferred purchase price of Property,

(c)        all indebtedness secured by a purchase money mortgage or other Lien
to secure all or part of the purchase price of Property subject to such mortgage
or Lien,

(d)        all obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as Capital Leases in respect of which such Person
is liable as lessee,

(e)        any liability in respect of banker’s acceptances or letters of
credit,

(f)        any indebtedness of another Person, whether or not assumed, of the
types described in clauses (a) through (c) above or clauses (g) and (h) below,
secured by Liens on Property acquired by Parent or its Subsidiaries at the time
of acquisition thereof,

(g)        all obligations under any so-called “synthetic lease” transaction
entered into by such Person, and

(h)        all Contingent Obligations in respect of indebtedness of the types
described in clauses (a) through (g) hereof,

provided that the term “Indebtedness” shall not include (i) trade payables and
accrued expenses arising in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, (iii) prepaid or deferred revenue arising
in the ordinary course of business, (iv) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset and (v) any operating leases or guarantees of operating leases, including
of joint ventures. The amount of Indebtedness of any person for purposes of
clause (f) above shall (unless such indebtedness has been assumed by such person
or is otherwise recourse to such person) be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such indebtedness and (B) the fair market
value of the property encumbered thereby.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning provided in Section 10.23.

 

-14-



--------------------------------------------------------------------------------

“Initial Borrower” is defined in the introductory paragraph of this Agreement.

“Initial Lenders” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada, Mizuho Bank, Ltd., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., HSBC Bank PLC, HSBC Bank USA, National
Association, Sumitomo Mitsui Banking Corporation, Compass Bank d/b/a BBVA
Compass, The Bank of Nova Scotia, BNP Paribas, TD Bank, N.A., Toronto Dominion
(Texas) LLC, U.S. Bank National Association, Fifth Third Bank, Standard
Chartered Bank and SunTrust Bank.

“Intellectual Property Security Agreements” means any of the following
agreements executed on or after the Closing Date: (a) a Trademark Security
Agreement substantially in the form of Exhibit H-1, (b) a Patent Security
Agreement substantially in the form of Exhibit H-2 or (c) a Copyright Security
Agreement substantially in the form of Exhibit H-3.

“Intercompany Transactions” means the intercompany transactions described in the
Confidential Information Memorandum dated March 15, 2016.

“Intercreditor Agreement” means an intercreditor agreement dated as of the
Closing Date, among the Loan Parties, the Collateral Agent, the collateral agent
in respect of the Senior Secured Notes and the Parent Credit Facilities
Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower.

“Interest Expense” means, with reference to any period, (a) the sum of all
interest expense (including imputed interest charges with respect to Capitalized
Lease Obligations) of Parent and its Restricted Subsidiaries payable in cash for
such period determined on a consolidated basis in accordance with GAAP but
excluding (i) any non-cash interest expense attributable to the movement in the
mark to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP, amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (ii) any expensing of bridge, commitment and
other financing fees, (iii) costs in connection with the Closing Date
Refinancing, the repurchase of the Convertible Notes in connection with the
Schrader Acquisition and any annual administrative or other agency fees,
(iv) any premiums, fees or other charges incurred in connection with the
refinancing, incurrence, purchase or redemption of Indebtedness (including in
connection with the Transactions) and (v) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Permitted
Receivables Financing, minus (b) interest income of Parent and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending one week or 1 month thereafter, as selected by the
Borrower; provided, however, that:

(i)        whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided that, except in the case
of an Interest Period of less than one month, if such extension would cause the
last day of an Interest Period for a Borrowing of Eurodollar Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

(ii)       for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans of one month or longer, a month means a period starting on one
(1) day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however, that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR

 

-15-



--------------------------------------------------------------------------------

Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Credit Suisse Securities (USA) LLC, RBC Capital Markets1,
Mizuho Bank, Ltd., HSBC Securities (USA) Inc. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd.

“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.

“Lending Office” is defined in Section 8.6 hereof.

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of Parent and its Restricted Subsidiaries as of such date to
Consolidated Adjusted EBITDA for the period of four (4) fiscal quarters then
ended.

“LIBOR” means, with respect to each day during each Interest Period pertaining
to a Eurodollar Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period administered by ICE Benchmark Administration
Limited, as published by Reuters on Reuters Page LIBOR01 (or any replacement
Reuters page that displays that rate) as of 11:00 a.m., London time, two
(2) Business Days prior to the beginning of such Interest Period; provided that
in the event that such rate does not appear on Reuters, the “LIBOR” shall be
determined by reference to such other comparable publicly available service for
displaying Eurodollar rates for Dollar deposits as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which Dollar deposits of like amounts and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period (in each case, the “LIBOR Screen
Rate”); provided, further, that, if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then
LIBOR shall be the Interpolated Rate at such time, subject to Section 8.3;
provided that in no event shall LIBOR be less than 0% per annum.

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of the term “LIBOR.”

“Lien” means, with respect to any Property, any deed of trust, mortgage, lien,
security interest, pledge, charge or encumbrance in the nature of security in
respect of such Property, including the interests of a vendor or lessor under
any conditional sale, Capital Lease or other title retention arrangement;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Loan” is defined in Section 2.1 hereof.

“Loan Documents” means this Agreement, the Guaranty, the Collateral Documents,
the Intercreditor Agreement, any additional intercreditor agreements
contemplated by Section 9.12(v) hereof and, other than for purposes of
Section 10.11, the Notes (if any).

“Loan Parties” means the Borrower and each Guarantor (including Parent).

 

 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

-16-



--------------------------------------------------------------------------------

“Managing Agents” means, collectively, Fifth Third Bank, Standard Chartered Bank
and SunTrust Robinson Humphrey, Inc.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations, in each case, of Parent
and its Restricted Subsidiaries taken as a whole, or (b) a material adverse
effect upon the rights and remedies, taken as a whole, of the Administrative
Agent and the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of Parent and the Restricted Subsidiaries in an aggregate
principal amount exceeding $200 million.

“Material Plan” is defined in Section 7.1(h) hereof.

“Material Subsidiary” means and includes (i) each Subsidiary that is a
Restricted Subsidiary (other than an Excluded Subsidiary), except any Restricted
Subsidiary that does not have (together with its Subsidiaries) (a) at any time,
Consolidated Total Assets the book value of which constitutes more than 2.00% of
the book value of the Consolidated Total Assets of Parent and its Restricted
Subsidiaries at such time or (b) consolidated net income in accordance with GAAP
for any four (4) consecutive fiscal quarters of Parent ending on or after
July 3, 2015, that constitutes more than 2.00% of the consolidated net income in
accordance with GAAP of Parent and its Restricted Subsidiaries during such
period (any such Subsidiary, an “Immaterial Subsidiary” and all such
Subsidiaries, the “Immaterial Subsidiaries”; provided that at no time shall
(A) the book value of the Consolidated Total Assets of all Immaterial
Subsidiaries equal or exceed 5.00% of the book value of the Consolidated Total
Assets of Parent and its Restricted Subsidiaries or (B) the consolidated net
income in accordance with GAAP for any four (4) consecutive fiscal quarters of
all Immaterial Subsidiaries ending on or after July 3, 2015 constitute more than
5.00% of the consolidated net income in accordance with GAAP of Parent and its
Restricted Subsidiaries during such period) and (ii) each Restricted Subsidiary
that Parent has designated to the Administrative Agent in writing as a Material
Subsidiary.

“Maximum Rate” is defined in Section 10.18 hereof.

“Merger Sub” is defined in the Preliminary Statements hereto.

“MOFCOM Restructuring” is defined in Section 6.16(r) hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, trust deed or deed to secure debt in
form and substance reasonably satisfactory to the Collateral Agent and its
counsel and covering a Mortgaged Property, duly executed by the appropriate Loan
Party.

“Mortgaged Property” means all fee-owned real property of any Grantor that is
not an Excluded Property.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase or recapitalization
accounting and (e) all other non-cash charges (provided that, in each case, if
any non-cash charges represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Adjusted EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, limited liability company or
partnership interest-based awards and similar incentive-based compensation
awards or arrangements.

“Non-Consenting Lender” is defined in Section 8.5 hereof.

 

-17-



--------------------------------------------------------------------------------

“Note” and “Notes” are defined in Section 2.12(d) hereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all fees and charges payable hereunder, and all other
payment obligations of the Borrower, Parent or any of the Restricted
Subsidiaries arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired,
including all interest, fees and other amounts which, but for the filing of any
insolvency or bankruptcy proceeding with respect to any Loan Party, would have
accrued on any Obligations, whether or not a claim is allowed against such Loan
Party for such interest, fees or other amounts in such proceeding;.

“Other Taxes” is defined in Section 10.4 hereof.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” is defined in the introductory paragraph of this Agreement.

“Parent Credit Agreement” means the Loan Agreement dated as of April 29, 2016,
by and among Parent, the lenders party thereto, the Parent Credit Facilities
Administrative Agent and the other parties named therein, as such agreement may
be amended, supplemented, waived or otherwise modified from time to time.

“Parent Credit Facilities” means the collective reference to the Parent Credit
Facilities Loan Documents, any notes issued pursuant thereto and any guarantee
and collateral agreement, patent and trademark security agreement, mortgages and
other guarantees, pledge agreements, security agreements and collateral
documents, and other instruments and documents, executed and delivered pursuant
to or in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Parent Credit Facilities Administrative Agent” means JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent under the Parent Credit Facilities.

“Parent Credit Facilities Collateral Agent” JPMorgan Chase Bank, N.A., in its
capacity as collateral agent under the Parent Credit Facilities.

“Parent Credit Facilities Escrow Account” means the escrow account or accounts
established with the Escrow Agent pursuant to the Parent Credit Facilities
Escrow Agreement.

“Parent Credit Facilities Escrow Agent” means SunTrust Bank.

“Parent Credit Facilities Escrow Agreement” means the Escrow Agreement dated as
of April 29, 2016, among Parent, the Parent Credit Facilities Administrative
Agent and the Parent Credit Facilities Escrow Agent.

 

-18-



--------------------------------------------------------------------------------

“Parent Credit Facilities Loan Documents” means the “Loan Documents” (or
comparable term) as defined in the Parent Credit Agreement, as the same may be
amended, supplemented, waived, otherwise modified from time to time.

“Parent Financial Covenants” means the financial covenants set forth in
Section 6.22 of the Parent Credit Agreement (as in effect on the date hereof).

“Parent SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Parent with the U.S. Securities and Exchange
Commission or furnished by Parent to the U.S. Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934 as in effect on the date hereof.

“Participant” is defined in Section 10.10(d) hereof.

“Participant Register” is defined in Section 10.10(d) hereof.

“Patriot Act” is defined in Section 5.21(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, for any Lender, the percentage held by such Lender of the
aggregate principal amount of all Loans then outstanding.

“Perfection Certificate” means the perfection certificate dated as of the
Closing Date executed by the Loan Parties, in form and substance reasonably
satisfactory to the Collateral Agent.

“Permitted Acquisition” means any Acquisition by Parent or a Restricted
Subsidiary that is a Domestic Subsidiary with respect to which all of the
following conditions shall have been satisfied:

(a)        after giving effect to the Acquisition, Parent is in compliance with
Section 6.13 hereof;

(b)        the Total Consideration for any acquired business that does not
become a Guarantor (or the assets of which are not acquired by the Borrower or a
Guarantor), when taken together with the Total Consideration for all such
acquired businesses acquired after the Closing Date, does not exceed the sum of
(i) the greater of $350 million and 1.25% of Consolidated Total Assets (measured
as of the date of such Acquisition and calculated on a Pro Forma Basis as of the
last day of the most recently ended period of four consecutive fiscal quarters
for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b)) plus (ii) the Available Amount at such time
plus (iii) amounts available under Section 6.17(f) plus (iv) amounts available
under Sections 6.17(d) and 6.17(e); provided that this clause (b) shall not
apply to the extent (x) the relevant Acquisition is made with proceeds of sales
of, or contributions to, the common equity of Parent or (y) (1) the Person so
acquired (or the Persons owning such assets so acquired) (A) has its primary
headquarters in the United States, (B) is organized under the Applicable Laws of
the United States, any state thereof, or the District of Columbia and
(C) becomes a Guarantor even though such Person owns Equity Interests in Persons
that are not otherwise required to become Guarantors and (2) the assets owned by
subsidiaries of such Person that do not become Guarantors do not comprise more
than 40% of the assets of the consolidated target (determined by reference to
the book value of such assets);

(c)        if a new Subsidiary (other than an Excluded Subsidiary) is formed or
acquired as a result of or in connection with the Acquisition, such new
Subsidiary shall be a Domestic Subsidiary and Parent or the Borrower, as
applicable, shall have complied with the requirements of Article 4 hereof in
connection therewith (as and when required by Article 4); and

 

-19-



--------------------------------------------------------------------------------

(d)        (i) no Event of Default (or in the case of Permitted Acquisitions
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing and for which third party financing is committed or
otherwise obtained, no Event of Default under Section 7.1(a), (j) or (k)) shall
exist and (ii) Parent and its Restricted Subsidiaries shall be in compliance, on
a Pro Forma Basis, with the Parent Financial Covenants, recomputed as of the
last day of the most recently completed period for which financial statements
have been or were required to be delivered pursuant to Section 6.1(a) or (b), in
the case of each of clauses (i) and (ii), on the date the relevant Acquisition
is consummated and after giving effect thereto, or, at Parent’s election, the
date of the signing of the acquisition agreement with respect thereto; provided
that if Parent has made such an election, in connection with the calculation of
any ratio with respect to the incurrence of Indebtedness or Liens, or the making
of investments, Distributions, Restricted Debt Payments, asset sales,
fundamental changes or the designation of an Unrestricted Subsidiary on or
following such date and until the earlier of the date on which such Acquisition
is consummated or the definitive agreement for such Acquisition is terminated or
expires, such ratio shall be calculated on a Pro Forma Basis assuming such
Acquisition and any other Specified Transactions in connection therewith
(including the incurrence of Indebtedness) have been consummated, except to the
extent such calculation would result in a lower Leverage Ratio or Senior Secured
Leverage Ratio or a higher ratio of Consolidated Adjusted EBITDA to Interest
Expense than would apply if such calculation was made without giving Pro Forma
Effect to such Acquisition, other Specified Transactions and Indebtedness.

“Permitted Liens” is defined in Section 6.15 hereof.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by Parent or any Restricted Subsidiary
pursuant to which it sells, conveys or contributes to capital or otherwise
transfers (which sale, conveyance, contribution to capital or transfer may
include or be supported by the grant of a security interest in) Receivables or
interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing (collectively, the “Related
Assets”), all of which such sales, conveyances, contributions to capital or
transfers shall be made by the transferor for fair value as reasonably
determined by Parent (calculated in a manner typical for such transactions
including a fair market discount from the face value of such Receivables) (a) to
a trust, partnership, corporation or other Person (other than Parent or any
Subsidiary other than any Receivables Financing Subsidiary), which transfer is
funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of Indebtedness,
fractional undivided interests or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such
Receivables and Related Assets or interests in such Receivables and Related
Assets, or (b) directly to one or more investors or other purchasers (other than
Parent or any Subsidiary), it being understood that a Permitted Receivables
Financing may involve (i) one or more sequential transfers or pledges of the
same Receivables and Related Assets, or interests therein (such as a sale,
conveyance or other transfer to any Receivables Financing Subsidiary followed by
a pledge of the transferred Receivables and Related Assets to secure
Indebtedness incurred by the Receivables Financing Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Financing, and (ii) periodic transfers or pledges
of Receivables and/or revolving transactions in which new Receivables and
Related Assets, or interests therein, are transferred or pledged upon collection
of previously transferred or pledged Receivables and Related Assets, or
interests therein, provided that any such transactions shall provide for
recourse to such Subsidiary (other than any Receivables Financing Subsidiary) or
Parent (as applicable) only in respect of the cash flows in respect of such
Receivables and Related Assets and to the extent of breaches of representations
and warranties relating to the Receivables, dilution of the Receivables,
customary indemnities and other customary securitization undertakings in the
jurisdiction relevant to such transactions.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any “employee pension benefit plan” covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled

 

-20-



--------------------------------------------------------------------------------

Group (including Parent) for current or former employees of a member of the
Controlled Group (including Parent) or (b) is maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one (1) employer makes contributions and to which a member of the Controlled
Group (including Parent) is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made contributions
or, in either case, under which a member of the Controlled Group (including
Parent) is reasonably expected to incur liability.

“Platform” has the meaning assigned to such term in Section 10.25.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post-Transaction Period, the pro forma increase
or decrease in Consolidated Adjusted EBITDA projected by Parent in good faith
based on Parent’s reasonable assumptions (as set forth in a Pro Forma Adjustment
Certificate, if applicable) as a result of (a) actions taken, prior to or during
such Post-Transaction Period, for the purposes of realizing reasonably
identifiable and factually supportable cost savings within 18 months of the date
thereof, or (b) any additional costs incurred prior to or during such
Post-Transaction Period to effect operating expense reductions and other
operating improvements or synergies reasonably expected to result from a
Specified Transaction; provided that, (A) so long as such actions are taken
prior to or during such Post-Transaction Period or such costs are incurred prior
to or during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated Adjusted EBITDA,
that such cost savings will be realizable during the entirety of such period, or
such additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated Adjusted EBITDA
shall be without duplication for cost savings or additional costs already
included in Consolidated Adjusted EBITDA for such period. Notwithstanding the
foregoing, any Pro Forma Adjustment to Consolidated Adjusted EBITDA for any
period, together with any amounts added back pursuant to clauses (viii) and
(xii) of the definition of “Consolidated Adjusted EBITDA” for such period, shall
not exceed the greater of $500 million and 15% of Consolidated Adjusted EBITDA
for such period (calculated prior to such add-back).

“Pro Forma Adjustment Certificate” means any certificate by the chief financial
officer or treasurer of Parent or any other officer of Parent reasonably
acceptable to the Administrative Agent delivered pursuant to Section 6.1(h).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of Parent or any
division or product line of Parent or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction,” shall be
included, (b) any retirement or repayment of Indebtedness, (c) any Indebtedness
incurred by Parent or any of its Subsidiaries in connection therewith and if
such indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging, amalgamating or consolidating with
or into Parent or any of its Subsidiaries (including the Borrower); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above (but without duplication thereof or in addition thereto), the
foregoing pro forma adjustments described in clause (a) above may be ap-

 

-21-



--------------------------------------------------------------------------------

plied to any such test or covenant solely to the extent that such adjustments
are consistent with the definition of “Consolidated Adjusted EBITDA” and give
effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on Parent and its Subsidiaries and (z) factually supportable
or (ii) otherwise consistent with the definition of the term “Pro Forma
Adjustment.”

“Pro Forma Financial Statements” is defined in Section 5.1(e) hereof.

“Prohibited Lender” means (a) any Person identified in writing upon two
(2) Business Days’ notice by the Borrower to the Administrative Agent that is at
the time a competitor of Parent or any of its Subsidiaries or (b) any Affiliate
of any Person described in clause (a) to the extent such Affiliate is clearly
identifiable solely on the basis of the similarity of such Affiliate’s name to
any Person described in clause (a) (but excluding any Affiliate of such Person
that is a bona fide debt fund or investment vehicle that is primarily engaged,
or that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which such Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity), in
each case, solely to the extent the list of Prohibited Lenders described in
clause (a) is made available to all Lenders (either by the Borrower or by the
Administrative Agent with the Borrower’s express authorization) on the
Platform); it being understood that to the extent the Borrower provides such
list (or any supplement thereto) to the Administrative Agent, the Administrative
Agent is authorized to and shall post such list (and any such supplement
thereto)) on the Platform; provided that no supplement to the list of Prohibited
Lenders described in clause (a) shall apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Public Lender” has the meaning assigned to such term in Section 10.25(a).

“Qualified Public Offering” means the issuance by Parent of its common Equity
Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

“Receivables Financing Subsidiary” means any Wholly-owned Subsidiary of Parent
formed solely for the purpose of, and that engages only in, one or more
Permitted Receivables Financings.

“Refinancing Indebtedness” has the meaning assigned to such term under
Section 6.14(r) hereof.

“Register” is defined in Section 10.10(c)(i) hereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration on,
at, under, into or through the Environment.

 

-22-



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections 27, 28, 29, 30, 31, 32, 34 or 35 of PBGC Regulation
Section 4043.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans constitute more than 50.00% of the sum of the total
outstanding Loans.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor thereof) on
“Eurocurrency liabilities,” as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “Eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D. The Reserve Percentage shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

“Responsible Officer” of any person means any executive officer (including,
without limitation, the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, director, controller, any vice
president, secretary and assistant secretary), any authorized person or
financial officer of such person, any other officer or similar official or
authorized person thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement and with respect to any
Loan Party that is a limited liability company, any manager thereof appointed
pursuant to the organizational documents of such Loan Party.

“Restricted Debt Payment” is defined in Section 6.20(a) hereof.

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary. As of the Closing Date, all of the Subsidiaries of
Parent will be Restricted Subsidiaries. For the avoidance of doubt, any
references to a Restricted Subsidiary under this Agreement shall also include
the Borrower.

“Sanctioned Country” means, at any time, any country or territory that is, or
whose government is, the subject or target of any Sanctions that broadly
restrict or prohibit trade and investment or other dealings with that country,
territory or government. As of the Closing Date, the following countries or
territories are “Sanctioned Countries”: Crimea, Cuba, Iran, North Korea, Sudan
and Syria.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including, without limitation, (a) any
Person listed in any applicable Sanctions-related list of designated Persons
maintained and published by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in, or any Governmental Authority or governmental instrumentality of, a
Sanctioned Country or (c) any Person controlled by, or acting for the benefit of
or on behalf of, any such Person.

“Sanctions” means any applicable economic or trade sanctions enacted, imposed,
administered or enforced by the U.S. government (including the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the U.S. Department of Commerce), the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.

“Schrader Acquisition” is defined in the Preliminary Statements hereto.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SD Guarantor” means SanDisk Technologies, Inc., a Texas corporation.

 

-23-



--------------------------------------------------------------------------------

“Seagate Arbitration” means the arbitration between Parent and Seagate
Technology, LLC and related matters based on the actions initially filed by
Seagate Technology, LLC on October 4, 2006

“SEC Documents” means the Parent SEC Documents and the Target SEC Documents.

“Secured Parties” has the meaning assigned to that term in the Security
Agreement.

“Security Agreement” means that certain Security Agreement, substantially in the
form of Exhibit I, dated as of the Closing Date by and between the Loan Parties
party thereto and the Collateral Agent.

“Security Agreement Supplement” means an Assumption and Supplemental Security
Agreement in the form attached to the Security Agreement as Schedule F.

“Senior Notes” means, collectively, the Senior Secured Notes and the Senior
Unsecured Notes.

“Senior Notes Documents” means, collectively, the Senior Secured Notes Documents
and the Senior Unsecured Notes Documents.

“Senior Notes Escrow Accounts” means the escrow accounts established pursuant to
the Senior Notes Escrow Agreements.

“Senior Notes Escrow Agreements” means the Senior Secured Notes Escrow Agreement
and the Senior Unsecured Notes Escrow Agreement.

“Senior Notes Offering Memorandum” means the Offering Memorandum dated as of
March 30, 2016 related to the offer and sale of the Senior Notes.

“Senior Secured Leverage Ratio” means, as of the date of determination thereof,
the ratio of (a) Consolidated Senior Secured Debt as of such date to
(b) Consolidated Adjusted EBITDA for the period of four (4) fiscal quarters then
most recently ended.

“Senior Secured Notes” means the $1,875 million aggregate principal amount of
7.375% Senior Secured Notes due 2023 of Parent including, as the same may be
amended, supplemented, waived or otherwise modified from time to time, including
any senior secured exchange notes issued in lieu thereof.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
all other instruments, agreements and other documents evidencing or governing
the Senior Secured Notes or providing for any guarantee, obligation, security or
other right in respect thereof.

“Senior Secured Notes Escrow Agreement” means the Escrow Agreement dated as of
April 13, 2016, by and among Parent, the Trustee under the Senior Secured Notes,
SunTrust Bank, as escrow agent and SunTrust Bank as securities intermediary, as
such agreement is amended, modified, supplemented or restated from time to time.

“Senior Secured Notes Indenture” means the Indenture dated as of April 13, 2016,
under which the Senior Secured Notes are issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Senior Unsecured Notes” means the $3,350 million aggregate principal amount of
10.500% Senior Unsecured Notes due 2024 of Parent, as the same may be amended,
supplemented, waived or otherwise modified from time to time, including any
senior unsecured exchange notes issued in lieu thereof.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and all other instruments, agreements and other documents evidencing or
governing the Senior Unsecured Notes or providing for any guarantee, obligation,
security or other right in respect thereof.

 

-24-



--------------------------------------------------------------------------------

“Senior Unsecured Notes Escrow Agreement” means the Escrow Agreement dated as of
April 13, 2016, by and among Parent, the Trustee under the Senior Unsecured
Notes, SunTrust Bank, as escrow agent and SunTrust Bank as securities
intermediary, as such agreement is amended, modified, supplemented or restated
from time to time

“Senior Unsecured Notes Indenture” means the Indenture dated as of April 13,
2016, under which the Senior Unsecured Notes are issued, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Significant Subsidiary” means and includes each Subsidiary that is a Restricted
Subsidiary except any Restricted Subsidiary that does not have (together with
its Subsidiaries) (a) at any time, Consolidated Total Assets the book value of
which constitutes more than 2.50% of the book value of the Consolidated Total
Assets of Parent and its Restricted Subsidiaries at such time or
(b) consolidated net income in accordance with GAAP for any four (4) consecutive
fiscal quarters of Parent ending on or after July 3, 2015, that constitutes more
than 2.50% of the consolidated net income in accordance with GAAP of Parent and
its Restricted Subsidiaries during such period; provided that at no time shall
(A) the book value of the Consolidated Total Assets of all Subsidiaries that are
not Significant Subsidiaries equal or exceed 10.00% of the book value of the
Consolidated Total Assets of Parent and its Restricted Subsidiaries or (B) the
consolidated net income in accordance with GAAP for any four (4) consecutive
fiscal quarters of all such Subsidiaries that are not Significant Subsidiaries
ending on or after July 3, 2015 constitute more than 10.00% of the consolidated
net income in accordance with GAAP of Parent and its Restricted Subsidiaries
during such period.

“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 3.1(a)(x) hereof, substantially in the form of Exhibit E to this
Agreement.

“Specified Acquisition Agreement Representations” is defined in Section 3.1(g)
hereof.

“specified date” has the meaning assigned to such term in the definition of the
term “Fiscal Quarter End Date.”

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in the following sections of this Agreement: Section 5.2(i)
(solely with respect to organizational existence of the Loan Parties),
Section 5.3 (solely as it relates to (x) organizational power and authority of
the Loan Parties to duly authorize, execute, deliver and perform the Loan
Documents, (y) the due authorization, execution, delivery and enforceability of
the Loan Documents and (z) no conflicts of the Loan Documents (with respect to
the execution and delivery by the Borrower and the Guarantors of this Agreement,
the incurrence of indebtedness hereunder and the granting of the guarantees and
security interests hereunder) with the organizational documents of the Loan
Parties), Section 5.7, Section 5.13, Section 5.20, Section 5.21(c) and Section
5.22.

“Specified Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other investments pursuant to
which all or substantially all of the assets or stock of a Person (or any line
of business or division thereof) are acquired, (c) the disposition of all or
substantially all of the assets or stock of a Subsidiary (or any line of
business or division thereof) or (d) any other event that by the terms of the
Loan Documents requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis or after
giving Pro Forma Effect thereto.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
Parent or of any of its direct or indirect Subsidiaries.

“Target” means the Target Company and its Subsidiaries.

“Target Company” is defined in the Preliminary Statements hereto.

 

-25-



--------------------------------------------------------------------------------

“Target SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Target Company with the U.S. Securities and
Exchange Commission or furnished by Target Company to the U.S. Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934 as in effect
on the date hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deduction,
withholdings (including backup withholding), value added taxes, sales and use
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” is defined in the lead-in to Article 6 hereof.

“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) Indebtedness for
borrowed money payable to the seller in connection with such Acquisition, plus
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered to the seller in connection with any Acquisition,
plus (d) the amount of Indebtedness assumed in connection with any Acquisition.

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) of such
definition (to the extent, in the case of clause (e), that such obligations are
funded obligations that have not been reimbursed within two (2) Business Days
following the funding thereof) of Parent and its Restricted Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

“Transaction Expenses” means any fees, costs or expenses incurred or paid by
Parent or any of its Restricted Subsidiaries in connection with the Transactions
(including any original issue discount).

“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents, (b) the Closing Date Refinancing and the
repurchase of the Convertible Notes in connection with the Schrader Acquisition,
(c) the Schrader Acquisition and the other transactions to occur pursuant to or
in connection with the Acquisition Agreement, (d) the entry into the Senior
Notes Documents and the offering and issuance of the Senior Notes (including the
entering into of the Senior Notes Escrow Agreements, the funding of the Senior
Notes Escrow Accounts and the release of funds therefrom), (e) the entry into
the Parent Credit Facilities and the incurrence of Indebtedness thereunder
(including the entering into of the Parent Credit Facilities Escrow Agreement,
the funding of the Parent Credit Facilities Escrow Account and the release of
funds therefrom), (f) the payment of the Transaction Expenses and (g) the
Intercompany Transactions and related transactions.

“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.

“UCC” means the Uniform Commercial Code or any successor provision thereof as in
effect from time to time (except as otherwise specified) in the State of New
York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unrestricted Subsidiary” means (a) any Subsidiary designated by Parent as an
Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Closing Date
and (b) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” is defined in Section 10.1(c) hereof.

 

-26-



--------------------------------------------------------------------------------

“Voting Stock” of any Person means capital stock, shares or other Equity
Interests of any class or classes (however designated) having ordinary power for
the election of directors or other similar governing body of such Person
(including, without limitation, general partners of a partnership), other than
stock, shares or other Equity Interests having such power only by reason of the
happening of a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:

(a)        the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness multiplied by the amount of such payment; by

(b)        the sum of all such payments.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
Parent and Parent’s other Wholly-owned Subsidiaries at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2        Interpretation. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)        Terms Generally. The meanings of defined terms are equally applicable
to the singular and plural forms of the defined terms. The words “herein,”
“hereto,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof. Unless otherwise specified therein, references in
a particular agreement to an Exhibit, Schedule, Article, Section, clause or
sub-clause refer to the appropriate Exhibit or Schedule to, or Article, Section,
clause or sub-clause in, such agreement. The term “including” is by way of
example and not limitation. The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form. Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. Unless the context requires
otherwise, any definition of or reference to any agreement, instrument or other
document herein or in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified, extended, refinanced
or replaced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications,
extensions, refinancings or replacements set forth herein or in any other Loan
Document). All terms that are used in this Agreement or any other Loan Document
which are defined in the UCC of the State of New York shall have the same
meanings herein as such terms are defined in the New York UCC, unless this
Agreement or such other Loan Document shall otherwise specifically provide.

(b)        Times of Day. All references to time of day herein are references to
New York City, New York time unless otherwise specifically provided.

 

-27-



--------------------------------------------------------------------------------

(c)        Accounting Terms; GAAP. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP, (a) except
as otherwise provided herein in the definition of “Capital Lease” and
(b) without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities by Parent or any Subsidiary at “fair value,”
as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Account Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

Section 1.3        Certain Determinations.

(a)        In calculating the Leverage Ratio and/or the Senior Secured Leverage
Ratio for purposes of determining the permissibility of any incurrence of
Indebtedness hereunder, with respect to the amount of any Indebtedness incurred
in reliance on a provision of this Agreement that does not require compliance
with a Leverage Ratio and/or Senior Secured Leverage Ratio test (any such
amounts, the “Fixed Amounts”) which is incurred substantially concurrently with
any Indebtedness incurred in reliance on a provision of this Agreement that
requires compliance with a Leverage Ratio and/or Senior Secured Leverage Ratio
test, it is understood and agreed that the Fixed Amounts (and any cash proceeds
thereof) shall be disregarded in the calculation of Indebtedness for purposes of
such Leverage Ratio and/or Senior Secured Leverage Ratio test; provided that
notwithstanding the foregoing, any provision of this Agreement requiring Pro
Forma Compliance with the Parent Financial Covenants (or any part thereof),
including in connection with a transaction, such as a Permitted Acquisition,
must be satisfied on a Pro Forma Basis, including for the incurrence of
Indebtedness, regardless of the provision under which such Indebtedness is or
will be incurred.

(b)        Notwithstanding anything to the contrary herein, financial ratios and
tests (including the Leverage Ratio, the Senior Secured Leverage Ratio and the
ratio of Consolidated Adjusted EBITDA to Interest Expense (and the components of
each of the foregoing) and the amount of Consolidated Total Assets (and the
components of each of the foregoing)) contained in this Agreement that are
calculated with respect to any test period shall be calculated on a Pro Forma
Basis.

Section 1.4        Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP (except as otherwise provided
herein in the definition of “Capital Lease”) from those used in the preparation
of the financial statements referred to in Section 6.1 hereof and such change
shall result in a change in the method of calculation of any financial covenant,
standard or term found in this Agreement, either the Borrower (or Parent) or the
Required Lenders may by notice to the Lenders, Parent and the Borrower,
respectively, require that the Lenders, Parent and the Borrower negotiate in
good faith to amend such covenants, standards, and term so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower, Parent and
the Restricted Subsidiaries shall be the same as if such change had not been
made. No delay by Parent, the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, standard,
or term is amended in accordance with Section 1.3(b), financial covenants (and
all related defined terms) shall be computed and determined in accordance with
GAAP in effect prior to such change in accounting principles. Without limiting
the generality of the foregoing, neither Parent nor the Borrower shall be deemed
to be in compliance with any covenant hereunder nor out of compliance with any
covenant hereunder if such state of compliance or noncompliance, as the case may
be, would not exist but for the occurrence of a change in accounting principles
after the date hereof.

ARTICLE 2.        THE LOAN FACILITY.

Section 2.1        The Loans. Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, to and shall make a term
loan (each individually, a “Loan” and, collectively, the “Loans”) in Dollars to
the Borrower on the Closing Date in a principal amount not to exceed such
Lender’s Commitment. As

 

-28-



--------------------------------------------------------------------------------

provided in Section 2.5(a), and subject to the terms hereof, the Borrower may
elect that the Borrowing hereunder of Loans be either Base Rate Loans or
Eurodollar Loans.

(a)            Amounts repaid or prepaid in respect of Loans may not be
reborrowed.

Section 2.2        [reserved].

Section 2.3        [reserved].

Section 2.4        Applicable Interest Rates.

(a)        Base Rate Loans. Each Loan that is a Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or 366
days, as the case may be) and the actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or created by conversion from
a Eurodollar Loan until, but excluding, the date of repayment thereof at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable in arrears on each Fiscal Quarter End Date and at
maturity (whether by acceleration or otherwise).

(b)        Eurodollar Loans. Each Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise).

(c)        Default Rate. While any Event of Default under Section 7.1(a) (with
respect to the late payment of principal, interest or fees), or, with respect to
the Borrower, Section 7.1(j) or (k) exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the overdue amounts of all Loans, interest or fees
owing hereunder by it at a rate equal to 2.00% per annum plus the interest rate
otherwise applicable thereto. Such interest shall be paid on demand subject,
except in the case of any Event of Default under Section 7.1(j) or (k), to the
request of the Administrative Agent at the request or with the consent of the
Required Lenders.

Section 2.5        Manner of Borrowing Loans and Designating Applicable Interest
Rates.

(a)        Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than: (i) 1:00 p.m. (New York time) at
least two (2) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Loans that are Eurodollar Loans (or such later
time as the Administrative Agent may agree) and (ii) 1:00 p.m. (New York time)
on the date the Borrower requests the Lenders to advance a Borrowing of Loans
that are Base Rate Loans. The Loans included in each Borrowing of Loans shall
bear interest initially at the type of rate specified in such notice.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Borrowing of Loans or, subject to
Section 2.6 hereof, a portion thereof, as follows: (i) if such Borrowing of
Loans is of Eurodollar Loans, on the last day of the Interest Period applicable
thereto, the Borrower may continue part or all of such Borrowing as Eurodollar
Loans or convert part or all of such Borrowing into Base Rate Loans or (ii) if
such Borrowing of Loans is of Base Rate Loans, on any Business Day, the Borrower
may convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower. The Borrower shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing of Loans to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable (other than in the case of any notice given in
respect of the Closing Date, which may be conditioned upon the consummation of
the Schrader Acquisition) once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Loans that are Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Loans that are Base Rate Loans into Eurodollar Loans must be given by no later
than 1:00 p.m. (New York time) at least three (3) Business Days before the date
of the requested

 

-29-



--------------------------------------------------------------------------------

continuation or conversion. All notices concerning the advance, continuation or
conversion of a Borrowing of Loans shall specify the date of the requested
advance, continuation or conversion of a Borrowing of Loans (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans (Base Rate Loans or Eurodollar Loans) to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. If no
Interest Period is specified in any such notice with respect to any conversion
to or continuation as a Borrowing of Eurodollar Loans, the Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration. The
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person the Administrative Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation (the Borrower hereby indemnifies the Administrative Agent from any
liability or loss ensuing from such reliance) and, in the event any such notice
by telephone conflicts with any written confirmation, such telephonic notice
shall govern if the Administrative Agent has acted in reliance thereon.

(b)        Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.

(c)        Borrower’s Failure to Notify; Automatic Continuations and
Conversions. If the Borrower fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Loans that are Eurodollar Loans
before the last day of its then current Interest Period within the period
required by Section 2.5(a) and such Borrowing is not prepaid in accordance with
Section 2.8, such Borrowing shall, at the end of the Interest Period applicable
thereto, automatically be converted into a Borrowing of Base Rate Loans.

(d)        Disbursement of Loans. Not later than 2:00 p.m. on the date of the
requested advance of the Borrowing of the Loans, subject to Article 3 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in New York, New York. The Administrative Agent shall promptly wire transfer the
proceeds of the Borrowing of Loans to an account designated by the Borrower in
the applicable notice of borrowing.

(e)        Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to the date (or,
in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of, for each such day, (x) the Federal Funds Rate and
(y) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non-payment and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

Section 2.6        Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under the Facility shall be in an amount
not less than $1.0 million or such greater amount that is an integral multiple
of $1.0 million. Each Borrowing of Eurodollar Loans advanced, continued or
converted un-

 

-30-



--------------------------------------------------------------------------------

der the Facility shall be in an amount equal to $1.0 million or such greater
amount that is an integral multiple of $1.0 million. Without the Administrative
Agent’s consent, there shall not be more than fifteen (15) Borrowings of
Eurodollar Loans outstanding at any one time.

Section 2.7        Maturity of Loans. The Loans, both for principal and
interest, shall mature and become due and payable by the Borrower on the date
that is forty-five (45) days after the Closing Date (the “Final Maturity Date”).

Section 2.8        Voluntary Prepayments of Loans. The Borrower may, at its
option, upon notice as herein provided, prepay without premium or penalty
(except as set forth in Section 8.1 below) at any time all, or from time to time
any part of, the Loans, in each case, in a minimum aggregate amount of $5.0
million or such greater amount that is an integral multiple of $1.0 million or,
if less, the entire principal amount thereof then outstanding. The Borrower will
give the Administrative Agent written notice (or telephone notice promptly
confirmed by written notice) of each prepayment under this Section 2.8 prior to
1:00 p.m. (New York time) at least one (1) Business Day in the case of Base Rate
Loans and two (2) Business Days in the case of Eurodollar Loans prior to the
date fixed for such prepayment (which notice may be revoked at the Borrower’s
option). Each such notice shall specify the date of such prepayment (which shall
be a Business Day), the principal amount of such Loans to be prepaid and the
interest to be paid on the prepayment date with respect to such principal amount
being repaid. Such notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
prepayments made pursuant to this Section 2.8 may not be reborrowed. The
Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower.

Section 2.9        Place and Application of Payments. All payments of principal
of and interest on the Loans, and of all other Obligations payable by the
Borrower under this Agreement and the other Loan Documents, shall be made by the
Borrower to the Administrative Agent by no later than 2:00 p.m. (New York time)
on the due date thereof at the office of the Administrative Agent in New York,
New York (or such other location as the Administrative Agent may designate to
the Borrower in writing) for the benefit of the Lender or Lenders entitled
thereto. Any payments received after such time shall be deemed to have been
received by the Administrative Agent on the next Business Day. All such payments
shall be made in Dollars, in immediately available funds at the place of
payment, in each case without set-off or counterclaim, except as provided in
Section 10.7. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
ratably to the Lenders and like funds relating to the payment of any other
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders, after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders, shall be remitted
to the Administrative Agent and distributed as follows:

(a)        first, to the payment of any outstanding costs and expenses incurred
by the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

(b)        second, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

-31-



--------------------------------------------------------------------------------

(c)        third, to the payment of principal on the Loans, the aggregate amount
paid to the Lenders to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(d)        fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower, Parent and its
Subsidiaries secured by the Collateral Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

(e)        fifth, to the Borrower or whoever else may be lawfully entitled
thereto.

Section 2.10        Commitment Terminations. The Commitments shall automatically
terminate upon the making, conversion or continuance, as applicable, of the
Loans on the Closing Date.

Section 2.11        [reserved].

Section 2.12        Evidence of Indebtedness.

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)        The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and,
with respect to Eurodollar Loans, the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

(c)        The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d)        Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D (being hereinafter referred to
collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender in the amount of such Lender’s Percentage of the Loans. Thereafter,
the Loans evidenced by such Note or Notes and interest thereon shall at all
times (including after any assignment pursuant to Section 10.10) be represented
by one (1) or more Notes, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

Section 2.13        Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between the Borrower and the Administrative
Agent. Once paid when due and payable, such fees shall not be refundable under
any circumstances.

ARTICLE 3.        CONDITIONS PRECEDENT.

Section 3.1        Credit Extension and Effectiveness on Closing Date. The
obligations of each Lender to make its Loans on the Closing Date hereunder are
subject solely to the satisfaction or waiver of the following conditions
precedent:

(a)        subject in all respects to the last paragraph of this Section 3.1 and
the relevant provisions of Section 6.24, the Administrative Agent (or with
respect to Sections 3.1(a)(xi)(A), 3.1(a)(xi)(B) and 3.1(a)(xv), the Parent
Credit Facilities Collateral Agent as its bailee under the Intercreditor
Agreement) shall have received each of the following, each of which shall be
originals or facsimiles (or delivered by other electronic transmission,
including pdf) unless otherwise specified:

 

-32-



--------------------------------------------------------------------------------

(i)        counterparts of this Agreement signed on behalf of the Borrower and
Parent;

(ii)      copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of each Loan Party and any amendments thereto,
certified in each instance by its Director, Secretary, Assistant Secretary or
Chief Financial Officer and, with respect to organizational documents filed with
a Governmental Authority, by the applicable Governmental Authority;

(iii)      a Note executed by the Borrower in favor of each Lender that has
requested such a Note at least ten (10) Business Days in advance of the Closing
Date;

(iv)      copies of resolutions of the board of directors, manager or similar
governing body of each Loan Party approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, together
with specimen signatures of the persons authorized to execute such documents on
such Loan Party’s behalf, all certified as of the Closing Date in each instance
by its Director, Secretary, Assistant Secretary or Chief Financial Officer as
being in full force and effect without modification or amendment;

(v)       copies of the certificates of good standing (if available) for each
Loan Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization;

(vi)      a Guaranty, duly executed by each Guarantor (other than the SD
Guarantor);

(vii)     a Guaranty Supplement, duly executed by the SD Guarantor; provided,
that if such guarantee cannot be provided as a condition precedent solely
because the directors of the SD Guarantor have not authorized such guarantee and
the election of new directors to authorize such guarantee has not taken place
prior to the Closing Date, such election shall take place and such guarantee
shall be provided no later than 5:00 p.m.(New York time) on the Closing Date;

(viii)    the results of a recent Lien search with respect to each Grantor to
the extent customary in the applicable jurisdiction and reasonably requested by
the Administrative Agent with respect to the Loan Parties;

(ix)      (A) a favorable written opinion (addressed to the Administrative Agent
and the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) favorable written opinions (addressed to the Administrative
Agent and the Lenders) of each of Young Conaway Stargatt & Taylor, LLP, local
counsel to the Loan Parties in the state of Delaware, Jones Day, local counsel
to the Loan Parties in the state of Texas, and Maples and Calder, local counsel
to the Loan Parties in the Cayman Islands, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(x)        an executed Solvency Certificate signed on behalf of the Borrower,
dated the Closing Date;

(xi)        the Security Agreement, duly executed by each Grantor, together
with:

(A)        the certificates representing the shares of Equity Interests that do
not constitute Excluded Equity Interests and that are required to be pledged by
any Grantor pursuant to the Security Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof;

 

-33-



--------------------------------------------------------------------------------

  (B)        each promissory note (if any) required to be pledged to the
Collateral Agent by any Grantor pursuant to the Security Agreement, endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof; and

  (C)        proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Administrative Agent may deem reasonably
necessary in order to perfect the Liens created under the Security Agreement,
covering the Collateral of the Grantors;

(xii)        the Intellectual Property Security Agreements, duly executed by
each Grantor party thereto;

(xiii)       the Intercreditor Agreement, duly executed and delivered by each
party thereto;

(xiv)       the Perfection Certificate, duly executed and delivered by the
Grantors; and

(xv)        the Global Intercompany Note, duly executed by Parent and each of
its Subsidiaries and any other certificated intercompany note payable to a
Grantor and outstanding as of the Closing Date, duly executed by the parties
thereto;

  (b)        the Specified Representations shall be true and correct in all
material respects on and as of the Closing Date (it being understood that any
representation and warranty that is qualified as to “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)); provided that those
representations and warranties that speak only of a specific date shall only
speak as of such date;

  (c)        the Administrative Agent shall have received, no later than 3
Business Days in advance of the Closing Date, all documentation and other
information about the Initial Borrower as shall have been reasonably requested
in writing at least ten (10) Business Days prior to the Closing Date by the
Lenders through the Joint Lead Arrangers that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act;

  (d)        substantially concurrently with the Closing Date, the Schrader
Acquisition shall be consummated in all material respects in accordance with the
terms of the Acquisition Agreement without giving effect to any amendment,
change, consent or supplement or waiver of any provisions thereof, that are
materially adverse to the interests of the Initial Lenders or the Joint Lead
Arrangers in their respective capacities as such without the consent of the
Joint Lead Arrangers, such consent not to be unreasonably withheld, delayed or
conditioned; it being understood that (i) any increase or decrease in the
purchase price shall not be materially adverse to the interests of the Initial
Lenders or the Joint Lead Arrangers so long as (x) the granting of any consent
under the Acquisition Agreement that is not materially adverse to the Initial
Lenders does not otherwise constitute any amendment, change or waiver, (y) any
increase in the purchase price is funded with equity and (z) an amount equal to
100% of any reduction price shall be allocated to reduce the aggregate principal
amount of the Loans, the Parent Credit Facilities and the Bridge Facilities (as
defined in the Amended and Restated Commitment Letter dated as of November 13,
2015 by and among the Borrower, the Joint Lead Arrangers and the Initial
Lenders) on a pro rata basis;

  (e)        the Closing Date Refinancing shall have been consummated
substantially concurrently with the making of the Loans on the Closing Date;

  (f)        since October 21, 2015, there shall not have occurred any Company
Material Adverse Effect that is continuing; provided that clause (a) of the
definition of Company Material Adverse Effect shall be excluded from such
definition for the purposes of determining the satisfaction of this clause (f);

  (g)        such of the representations made by, with respect to or on behalf
of the Target in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that Parent has (or

 

-34-



--------------------------------------------------------------------------------

Parent’s applicable Affiliates have) the right to terminate Parent’s (or its
Affiliate’s) obligations under the Acquisition Agreement (after giving effect to
any applicable notice and cure period) (the “Specified Acquisition Agreement
Representations”), shall be true and correct in all material respects (it being
understood that any representation and warranty that is qualified as to
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification
therein)); provided that those representations and warranties that speak only of
a specific date shall only speak as of such date;

  (h)        the proceeds of the Senior Secured Notes and the Senior Unsecured
Notes shall have been, or shall be substantially concurrently with the Closing
Date, released from escrow pursuant to the terms of the Senior Notes Escrow
Agreements;

  (i)        the Administrative Agent shall have received (A)(i) the audited
consolidated balance sheets and related audited consolidated statements of
income, comprehensive income, cash flows and shareholders’ equity of Parent as
of and for the fiscal years ended July 3, 2015, June 27, 2014 and June 28, 2013
(and the Administrative Agent acknowledges receipt of such audited financial
statements), and (ii) the audited consolidated balance sheets and related
audited consolidated statements of operations, comprehensive income, equity and
cash flows of the Target as of and for the fiscal years ended January 3,
2016, December 28, 2014 and December 29, 2013 (and the Administrative Agent
acknowledges receipt of such audited financial statements), (B) the unaudited
consolidated balance sheets and related unaudited statements of income,
comprehensive income and cash flows of Parent for the fiscal quarters ended
October 2, 2015 and January 1, 2016 (and the Administrative Agent acknowledges
receipt of such financial statements) and (C) a pro forma consolidated balance
sheet of Parent and its Subsidiaries (including the Target) as of January 1,
2016 and related pro forma statements of income of Parent and its Subsidiaries
(including the Target) for the six months ended January 1, 2016 and for the six
months ended January 2, 2015, prepared after giving effect to the Schrader
Acquisition and the Financing Transactions (as defined in the Senior Notes
Offering Memorandum) as if the those events had occurred on such date (in the
case of such balance sheet) or June 28, 2014, the first day of Parent’s fiscal
year ended July 3, 2015 (in the case of the statement of income); provided that
(i) each such pro forma financial statement shall be prepared in good faith by
Parent and (ii) no such pro forma financial statement shall be required to
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R));

  (j)        the Borrower shall have made arrangements reasonably satisfactory
to the Joint Lead Arrangers for the payment of (which amounts may be offset
against the proceeds of the Loans) all fees and expenses required to be paid
hereunder or under any separate written agreement among the Borrower and the
Joint Lead Arrangers to the extent invoiced at least three (3) Business Days
prior to the Closing Date (or such later date as the Borrower may reasonably
agree);

  (k)        subject in all respects to the final paragraph of this Section 3.1,
all other actions not identified in clause (a) above that are necessary to
establish that the Collateral Agent (for the benefit of the Secured Parties)
will have a perfected Lien (subject to Permitted Liens) on the Collateral shall
have been taken; and

  (l)        the Administrative Agent shall have received the notice required by
Section 2.5.

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto in reasonable detail. The Administrative Agent shall
promptly notify the Lenders, Parent and the Borrower in writing of the
occurrence of the Closing Date and such notification shall be conclusive and
binding.

Notwithstanding anything to the contrary in this Section 3.1, this Agreement or
any other Loan Document, to the extent any security interest in the Collateral
(other than any Collateral of the Grantors the security interest in

 

-35-



--------------------------------------------------------------------------------

which may be perfected by the filing of a UCC financing statement or the
delivery of certificates evidencing equity interests of any material
wholly-owned domestic Restricted Subsidiary of Parent (except that stock
certificates and the accompanying stock power or instrument of the Target’s
subsidiaries shall only be required to be delivered on the Closing Date to the
extent received from the Target after Parent’s use of commercially reasonable
efforts to obtain the same)) is not or cannot be provided and/or perfected on
the Closing Date after Parent’s use of commercially reasonable efforts to do so
without undue burden or expense, then the provision and/or perfection of such
security interest shall not constitute a condition precedent under this
Section 3.1 on the Closing Date but shall be required to be delivered after the
Closing Date pursuant to arrangements to be mutually agreed by the
Administrative Agent and Parent acting reasonably and not later than 90 days
(subject to extensions as may be reasonably agreed to by the Administrative
Agent in its sole discretion) after the Closing Date (it being understood that
in all instances Mortgages need only be delivered within the period specified in
Section 4.2 below).

ARTICLE 4.        THE COLLATERAL AND THE GUARANTY.

Section 4.1        Collateral. As of the Closing Date and until the occurrence
of the Assumption, subject to Section 4.5 below, the Obligations shall be
secured by (a) valid, perfected, and enforceable Liens on all right, title, and
interest of each Grantor in all capital stock and other Equity Interests (other
than Excluded Equity Interests) held by such Person in each of its Subsidiaries,
whether now owned or hereafter formed or acquired, and all proceeds thereof, and
(b) valid, perfected, and enforceable Liens on all right, title, and interest of
each Grantor in all personal property and fixtures, whether now owned or
hereafter acquired or arising, and all proceeds thereof (other than Excluded
Property).

Section 4.2        Liens on Real Property. After the Closing Date and until the
occurrence of the Assumption, in the event that any Grantor hereafter acquires
fee-owned real property having a fair market value in excess of $30 million (as
determined by Parent in good faith and without requirement of delivery of an
appraisal or other third-party valuation) (other than any Excluded Property),
within 90 days following the acquisition thereof (or such longer period as to
which the Administrative Agent may consent), Parent shall, or shall cause such
Grantor to (i) execute and deliver to the Collateral Agent (or a security
trustee therefor) a Mortgage, title policy, ALTA survey, if required by the
title company issuing the title policy (or no-change affidavits in connection
with existing surveys), and certificates of insurance evidencing the insurance
required under this Agreement, in each case similar to the Mortgage, title
policy, certificates of insurances and opinions of counsel delivered to the
Collateral Agent pursuant to Schedule 6.24 for the purpose of granting to the
Collateral Agent a Lien on such real property to secure the Obligations and
shall pay all taxes and reasonable costs and expenses incurred by the Collateral
Agent in recording such Mortgage; provided if the Mortgaged Property is in a
jurisdiction that imposes a mortgage recording or similar tax on the amount
secured by such Mortgage, then the amount secured by such Mortgage shall be
limited to the fair market value (without requirement of delivery of an
appraisal or other third-party valuation) of such Mortgaged Property, as
reasonably determined by Parent in good faith and (ii) provide the Collateral
Agent with a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by Parent and each applicable Grantor relating
thereto).

Section 4.3        Guaranty. As of the Closing Date and until the occurrence of
the Assumption, the payment and performance of the Obligations shall at all
times be guaranteed by Parent and each Restricted Subsidiary of Parent (other
than the Borrower, the Target Company or an Excluded Subsidiary), including any
Immaterial Subsidiary which becomes a Material Subsidiary (each, a “Guarantor”
and, collectively, the “Guarantors”) pursuant to a guaranty agreement in
substantially the form attached as Exhibit J, as the same may be amended,
restated, amended and restated, modified or supplemented from time to time (the
“Guaranty”).

Section 4.4        Further Assurances. On and after the Closing Date and until
the occurrence of the Assumption, Parent agrees that it shall, and shall cause
each Grantor to, from time to time at the request of the Administrative Agent or
the Required Lenders, execute and deliver such documents and do such acts and
things as the Administrative Agent or the Required Lenders may reasonably
request in order to provide for or perfect or protect such Liens on the
Collateral. In the event Parent or any Restricted Subsidiary (other than an
Excluded Subsidiary) forms or acquires any after-acquired property or other
Restricted Subsidiary (other than an Excluded Subsidiary), or any Immaterial
Subsidiary becomes a Material Subsidiary (other than an Excluded Subsidiary)
after the Closing Date, on or prior to the later to occur of (a) 60 days
following the date of such acquisition or formation or event and

 

-36-



--------------------------------------------------------------------------------

(b) the date of the required delivery of the Compliance Certificate following
the date of such acquisition, formation or event (or such longer period as to
which the Administrative Agent may consent), Parent shall cause such Restricted
Subsidiary to execute such guaranties and Collateral Documents (or supplements,
assumptions or amendments to existing guaranty and Collateral Documents) as the
Administrative Agent may then require, and Parent shall also deliver to the
Administrative Agent, or cause such Restricted Subsidiary to deliver to the
Administrative Agent (or with respect to possessory collateral, the Parent
Credit Facilities Collateral Agent as its bailee under the Intercreditor
Agreement), at the Borrower’s cost and expense, such other instruments,
documents, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith; provided that no control agreements shall be
required.

Section 4.5        Limitation on Collateral. Notwithstanding anything to the
contrary in Sections 4.1 through 4.4, any other provision of this Agreement or
any Collateral Document (a) no Grantor shall be required to grant a security
interest in any asset or perfect a security interest in any Collateral to the
extent the cost, burden, difficulty or consequence of granting or perfecting a
Lien (including any mortgage, stamp, intangible or other tax or expenses
relating to such Lien) outweighs the benefit to the Lenders of the security
afforded thereby as reasonably determined by Parent and the Administrative
Agent, (b) no Grantor shall be required to complete any filings or take any
other action (including the execution of a foreign law security or pledge
agreement or the act of a foreign intellectual property filing or search) with
respect to the grant or perfection of a security interest on any Collateral in
any jurisdiction other than the United States; provided that with respect to any
Equity Interests of First-Tier Foreign Subsidiaries that constitute Collateral,
Grantors shall also be required to enter into foreign law governed security or
pledge agreements in the jurisdiction of organization or incorporation of such
First-Tier Foreign Subsidiary if such First-Tier Foreign Subsidiary is organized
or incorporated in (x) the Cayman Islands (including the Cayman Share Mortgage)
and (y) if one or more First-Tier Foreign Subsidiaries that own non-U.S. assets
constituting more than 10.00% of the Consolidated Total Assets of Parent and its
Restricted Subsidiaries (based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1) and that the
Administrative Agent reasonably believes to be material is organized in a
jurisdiction other than the Cayman Islands, such other jurisdictions in which
such First-Tier Foreign Subsidiaries are organized; provided, however, that in
no event shall a Grantor be required to grant or perfect a security interest in
the People’s Republic of China, the Republic of India, Italy, the Republic of
Korea, Japan, the State of Israel or any jurisdiction where it may be either
impossible or impractical to grant or perfect security interests in Equity
Interests or where it is more burdensome or costly in any material respect
compared to the United States or the Cayman Islands, (c) no Grantor shall be
required to make any filing with respect to any intellectual property rights
other than filing the Intellectual Property Security Agreements with the U.S.
Patent and Trademark Office or the U.S. Copyright Office, as applicable,
(d) Liens required to be granted pursuant to Section 4.4 shall be subject to
exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction), (e) no Grantor shall be required to seek any landlord
lien waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement, (f) the security interests in the following Collateral
shall not be required to be perfected other than by UCC filing: (i) assets
requiring perfection through control agreements or other control arrangements
(other than control of pledged Equity Interests to the extent otherwise required
by any Loan Document and promissory notes in a principal amount in excess of $30
million); (ii) vehicles and any other assets subject to certificates of title;
and (iii) letter of credit rights to the extent not perfected by the filing of a
Form UCC-1 financing statement and (g) the Guarantee of the SD Guarantor shall
not be secured.

ARTICLE 5.        REPRESENTATIONS AND WARRANTIES.

On the Closing Date, Parent and the Borrower represent and warrant to each
Lender and the Administrative Agent that:

Section 5.1        Financial Statements.

(a)        Parent’s audited consolidated balance sheet and related audited
consolidated statements of income, comprehensive income, cash flows and
shareholders’ equity as of and for the fiscal years ended July 3, 2015, June 28,
2014 and June 27, 2013 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects in accordance
with GAAP the financial condition of Parent and its Subsidiaries as of such
dates and for such periods and their results of operations for the periods
covered thereby.

 

-37-



--------------------------------------------------------------------------------

(b)        The Target’s audited consolidated balance sheet and related audited
consolidated statements of operations, comprehensive income, equity and cash
flows as of and for the fiscal years ended January 3, 2016, December 28, 2014
and December 29, 2013 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects in accordance
with GAAP the financial condition of the Target and its Subsidiaries as of such
dates and for such periods and their results of operations for the periods
covered thereby.

(c)        The unaudited consolidated balance sheet and related unaudited
statements of income, comprehensive income and cash flows of Parent as of and
for the fiscal quarters ended October 2, 2015 and January 1, 2016, in each case,
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects in accordance with GAAP the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(d)        [reserved].

(e)        The Lenders have been furnished the pro forma consolidated balance
sheet of Parent and its Subsidiaries (including the Target) as of January 1,
2016 and the related pro forma consolidated statement of income of Parent and
its Subsidiaries (including the Target) for the six months ended January 1, 2016
and the six months ended January 2, 2015 (such pro forma balance sheet and
statement of income, the “Pro Forma Financial Statements”), which have been
prepared giving effect to the Schrader Acquisition and the Financing
Transactions (as defined in the Senior Notes Offering Memorandum) (which need
not include the impact of purchase accounting effects required by GAAP) as if
such events had occurred on such date (in the case of such balance sheet) or
June 28, 2014, the first day of Parent’s fiscal year ended July 3, 2015 (in the
case of the statement of income). The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by Parent to be reasonable
as of the date of delivery thereof, and present fairly in all material respects
on a pro forma basis and in accordance with GAAP (subject to audit adjustments
and the absence of footnotes) the estimated financial position of Parent and its
Subsidiaries as at January 1, 2016, and their estimated results of operations
for the periods covered thereby, assuming that the Transactions had actually
occurred at such date or at the beginning of such period (which need not include
the impact of purchase accounting effects required by GAAP), it being understood
that the projections and estimates contained in such Pro Forma Financial
Statements are subject to uncertainties and contingencies, many of which are
beyond the control of Parent, that actual results may vary from projected
results and such variances may be material and that Parent makes no
representation as to the attainability of such projections or as to whether such
projections will be achieved or will materialize.

Section 5.2        Organization and Qualification. Parent and each of its
Restricted Subsidiaries (i) is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, except to the extent the failure of any Restricted Subsidiary to
be in existence and good standing would not reasonably be expected to have a
Material Adverse Effect, (ii) has the power and authority to own its property
and to transact the business in which it is engaged and proposes to engage,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) is duly qualified and in good standing in
each jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except, in each case, under
this clause (iii) where the same would not be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Section 5.3        Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Collateral Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each other Loan Party has the
power and authority to enter into the Loan Documents executed by it, to grant to
the Collateral Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws

 

-38-



--------------------------------------------------------------------------------

affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party, if any, of any
of the matters and things herein or therein provided for, (a) violate any
provision of law or any judgment, injunction, order or decree binding upon any
Loan Party, (b) contravene or constitute a default under any provision of the
organizational documents (e.g., charter, articles of incorporation, by-laws,
articles of association, operating agreement, partnership agreement or other
similar document) of any Loan Party, (c) contravene or constitute a default
under any covenant, indenture or agreement of or affecting any Loan Party or any
of its Property, or (d) result in the creation or imposition of any Lien on any
Property of any Loan Party other than the Liens granted in favor of the
Collateral Agent pursuant to the Collateral Documents and Permitted Liens,
except with respect to clauses (a), (c) or (d), to the extent, individually or
in the aggregate, that such violation, contravention, breach, conflict, default
or creation or imposition of any Lien would not reasonably be expected to result
in a Material Adverse Effect.

Section 5.4        No Material Adverse Change. Since July 3, 2015, there has
been no event or circumstance which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

Section 5.5        Litigation and Other Controversies. Except as specifically
disclosed in any SEC Documents filed or furnished and publicly available on or
before the Closing Date (but excluding any disclosure in the “Risk Factors” or
“Forward-Looking Statements” sections of any SEC Document and similar statements
included in any SEC Document that are solely forward looking in nature) or on
Schedule 5.5, there is no litigation, arbitration or governmental proceeding
pending or, to the knowledge of Parent and its Restricted Subsidiaries,
threatened in writing against Parent or any of its Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

Section 5.6        True and Complete Disclosure. As of the Closing Date, all
written information (other than projections and any other forward-looking
information of a general economic or industry nature) furnished by or on behalf
of Parent or any of its Restricted Subsidiaries to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement, or any
transaction contemplated herein, is complete and correct when taken as a whole,
in all material respects, and does not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they were made, not materially misleading (after giving effect to
all supplements and updates with respect thereto); provided that, with respect
to projected financial information furnished by or on behalf of Parent or any of
its Restricted Subsidiaries, Parent only represents and warrants that such
information has been prepared in good faith based upon assumptions believed to
be reasonable at the time furnished (it being understood that such projections
are as to future events and are not viewed as facts or a guarantee of financial
performance or achievement and that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of Parent,
that actual results may differ significantly from the projections and such
differences may be material).

Section 5.7        Margin Stock. Neither the making of any Loan or other
extension of credit hereunder nor the use of the proceeds thereof will violate
the provisions of Regulations U or X of the Board of Governors of the Federal
Reserve System and any successor to all or any portion of such regulations. None
of the Loan Parties is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), or extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System).

Section 5.8        Taxes. Parent and each of its Restricted Subsidiaries has
filed or caused to be filed all Tax returns required to be filed by Parent
and/or any of its Restricted Subsidiaries, except where failure to so file would
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. Parent and each of its Restricted Subsidiaries has paid
all Taxes payable by them (whether or not shown on any Tax returns, and
including in its capacity as withholding agent), except those (a) not overdue by
more than thirty (30) days or (b) if more than 30 days overdue, (i) those that
are being contested in good faith and by proper legal proceedings and as to
which appropriate reserves have been provided for in accordance with GAAP or
(ii) those the non-payment of which would not be reasonably expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

-39-



--------------------------------------------------------------------------------

Section 5.9        ERISA. Parent and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan, except where the
failure, noncompliance or incurrence of such would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. Parent and
its Restricted Subsidiaries have no contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title 1 of ERISA, and except as
would not be reasonably expected to have a Material Adverse Effect.

Section 5.10        Subsidiaries. Schedule 5.10 correctly sets forth, as of the
Closing Date, each Subsidiary of Parent, its respective jurisdiction of
organization or incorporation and the percentage ownership (whether directly or
indirectly) of Parent in each class of capital stock or other Equity Interests
of each of its Subsidiaries and also identifies the direct owner thereof. As of
the Closing Date, all of the Subsidiaries of Parent will be Restricted
Subsidiaries.

Section 5.11        Compliance with Laws. Parent and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property, except such noncompliance as would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

Section 5.12        Environmental Matters. Except as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

(a)        Parent and each of its Restricted Subsidiaries is in compliance with
all Environmental Laws and has obtained and is in compliance with all permits
issued under such Environmental Laws;

(b)        There are no pending or, to the knowledge of Parent or any of its
Restricted Subsidiaries, threatened Environmental Claims against Parent or any
of its Restricted Subsidiaries or any real property, including leaseholds,
currently or, to the knowledge of Parent, formerly owned or operated by Parent
or any of its Restricted Subsidiaries;

(c)        To the knowledge of Parent or any of its Restricted Subsidiaries,
there are no facts, circumstances, conditions or occurrences that could
reasonably be expected to (i) form the basis of an Environmental Claim against
or result in an Environmental Liability of Parent or any Restricted Subsidiary,
or (ii) cause any real property of Parent or any Restricted Subsidiary to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such real property by Parent or any of its Restricted Subsidiaries under any
Environmental Law.

(d)        Hazardous Materials have not been Released on, at, under or from any
facility currently or, to the knowledge of Parent, formerly owned or operated by
Parent or any of its Restricted Subsidiaries that would reasonably be expected
to result in any liability of Parent or any of its Restricted Subsidiaries.

Section 5.13        Investment Company. None of the Loan Parties is required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

Section 5.14        Intellectual Property. Parent and each of its Restricted
Subsidiaries own all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights, or
each has obtained licenses or other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
would reasonably be expected to result in a Material Adverse Effect.

Section 5.15        Good Title. Parent and its Restricted Subsidiaries have good
and indefeasible title, to, or valid leasehold interests in, to their material
properties and assets as reflected on Parent’s most recent consolidated balance
sheet provided to the Administrative Agent (except for sales of assets permitted
hereunder, and such defects

 

-40-



--------------------------------------------------------------------------------

in title or the validity of leasehold interests that would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect) and is subject to no Liens, other than Permitted Liens.

Section 5.16        Labor Relations. Neither Parent nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (i) no strike, labor
dispute, slowdown or stoppage pending against Parent or any of its Restricted
Subsidiaries or, to the knowledge of Parent and its Restricted Subsidiaries,
threatened in writing against Parent or any of its Restricted Subsidiaries and
(ii) to the knowledge of Parent and its Restricted Subsidiaries, no union
representation proceeding is pending with respect to the employees of Parent or
any of its Restricted Subsidiaries and no union organizing activities are taking
place, except (with respect to any matter specified in clause (i) or (ii) above,
either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.

Section 5.17        Capitalization. Except as set forth on Schedule 5.17, all
outstanding Equity Interests of Parent and its Restricted Subsidiaries have been
duly authorized and validly issued, and, to the extent applicable, are fully
paid and nonassessable, and as of the Closing Date there are no outstanding
commitments or other obligations of any Restricted Subsidiary to issue, and no
rights of any Person to acquire, any Equity Interests in any Restricted
Subsidiary.

Section 5.18        Governmental Authority and Licensing. Parent and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same would reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that could
reasonably be expected to result in revocation or denial of any license, permit
or approval is pending or, to the knowledge of Parent, threatened in writing,
except where such revocation or denial would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Section 5.19        Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by the Borrower or any other Loan Party of
any Loan Document, except (a) for such approvals which have been obtained prior
to the date of this Agreement and remain in full force and effect, (b) filings
necessary to perfect Liens created by the Loan Documents and (c) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which would not be reasonably expected to have a Material Adverse
Effect.

Section 5.20        Solvency. As of the Closing Date and after giving effect to
the Transactions and the incurrence of the indebtedness and obligations being
incurred in connection with this Agreement and the Transactions, (a) the fair
value of assets of Parent and its Subsidiaries is more than the existing debts
of Parent and its Subsidiaries as they become absolute and matured, (b) the
present fair saleable value of the assets of Parent and its Subsidiaries is
greater than the amount that will be required to pay the probable liability on
existing debts of Parent and its Subsidiaries as they become absolute and
matured, (c) the capital of Parent and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of Parent or its
Subsidiaries, taken as a whole, contemplated as of the date hereof and as
proposed to be conducted following the Closing Date; and (d) Parent and its
Subsidiaries are able to meet their debts as they generally become due. For the
purposes of this Section 5.20, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

Section 5.21        Anti-Corruption Laws, Sanctions and Anti-Money Laundering.

(a)        Anti-Corruption and Sanctions. Parent has implemented and maintains
in effect policies and procedures designed to promote compliance by Parent and
its Subsidiaries and, in connection with the activities of Parent and its
Subsidiaries, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent and its Subsidiaries
and, in connection with the activities of Parent and its Subsidiaries, their
respective directors and officers and, to the knowledge of a Responsible Officer
of Parent, its employees, agents and Affiliates are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) Parent or its Subsidiaries or any of their respective directors or officers
or (ii) to the knowledge of a

 

-41-



--------------------------------------------------------------------------------

Responsible Officer of Parent, any of the respective employees or Affiliates of
Parent or any of its Subsidiaries is a Sanctioned Person or located, organized
or resident in a Sanctioned Country.

(b)        Patriot Act. Parent and its Restricted Subsidiaries are in compliance
in all material respects with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), Sanctions,
anti-money-laundering laws and Anti-Corruption Laws.

(c)        Use of Proceeds. The proceeds of any Loans will not (x) be made
available to any Person, directly or indirectly, (I) for the purpose of
financing or facilitating any activity in any Sanctioned Country, or any
activity with any Sanctioned Person or (II) in any other manner, in each case as
would result in violation of Sanctions by any Person party to this Agreement or
(y) be used for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act, as amended, or any other Anti-Corruption Laws.

Section 5.22        Security Interest in Collateral. As of the Closing Date,
subject to the terms of the last paragraph of Section 3.1, the provisions of the
Collateral Documents create legal, valid and enforceable Liens on all of the
Collateral in favor of the Collateral Agent (or any designee or trustee on its
behalf), for the benefit of itself and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken by the applicable Collateral Documents
(including the filing of appropriate financing statements with the office of the
Secretary of State of the state of organization of each Grantor, the filing of
appropriate assignments or notices with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, and, to the extent required pursuant to Section 3.1
or Section 4.2 of this Agreement, the proper recordation of Mortgages with
respect to any real property (other than Excluded Property), in each case in
favor of the Collateral Agent (or any designee or trustee on its behalf) for the
benefit of itself and the other Secured Parties and the delivery to the
Collateral Agent (or the Parent Credit Facilities Collateral Agent as its bailee
under the Intercreditor Agreement) of any certificates representing Equity
Interests or promissory notes required to be delivered pursuant to the
applicable Collateral Documents), such Liens constitute perfected Liens (with
the priority such Liens are expressed to have within the relevant Collateral
Document) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents), securing the Obligations as
and to the extent set forth therein.

ARTICLE 6.        COVENANTS.

Parent and the Borrower covenant and agree that, from and after the Closing Date
until the Loans or other Obligations hereunder shall have been paid in full
(other than with respect to contingent indemnification obligations for which no
claim has been made) (the “Termination Date”):

Section 6.1        Information Covenants. Parent will furnish to the
Administrative Agent (for delivery to the Lenders):

(a)        Quarterly Reports. Within 45 days after the end of each fiscal
quarter of Parent not corresponding with the fiscal year end, commencing with
the fiscal quarter ending September 30, 2016, Parent’s consolidated balance
sheet as at the end of such fiscal quarter and the related consolidated
statements of income, comprehensive income and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year-to-date period then
ended, each in reasonable detail, prepared by Parent in accordance with GAAP,
and setting forth comparative figures for the corresponding fiscal quarter in
the prior fiscal year, all of which shall be certified by the chief financial
officer or other financial or accounting officer of Parent that they fairly
present in all material respects in accordance with GAAP the financial condition
of Parent and its Subsidiaries as of the dates indicated and the results of
their operations and changes in their cash flows for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes.

(b)        Annual Statements. Within 90 days after the close of each fiscal year
of Parent (commencing with the fiscal year ending July 1, 2016), a copy of
Parent’s consolidated balance sheet as of the last day of the fiscal year then
ended and Parent’s consolidated statements of income, comprehensive in-

 

-42-



--------------------------------------------------------------------------------

come, cash flows and shareholders’ equity for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail and showing in comparative
form the figures for the previous fiscal year, accompanied by a report thereon
of KPMG LLP or another firm of independent public accountants of recognized
national standing, selected by Parent, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of Parent
and its Subsidiaries as of the close of such fiscal year and the results of
their operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards (which report
shall be unqualified as to scope of such audit and shall not contain any “going
concern” or like qualification; provided that such report may contain a “going
concern” qualification, explanatory paragraph or emphasis solely as a result of
an impending maturity within 12 months of the Facility).

(c)        Annual Budget. Within 45 days after the commencement of each fiscal
year of Parent or 60 days for the first fiscal year after the Closing Date, an
annual budget for Parent and its Subsidiaries for such fiscal year in a form
customarily prepared by management of Parent for its internal use (including a
projected consolidated balance sheet and consolidated statements of profits and
losses and capital expenditures as of the end of and for such fiscal year).

(d)        Management Discussion and Analysis. Within 45 days after the close of
each of the first three (3) fiscal quarters, a management discussion and
analysis of Parent’s and its Subsidiaries’ financial performance for that fiscal
quarter and a comparison of financial performance for that financial quarter to
the corresponding fiscal quarter of the previous fiscal year (in form reasonably
acceptable to the Administrative Agent, which shall not be unacceptable solely
because it does not contain all of the information required to be included in
unaudited interim financial statements by Item 303 of Regulation S-K of the
Securities Act of 1933, as amended). Within 90 days after the close of each
fiscal year, a management discussion and analysis of Parent’s and its
Subsidiaries’ financial performance for that fiscal year and a comparison of
financial performance for that fiscal year to the prior year.

(e)        Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of Parent
substantially in the form of Exhibit F (x) stating no Default or Event of
Default has occurred and is then continuing or, if a Default or Event of Default
exists, a detailed description of the Default or Event of Default and all
actions Parent is taking with respect to such Default or Event of Default and
(y) designating any applicable Domestic Subsidiary as a Material Subsidiary.

(f)        Notice of Default or Litigation. Promptly after any senior executive
officer of Parent obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action
Parent proposes to take with respect thereto, (ii) the commencement of, or
threat in writing of, or any significant development in, any litigation, labor
controversy, arbitration or governmental proceeding pending against Parent or
any of its Restricted Subsidiaries which would reasonably be expected to result
in a Material Adverse Effect.

(g)        Other Reports and Filings. To the extent not required by any other
clause in this Section 6.1, promptly, copies of all financial information, proxy
materials and other material information which Parent or any of its Restricted
Subsidiaries has delivered to holders of, or to any agent or trustee with
respect to, Indebtedness of Parent or any of its Subsidiaries in their capacity
as such a holder, agent or trustee to the extent that the aggregate principal
amount of such Indebtedness exceeds (or upon the utilization of any unused
commitments may exceed) $150.0 million.

(h)        Pro Forma Adjustment Certificate. On or before the date an incurrence
ratio under this Agreement is to be tested and for which a Pro Forma Adjustment
has been made that is in excess of 1% of Consolidated Adjusted EBITDA for the
four (4) fiscal quarters of Parent then ended and that has not been previously
calculated in a prior Compliance Certificate, a certificate of an officer of
Parent in form reasonably acceptable to the Administrative Agent setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor, which certificate shall be accompanied by
financial

 

-43-



--------------------------------------------------------------------------------

statements for such acquired business for each fiscal quarter ending during the
relevant period, to the extent available.

(i)         Environmental Matters. Promptly after Parent obtains knowledge
thereof, notice of one (1) or more of the following environmental matters which
individually, or in the aggregate, may reasonably be expected to have a Material
Adverse Effect: (i) any notice of an Environmental Claim against Parent or any
of its Subsidiaries or any real property owned or operated by Parent or any of
its Subsidiaries; (ii) any condition or occurrence on or arising from any real
property owned or operated by Parent or any of its Subsidiaries that (a) results
in noncompliance by Parent or any of its Subsidiaries with any Environmental Law
or (b) could reasonably be expected to form the basis of an Environmental Claim
against Parent or any of its Subsidiaries or any such real property; (iii) any
condition or occurrence on any real property owned or operated by Parent or any
of its Subsidiaries that could reasonably be expected to cause such real
property to be subject to any restrictions on the ownership, occupancy, use or
transferability by Parent or any of its Subsidiaries of such real property under
any Environmental Law; and (iv) any removal or remedial actions to be taken in
response to the actual or alleged presence of any Hazardous Material on any real
property owned or operated by Parent or any of its Subsidiaries as required by
any Environmental Law or any Governmental Authority. All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and Parent’s or such Subsidiary’s
response thereto. In addition, Parent agrees to provide the Lenders with copies
of all material non-privileged written communications by Parent or any of its
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i) through (iv) above, and such detailed reports
relating to any of the matters set forth in clauses (i) through (iv) above as
may reasonably be requested by, and at the expense of, the Administrative Agent
or the Required Lenders.

(j)         Other Information. From time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request; provided that the
Administrative Agent and any Lender (through the Administrative Agent) may
request such information in their respective capacities as Administrative Agent
and Lender only and may not use such information for any purpose other than a
purpose reasonably related to its capacity as Administrative Agent or Lender, as
applicable.

Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Parent posts such documents, or provides
a link thereto on Parent’s website on the Internet at the website address
provided to the Administrative Agent or on an Intralinks or similar site to
which the Lenders have been granted access; or (ii) on which such documents are
transmitted by electronic mail to the Administrative Agent.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (d) of
this Section 6.1 may be satisfied by furnishing Parent’s Form 10-K or 10-Q, as
applicable, filed with the Securities and Exchange Commission.

Parent acknowledges and agrees that all financial statements furnished pursuant
to clauses (a) and (b) above are hereby deemed to be Borrower Materials suitable
for distribution, and to be made available, to Public Lenders as contemplated by
Section 10.25 and may be treated by the Administrative Agent and the Lenders as
if the same had been marked “PUBLIC” in accordance with such paragraph (unless
Parent or the Borrower otherwise notifies the Administrative Agent in writing on
or prior to delivery thereof).

Section 6.2         Inspections. Parent and the Borrower will, and Parent will
cause each Restricted Subsidiary to, permit officers, designated representatives
and agents of the Administrative Agent (or any Lender solely if accompanying the
Administrative Agent), to visit and inspect any tangible Property of Parent, the
Borrower or such other Restricted Subsidiary, and to examine the books of
account of Parent, the Borrower or such other Restricted Subsidiary and discuss
the affairs, finances and accounts of Parent, the Borrower or such other
Restricted Subsidiary with its and their officers and independent accountants,
all at such reasonable times during normal business hours as the Administrative
Agent may request, in each case, subject to Section 10.23; provided that
(i) reasonable prior written notice of any such visit, inspection or examination
shall be provided to Parent or the Borrower, as applicable, and such visit,
inspection or examination shall be performed at reasonable times to be agreed to
by Parent or the Borrower, as applicable, which agreement will not be
unreasonably withheld, (ii) excluding any such visits and in-

 

-44-



--------------------------------------------------------------------------------

spections during the continuation of an Event of Default, the Administrative
Agent shall not exercise its rights under this Section 6.2 more often than one
(1) time during any such fiscal year, the Borrower is not obligated to
compensate the Administrative Agent for more than one (1) inspection and
examination by the Administrative Agent during any calendar year and any such
compensation shall be subject to the limitations of Section 10.13, and (iii) the
Administrative Agent may conduct inspections pursuant to this Section 6.2 in its
respective capacity as Administrative Agent only and may not conduct inspections
or utilize information from such inspections for any purpose other than a
purpose reasonably related to its capacity as Administrative Agent. The
Administrative Agent shall give Parent a reasonable opportunity to participate
in any discussions with Parent’s independent public accountants.

Section 6.3         Maintenance of Property, Insurance, Environmental Matters,
etc.

(a)         Parent will, and will cause each of its Subsidiaries to, (i) keep
its tangible property, plant and equipment in good repair, working order and
condition, (ii) prosecute, maintain and renew its intellectual property, except
to the extent permitted herein, except (A) in the case of clause (i) with
respect to normal wear and tear and casualty and condemnation and (B) in the
case of clauses (i) and (ii) to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect and (iii) maintain
in full force and effect with insurance companies that Parent believes are
financially sound and reputable insurance against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
of Parent of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Parent and the Restricted Subsidiaries) as
are customarily carried under similar circumstances by such other Persons and
shall furnish to the Administrative Agent upon its reasonable request (but not
more than once per fiscal year in the absence of an Event of Default) reasonably
detailed information as to the insurance so carried.

(b)         Without limiting the generality of Section 6.3(a), Parent and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any Environmental Laws; (ii) shall obtain and maintain in full
force and effect all permits issued under Environmental Law required for its
operations at or on its facilities; (iii) shall cure as soon as reasonably
practicable any material violation of applicable Environmental Laws with respect
to any of its real properties; (iv) shall not, and shall not permit any other
Person to, own or operate on any of its real properties any landfill or dump or
hazardous waste treatment, storage or disposal facility as defined pursuant to
the RCRA, or any comparable state law; and (v) shall not use, generate, treat,
store, release or dispose of Hazardous Materials at, under, from or on any of
the real property except in the ordinary course of its business and in
compliance with all Environmental Laws; except, with respect to clauses (i),
(ii), (iv) and (v), to the extent, either individually or in the aggregate, all
of the same would not be reasonably expected to have a Material Adverse Effect.
With respect to any Release of Hazardous Materials, Parent and its Restricted
Subsidiaries shall conduct any necessary or required investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
response action necessary to remove, cleanup or abate any material quantity of
Hazardous Materials released as required by any applicable Environmental Law.

(c)         If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then Parent shall, or shall
cause each Grantor to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
other-wise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

Section 6.4         Books and Records. Parent will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Parent
or its Restricted Subsidiary, as the case may be.

Section 6.5         Preservation of Existence . Parent will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect (a) its existence under the

 

-45-



--------------------------------------------------------------------------------

laws of its jurisdiction of organization and (b) its franchises, authority to do
business and governmental licenses, except, (i) in the case of clause (a) with
respect to each Restricted Subsidiary and (ii) in the case of clause (b), in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 6.5
shall prevent Parent or any Restricted Subsidiary from consummating any
transaction permitted by Section 6.16.

Section 6.6         Compliance with Laws. Parent shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
(other than a Permitted Lien). Parent will maintain in effect and enforce
policies and procedures designed to promote compliance by Parent, its
Subsidiaries and their respective directors, officers and employees in
connection with Parent or its Subsidiaries with Anti-Corruption Laws, applicable
Sanctions and the Patriot Act and other applicable anti-money laundering laws.

Section 6.7         ERISA. Parent shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
have a Material Adverse Effect. Parent shall, and shall cause each Subsidiary
to, promptly notify the Administrative Agent of: (a) the occurrence of any
Reportable Event with respect to a Plan, (b) receipt of any notice from the PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefor and (c) its intention to terminate or withdraw from any Plan, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect.

Section 6.8         Payment of Taxes. Parent will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material Taxes (whether or not
shown on any Tax return, and including in its capacity as withholding agent)
imposed upon it or any of its Property, before becoming delinquent and before
any material penalties accrue thereon, unless and to the extent that (a) such
Taxes are being contested in good faith and by proper proceedings and as to
which appropriate reserves are provided in accordance with GAAP or (b) the
failure to pay such Taxes could not be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect.

Section 6.9         Designation of Subsidiaries. Parent may at any time after
the Closing Date designate (or re-designate) any existing or subsequently
acquired or organized Restricted Subsidiary of Parent (other than the Borrower)
as an Unrestricted Subsidiary and designate (or re-designate) any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that immediately before and
after such designation or re-designation on a Pro Forma Basis, no Event of
Default shall have occurred and be continuing (including after the
reclassification of investments in, Indebtedness of, and Liens on, the
applicable Subsidiary or its assets) and (ii) immediately after giving effect to
such designation or re-designation, Parent and its Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the Parent Financial Covenants
recomputed as of the last day of the most recent period for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b). The designation (or re-designation) of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an investment by Parent
therein at the date of designation (or re-designation) in an amount equal to the
fair market value of Parent’s or its Restricted Subsidiary’s (as applicable)
investment therein. Such designation (or re-designation) will be permitted only
if an investment in such amount would be permitted at such time pursuant to
Section 6.17. Unrestricted Subsidiaries will not be subject to any of the
mandatory prepayments, representations and warranties, covenants or Events of
Default set forth in the Loan Documents. Notwithstanding anything herein to the
contrary, Western Digital International Ltd. (a Cayman Islands exempted company)
shall not be designated as an Unrestricted Subsidiary.

Section 6.10         Use of Proceeds. The Borrower shall use the proceeds of the
Loans made in cash on the Closing Date to finance a portion of the Transactions
(including working capital and/or purchase price adjustments and the payment of
fees and expenses incurred in connection therewith). The proceeds of any Loans
will not (x) be made available to any Person, directly or indirectly, (I) for
the purpose of financing or facilitating any activity in any Sanctioned Country,
or any activity with any Sanctioned Person or (II) in any other manner, in each
case as would result in violation of Sanctions by any Person party to this
Agreement or (y) be used for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act, as amended, or any other
Anti-Corruption Laws.

 

-46-



--------------------------------------------------------------------------------

Section 6.11         Transactions with Affiliates. Parent shall not, nor shall
it permit any Restricted Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than between or among
Parent and/or its Restricted Subsidiaries including any entity that becomes a
Restricted Subsidiary as a result of such transaction), except on terms that are
not materially less favorable to Parent or such Restricted Subsidiary as would
have been obtained in a comparable arm’s-length transaction with a Person that
is not an Affiliate; provided that the foregoing restrictions shall not apply
to:

(a)         individual transactions with an aggregate value of less than $30
million;

(b)         transactions permitted by Sections 6.17 and 6.18;

(c)         the issuance of capital stock or other Equity Interests of Parent or
other payment to the management of Parent or any of its Restricted Subsidiaries
in connection with the Transactions, pursuant to arrangements described in the
following clause (e), or otherwise to the extent permitted under this Article 6;

(d)         employment and severance arrangements and health, disability and
similar insurance or benefit plans between Parent and the Restricted
Subsidiaries and their respective directors, officers, employees (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of capital stock pursuant to
put/call rights or similar rights with current or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors (or similar governing body) of Parent;

(e)         the payment of customary fees and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, managers, consultants,
officers and employees of Parent and the Restricted Subsidiaries in the ordinary
course of business;

(f)         transactions with joint ventures for the purchase and sale of goods,
equipment or services or use of equipment or services entered into in the
ordinary course of business;

(g)         transactions pursuant to any binding agreement or commitment or
executed agreement in existence on the Closing Date as set forth on Schedule
6.11 and any amendment thereto to the extent such an amendment is not adverse,
taken as a whole, to the Lenders in any material respect as compared to the
applicable agreement as in effect on the Closing Date;

(h)         [reserved];

(i)         loans and other transactions among Parent and its Subsidiaries to
the extent permitted under this Article 6; provided that any Indebtedness of any
Loan Party owed to a Subsidiary that is not a Loan Party shall be subordinated
in right of payment to the Obligations (it being understood that payments shall
be permitted thereon unless an Event of Default has occurred and is continuing);

(j)         payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of Parent or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of Parent in good faith;

(k)         the Transactions;

(l)         payments to or from, and any transactions (including without
limitation, any cash management activities related thereto) with, (x) Flash
Partners Ltd., Flash Alliance Ltd., Flash Forward Ltd. or any other joint
venture with Toshiba Corporation (or one of its Affiliates) or (y) other joint
ventures or similar entities which would be subject to this Section 6.11 solely
because Parent or a Restricted Subsidiary owns an equity interest in or
otherwise controls such Person;

 

-47-



--------------------------------------------------------------------------------

(m)         transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Parent and the Restricted Subsidiaries in the reasonable determination of the
senior management of Parent, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and

(n)         any other transaction with an Affiliate, which is approved by a
majority of disinterested members of the board of directors (or equivalent
governing body) of Parent in good faith.

Section 6.12        No Changes in Fiscal Year. Parent shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis; provided that Parent and its
Restricted Subsidiaries may change their fiscal year end one time (with one
additional change for purposes of aligning the fiscal year of the Target Company
and its Subsidiaries with the current fiscal year of Parent or the fiscal year
of Parent and its Subsidiaries with the fiscal year of the Target Company and
any additional changes consented to by the Administrative Agent), subject to any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting (and the parties hereto hereby authorize the Borrower,
Parent and the Administrative Agent to make any such amendments to this
Agreement as they jointly deem necessary to give effect to the foregoing).

Section 6.13       Change in the Nature of Business. Parent and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by Parent on the Closing Date and other business activities which are extensions
thereof or otherwise incidental or related or ancillary to any of the foregoing.

Section 6.14       Indebtedness . Parent will not, and will not permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except;

(a)         Indebtedness created under this Agreement and under the other Loan
Documents of Parent and its Restricted Subsidiaries;

(b)        Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);

(c)         intercompany Indebtedness among Parent and its Restricted
Subsidiaries to the extent permitted by Section 6.17;

(d)        (i) Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets and (ii) Indebtedness
incurred in connection with the leases of precious metals and/or commodities;
provided that the aggregate principal amount of Indebtedness outstanding under
this clause (d), together with any Refinancing Indebtedness incurred under
clause (r) below in respect thereof, shall not exceed the greater of $150
million and 0.50% of Consolidated Total Assets (measured as of the date such
Indebtedness is issued or incurred and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1(a) or (b),
but giving effect to any Specified Transaction occurring thereafter and on or
prior to the date of determination);

(e)         Indebtedness of Parent and its Restricted Subsidiaries not otherwise
permitted by this Section 6.14; provided that the aggregate amount of
Indebtedness outstanding under this clause (e) shall not exceed the greater of
$275 million and 1.00% of Consolidated Total Assets (measured as of the date
such Indebtedness is issued or incurred and based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 6.1(a) or
(b), but giving effect to any Specified Transaction occurring thereafter and on
or prior to the date of determination);

 

-48-



--------------------------------------------------------------------------------

(f)         Contingent Obligations incurred by (i) any Restricted Subsidiary in
respect of Indebtedness of Parent or any other Restricted Subsidiary that is
permitted to be incurred under this Agreement and (ii) Parent in respect of
Indebtedness of any Restricted Subsidiary that is permitted to be incurred under
this Agreement; provided that any such Contingent Obligations incurred by any
Loan Party with respect to Indebtedness incurred by any Restricted Subsidiary
that is not a Loan Party, must be permitted by Section 6.17;

(g)         Contingent Obligations incurred in the ordinary course of business
in respect of obligations to suppliers, customers, franchisees, lessors,
licensees or distribution partners;

(h)         (i) unsecured (other than vendor’s liens arising by operation of
law) Indebtedness in respect of obligations of Parent or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of Parent or
any Restricted Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;

(i)         Indebtedness arising from agreements of Parent or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;

(j)         Indebtedness arising from agreements of Parent or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
Transactions and any Permitted Acquisitions or other investments permitted under
Section 6.17;

(k)         Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations incurred in the ordinary course of business and not in connection
with the borrowing of money or Hedge Agreements;

(l)         Indebtedness of Parent or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;

(m)     Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of Parent and its
Restricted Subsidiaries incurred in the ordinary course of business or otherwise
incurred in connection with the consummation of the Transactions or any
Permitted Acquisition or other investment whether consummated prior to the
Closing Date or permitted under Section 6.17;

(n)         Indebtedness consisting of promissory notes issued to current or
former officers, managers, consultants, directors and employees (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the purchase or redemption of
capital stock of Parent permitted by Section 6.18;

(o)         Indebtedness in respect of Cash Management Services, netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements in each case incurred in
the ordinary course of business;

 

-49-



--------------------------------------------------------------------------------

(p)         Indebtedness in existence on the Closing Date and if such
Indebtedness is in excess of $10 million as set forth in all material respects
on Schedule 6.14 and intercompany Indebtedness in existence on the Closing Date;

(q)         Indebtedness incurred by Parent or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(r)         the incurrence by Parent or any Restricted Subsidiary of
Indebtedness which serves to refund or refinance any Indebtedness permitted
under clauses (d), (p), (s), (u), (v), (w), (x), (y), (aa), (bb), (hh) and
(ii) of this Section 6.14 or any Indebtedness issued to so refund, replace or
refinance (herein, “refinance”) such Indebtedness, including, in each case,
additional Indebtedness incurred to pay accrued but unpaid interest, premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(A)         has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded or refinanced;

(B)         to the extent such Refinancing Indebtedness refinances Indebtedness
that was originally (1) subordinated or pari passu to the Obligations (other
than Indebtedness incurred under clause (w) of this Section 6.14), such
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refinanced or refunded,
(2) secured by the Collateral on a pari passu or junior basis, such Refinancing
Indebtedness is secured only by the Collateral and only to the extent as the
Indebtedness being refinanced or refunded (but, for the avoidance of doubt, may
be unsecured), (3) secured by assets other than the Collateral, such Refinancing
Indebtedness is secured only by assets other than the Collateral or
(4) unsecured, such Refinancing Indebtedness is unsecured; and

(C)         shall not include Indebtedness of a non-Loan Party that refinances
Indebtedness of a Loan Party.

(s)         Indebtedness of (x) Parent or any Subsidiary incurred to finance a
permitted Acquisition or (y) Persons that are acquired by Parent or any
Restricted Subsidiary or merged into Parent or a Restricted Subsidiary in a
permitted Acquisition in accordance with the terms of this Agreement or that is
assumed by Parent or any Restricted Subsidiary in connection with such permitted
Acquisition; provided that such Indebtedness under this clause (y) is not
incurred in contemplation of such permitted Acquisition; provided further that:

(A)         no Default exists or shall result therefrom;

(B)         any Indebtedness incurred in reliance on clause (x) of this
Section 6.14(s) shall not be secured by a Lien and shall not mature or require
any payment of principal, in each case, prior to the date which is 91 days after
the Termination Date;

(C)         in the case of any Indebtedness incurred in reliance on clause
(y) of this Section 6.14(s) the aggregate principal amount of such Indebtedness
that is secured by any Lien, together with all Refinancing Indebtedness in
respect thereof, shall not exceed $200 million; and

 

-50-



--------------------------------------------------------------------------------

(D)         subject to subclause (C) above, immediately prior to, and after
giving effect to such permitted Acquisition, at Parent’s option either on the
date of execution of the related acquisition agreement or on the date such
Acquisition is consummated, Parent and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the Parent Financial Covenants recomputed
as of the last day of the most recently completed period for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b);

(t)         Indebtedness of Parent or any of its Restricted Subsidiaries
supported by a letter of credit in a principal amount not to exceed the face
amount of such letter of credit;

(u)         Indebtedness consisting of Incremental Equivalent Debt permitted
under Section 6.14(u) of the Parent Credit Agreement (as in effect on the date
hereof);

(v)         senior subordinated or subordinated unsecured Indebtedness of Parent
or any of the Loan Parties; provided that (i) the terms of such Indebtedness
(excluding pricing, fees, rate floors, optional prepayment or redemption terms
and subordination terms (such subordination terms to be on current market
terms)) are not, when taken as a whole, materially more favorable (as reasonably
determined by the Parent in good faith) to the lenders providing such
Indebtedness than those applicable to the Parent Credit Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (as defined in the Parent Credit Facilities) (in each case, as of
the incurrence of such Indebtedness)) or is otherwise on current market terms
for such type of Indebtedness (as reasonably determined by the Parent in good
faith), (ii) such Indebtedness has a final scheduled maturity date no earlier
than the Termination Date then in effect, (iii) such Indebtedness has a Weighted
Average Life to Maturity no shorter than that of any Term B Facility (as defined
in the Parent Credit Facilities) and (iv) such Indebtedness is guaranteed only
by the Loan Parties; provided further that, after giving effect thereto, (A) the
Leverage Ratio does not exceed the greater of the Leverage Ratio that is 0.25x
less than the then-applicable leverage ratio required under the Parent Financial
Covenants and 3.75 to 1.00, in each case calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b) and (B) no Default or Event of
Default under Section 7.1(a), 7.1(j) or 7.1(k) hereof shall have occurred and be
continuing or would result therefrom;

(w)         senior unsecured Indebtedness of Parent or any of its Restricted
Subsidiaries; provided that (i) the terms of such Indebtedness (excluding
pricing, fees, rate floors, optional prepayment or redemption terms and
subordination terms (such subordination terms to be on current market terms))
are not, when taken as a whole, materially more favorable (as reasonably
determined by the Parent in good faith) to the lenders providing such
Indebtedness than those applicable to the Parent Credit Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (as defined in the Parent Credit Facilities) (in each case, as of
the incurrence of such Indebtedness)) or is otherwise on current market terms
for such type of Indebtedness (as reasonably determined by the Parent in good
faith), (ii) such Indebtedness has a final scheduled maturity date no earlier
than the Termination Date then in effect, (iii) such Indebtedness has a Weighted
Average Life to Maturity no shorter than that of any Term B Facility (as defined
in the Parent Credit Facilities), (iv) the maximum aggregate principal amount of
such Indebtedness by non-Loan Parties, together with any Indebtedness incurred
under clause (v) in the first proviso in Section 6.14(x) below, does not exceed
the greater of $300 million and 1.00% of Consolidated Total Assets and
(vi) subject to the preceding clause (iv), such Indebtedness is guaranteed only
by the Loan Parties; provided further that, after giving effect thereto, (A) the
Leverage Ratio does not exceed the greater of the Leverage Ratio that is 0.25x
less than the then-applicable leverage ratio required under the Parent Financial
Covenants and 3.75 to 1.00, in each case calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b) and (B) no Default or Event of
Default under Section 7.1(a), 7.1 (j) or 7.1(k) hereof shall have occurred and
be continuing or would result therefrom;

(x)         additional secured Indebtedness of Parent or any of its Restricted
Subsidiaries; provided that (i) after giving effect thereto, the Senior Secured
Leverage Ratio does not exceed 2.25:1.00, calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters

 

-51-



--------------------------------------------------------------------------------

for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b), (ii) the maximum aggregate principal amount
of such Indebtedness by non-Loan Parties, together with any Indebtedness
incurred under clause (iii) in the first proviso in Section 6.14(w) above, does
not exceed the greater of $300 million and 1.00% of Consolidated Total Assets
and (iii) subject to the preceding clause (ii), such Indebtedness is guaranteed
only by the Loan Parties; provided further that (A) no Default or Event of
Default under Section 7.1(a), 7.1(j) or 7.1(k) hereof shall have occurred and be
continuing or would result therefrom and (B) such Indebtedness (x) is secured by
the Collateral only, (y) is subject to the Intercreditor Agreement (with respect
to any pari passu debt) or other intercreditor arrangements reasonably
satisfactory to the Administrative Agent and (C) is subject to the following
limitations:

(1)     except as otherwise agreed by the lenders providing such Indebtedness to
finance an Acquisition permitted under this Agreement, no Default or Event of
Default shall have occurred and be continuing or would exist after giving effect
thereto,

(2)     on the date of the incurrence or effectiveness of such Indebtedness,
Parent shall be in compliance, on a Pro Forma Basis, with the Parent Financial
Covenants recomputed as of the last day of the most recently ended fiscal
quarter for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b); provided that, to the extent
incurred in connection with an Acquisition, at Parent’s election, Parent’s
compliance on a Pro Forma Basis with the Parent Financial Covenants may be
determined at the time of the signing of any acquisition agreement with respect
thereto or at the time of the closing of such acquisition; provided, further
that if Parent has made the election to measure such compliance on the date of
the signing of an acquisition agreement, in connection with the calculation of
any ratio with respect to the incurrence of Indebtedness or Liens, or the making
of investments, Distributions, Restricted Debt Payments, asset sales,
fundamental changes or the designation of an Unrestricted Subsidiary on or
following such date and until the earlier of the date on which such Acquisition
is consummated or the definitive agreement for such Acquisition is terminated or
expired (but not for the purposes of calculating any financial covenant), such
ratio shall be calculated on a Pro Forma Basis assuming such Acquisition and any
other Specified Transactions in connection therewith (including the incurrence
of Indebtedness) have been consummated,

(3)     the Weighted Average Life to Maturity of such Indebtedness shall not be
shorter than the Weighted Average Life to Maturity of the Loans then
outstanding,

(4)     such Indebtedness shall rank pari passu or junior in right of payment
and right of security in respect of the Collateral with the Loans or may be
unsecured; provided that to the extent any such Indebtedness are subordinated in
right of payment or right of security, or pari passu in right of security and
subject to separate documentation, they shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent,

(5)     no such Indebtedness shall be guaranteed by any Person which is not a
Loan Party,

(6)     any mandatory prepayment shall be after the Final Maturity Date; and

(7)     the other terms and conditions (excluding those referenced in clauses
(1) through (6) above) of such Indebtedness shall be substantially identical to,
or (taken as a whole) not materially more favorable (as reasonably determined by
the Parent) to the lenders providing such Indebtedness than those applicable to
the Parent Credit Facilities (except for covenants or other provisions
applicable only to periods after the Latest Final Maturity Date (as defined in
the Parent Credit Facilities)); provided that to the extent the terms of any
such Indebtedness are not substantially identical to the terms applicable to the
Parent Credit Facilities (except with respect to pricing and fees and to the
extent permitted by the foregoing clauses above and other than any terms which
are applicable only after the Latest Final Maturity Date (as defined in the
Parent Credit Facilities)), such terms shall be reasonably satisfactory to the
Parent Credit Facilities Administrative Agent.

 

-52-



--------------------------------------------------------------------------------

(y)         additional Indebtedness of Parent or any of its Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (y), together with any
Refinancing Indebtedness incurred under clause (r) above in respect thereof,
shall not exceed the greater of $400 million and 1.25% of Consolidated Total
Assets, measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination;

(z)          all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(a) through 6.14(y) above;

(aa)         Indebtedness represented by the (i) Senior Secured Notes and
(ii) the Senior Unsecured Notes;

(bb)         Indebtedness represented by the Parent Credit Facilities and any
“Incremental Facilities” (as defined in the Parent Credit Agreement (as in
effect on the date hereof)) permitted to be incurred in accordance with the
terms of the Parent Credit Agreement (as in effect on the date hereof);

(cc)         endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

(dd)         obligations of Parent or any of its Restricted Subsidiaries
incurred in connection with rebate programs;

(ee)         Permitted Receivables Financing not to exceed $600 million at any
time outstanding;

(ff)          Indebtedness represented by the Convertible Notes;

(gg)         Indebtedness of Parent or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary in the ordinary course of business;

(hh)         Indebtedness including working capital facilities, asset-level
financings, Capitalized Lease Obligations and purchase money indebtedness
incurred by any Foreign Subsidiary of Parent; provided that the amount of
Indebtedness outstanding under this clause (hh), together with any Refinancing
Indebtedness in respect thereof incurred pursuant to clause (r) above shall not
exceed $300 million and 1.25% of Foreign Subsidiary Total Assets; and

(ii)          Indebtedness incurred in connection with any sale-leaseback
transaction, together with any Refinancing Indebtedness in respect thereof
incurred pursuant to clause (r) above shall not exceed $200 million,

For purposes of determining compliance with this Section 6.14 or Section 6.15,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided that
if such Indebtedness is incurred to refinance other Indebtedness denominated in
a currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall not be deemed to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate

 

-53-



--------------------------------------------------------------------------------

amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 6.14,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.14(a)
through (ii) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.15) and (B) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of one or more of the categories of permitted Indebtedness (or any portion
thereof) described in Sections 6.14(a) through (ii), Parent may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.14 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant only to such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this
Section 6.14.

Notwithstanding the foregoing, Parent will not permit Indebtedness (other than
intercompany Indebtedness that is subordinated to such other Indebtedness as
previously disclosed to the Joint Lead Arrangers) to be incurred by Western
Digital International Ltd. other than up to $500 million of secured or unsecured
Indebtedness; provided that within ninety (90) days of the incurrence of such
secured or unsecured Indebtedness, 75% of the proceeds thereof shall be applied
toward the repayment of the term loans under the Parent Credit Facilities until
paid in full.

Section 6.15       Liens. Parent will not, and will not permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):

(a)         Liens for the payment of taxes which are not yet due and payable and
Liens (or deposits as security) for taxes which are being contested in good
faith by appropriate proceedings and as to which appropriate reserves have been
provided for in accordance with GAAP;

(b)         Liens (i) arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, statutory obligations or other similar charges, (ii) in connection
with bids, tenders, contracts or leases to which Parent or any Restricted
Subsidiary is a party or (iii) to secure public or statutory obligations of such
Person or deposits of cash or Cash Equivalents to secure surety or appeal bonds
to which such Person is a party, or deposits as security or for the payment of
rent, in each case, incurred in the ordinary course of business;

(c)         mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue by a period of more than 60 days or if more
than 60 days overdue (i) which would not reasonably be expected to have a
Material Adverse Effect or (ii) which are being contested in good faith by
appropriate proceedings;

(d)         Liens created by or pursuant to this Agreement and the Collateral
Documents;

(e)         Liens on property of Parent or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(d)
hereof; provided that no such Lien shall extend to or cover other Property of
Parent or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;

(f)         Liens assumed in connection with permitted Acquisitions;

 

-54-



--------------------------------------------------------------------------------

(g)         easements, rights-of-way, restrictions, and other similar
encumbrances as to the use of real property of Parent or any Restricted
Subsidiary incurred in the ordinary course of business which do not impair their
use in the operation of the business of such Person;

(h)         Liens in connection with sale-leaseback transactions securing
Indebtedness permitted by Section 6.14(ii);

(i)         ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by Parent or any of its
Restricted Subsidiaries are located;

(j)         Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;

(k)        any interest or title of a lessor, sublessor, licensor or sublicensor
or Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement and leases, licenses, subleases
or sublicenses granted to others that do not (x) interfere in any material
respect with the business of Parent and its Restricted Subsidiaries, taken as a
whole, or (y) secure any Indebtedness;

(l)         licenses, sublicenses, covenants not to sue or other grants of
rights to intellectual property rights granted (i) in the ordinary course of
business or (ii) in the reasonable business judgment of Parent or the Restricted
Subsidiaries in the conduct of its business (including in the settlement of
litigation or entering into cross-licenses);

(m)        any zoning, building or similar law or right reserved to, or vested
in, any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary course of conduct
of the business of Parent and its Restricted Subsidiaries, taken as a whole;

(n)         Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking institution arising as a matter of
law encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;

(o)         Liens (i) on cash advances in favor of the seller of any property to
be acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;

(p)         Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;

(q)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of Parent or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Parent and its Restricted Subsidiaries, (iii) relating to
purchase orders and other agreements entered into with customers of Parent or
any Restricted Subsidiary in the ordinary course of business or (iv) relating to
the credit cards and credit accounts of Parent or any of its Restricted
Subsidiaries in the ordinary course of business;

(r)         Liens solely on any cash earnest money deposits or escrow
arrangements made by Parent or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

-55-



--------------------------------------------------------------------------------

(s)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(t)         Liens incurred to secure any obligations; provided that the
aggregate principal amount of all such obligations secured by such Liens,
together with all Refinancing Indebtedness in respect thereof, shall not exceed
the greater of $275 million and 1.00% of Consolidated Total Assets (measured as
of the date such Liens are incurred and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination);

(u)         Liens in favor of the issuer of customs, stay, performance, bid,
appeal or surety bonds or completion guarantees and other obligations of a like
nature or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(v)         Liens existing on the Closing Date or pursuant to agreements in
existence on the Closing Date and, in each case, as described on Schedule 6.15
and any modifications, replacements, renewals or extensions thereof; provided
that such Liens shall secure only those obligations that they secure on the
Closing Date (and any Refinancing Indebtedness in respect of such obligations
permitted by Section 6.14) and shall not subsequently apply to any other
property or assets of Parent or any Restricted Subsidiary other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (y) proceeds and products thereof;

(w)         Liens on property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith; provided
further that such Liens may not extend to any other property owned by Parent or
any of its Restricted Subsidiaries; provided further that such Liens secure
Indebtedness permitted to be incurred under clause (y) of Section 6.14(s);

(x)         Liens on property at the time Parent or a Subsidiary acquired the
property or concurrently therewith, including any acquisition by means of a
merger or consolidation with or into Parent or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided further that
the Liens may not extend to any other property owned by Parent or any of its
Restricted Subsidiaries; provided further that such Liens secure Indebtedness
permitted to be incurred under clause (y) of Section 6.14(s);

(y)         Liens on specific items of inventory or other goods and the proceeds
thereof of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;

(z)         Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.14 and secured by any Lien referred to in Section 6.15(e), (v),
(w) and (x); provided, however, that (i) such new Lien shall be limited to all
or part of the same property that secured the original Lien (plus improvements
on such property), and (ii) the Indebtedness secured by such Lien at such time
is not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under Section 6.15(e), (v), (w) and (x) at the time the original Lien became a
Permitted Lien hereunder, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;

(aa)         Liens to secure any Indebtedness permitted by Section 6.14(b) to
the extent that any Loan Party is required to post segregated collateral to any
clearing agency in respect of any such Indebtedness as required, or as may be
required, by the Commodity Exchange Act, any regulations thereto, or any other
applicable legislation or regulations in connection therewith;

 

-56-



--------------------------------------------------------------------------------

(bb)         Liens to secure (x) Refinancing Indebtedness, (y) Incremental
Equivalent Debt permitted by Section 6.14(u) and (z) Indebtedness allowed under
Section 6.14(x);

(cc)         Liens to secure the Senior Secured Notes;

(dd)         Liens to secure the Parent Credit Facilities and any “Incremental
Facilities” (as defined in the Parent Credit Agreement (as in effect on the date
hereof)) permitted to be incurred in accordance with the terms of the Parent
Credit Agreement (as in effect on the date hereof);

(ee)         assignments of the right to receive income effected as a part of
the sale of a business unit or for collection purposes;

(ff)         Liens arising under any Permitted Receivables Financing permitted
under Section 6.14(ee);

(gg)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(hh)         the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(ii)         Liens arising from precautionary UCC financing statements or
consignments entered into in connection with any transaction otherwise permitted
under this Agreement; and

(jj)         Liens on assets of a Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiaries permitted by Section 6.14.

For purposes of determining compliance with this Section 6.15, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.15(a) through (jj) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.15(a) through
(jj), Parent may, in its sole discretion, classify or divide such Lien securing
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 6.15 and will be entitled to only include the amount and type
of such Lien or such item of Indebtedness secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof).

Notwithstanding the foregoing under this Section 6.15, non-Loan Parties will be
permitted to incur Indebtedness secured by Liens incurred by non-Loan Parties
without limit so long as such Indebtedness is secured only by assets of such
non-Loan Parties; provided that in no event shall Indebtedness of non-Loan
Parties be secured by Liens on intellectual property with an aggregate value of
more than $100 million as reasonably determined by Parent.

Section 6.16         Consolidation, Merger, Sale of Assets, etc. Parent will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale-leaseback transactions except that this
Section 6.16 shall not prevent:

(a)         the sale and lease of inventory in the ordinary course of business;

(b)         the sale, transfer or other disposition of any Property (including,
but not limited to, the abandonment or allowing to lapse of intellectual
property) that, in the reasonable judgment of Parent or its Restricted
Subsidiaries, has become uneconomic, obsolete or worn out or is no longer useful
in its business;

 

-57-



--------------------------------------------------------------------------------

(c)         the sale, transfer, lease, or other disposition of Property of
Parent and its Restricted Subsidiaries to one another; provided that the fair
market value of any Property in respect of any such sale, transfer, lease, or
other disposition made by any Loan Party to any Restricted Subsidiary which is
not a Loan Party plus the fair market value of any Loan Party that is merged
with and into any Restricted Subsidiary that is not a Loan Party pursuant to a
merger permitted by Section 6.16(d) hereof shall not exceed $150 million in the
aggregate during the term of this Agreement;

(d)         the merger, consolidation or amalgamation of any Restricted
Subsidiary with and into Parent, the Borrower or any other Restricted
Subsidiary; provided that, in the case of any merger or consolidation involving
Parent or the Borrower, (i) Parent or the Borrower, as applicable, is the legal
entity surviving the merger or consolidation and (ii) such surviving entity is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia; and provided further that the fair market value of any
Loan Party that is merged, consolidated or amalgamated with and into any
Restricted Subsidiary which is not a Loan Party plus the fair market value of
any Property in respect of any sale, transfer, lease, or other disposition by a
Loan Party to a Restricted Subsidiary which is not a Loan Party permitted by
Section 6.16(c) hereof shall not exceed $150 million in the aggregate during the
term of this Agreement;

(e)         the disposition or sale of Cash Equivalents;

(f)         any Restricted Subsidiary may dissolve if Parent determines in good
faith that such dissolution is in the best interests of Parent, such dissolution
is not disadvantageous to the Lenders and Parent or any Restricted Subsidiary
receives any assets of such dissolved Subsidiary, subject in the case of a
dissolution of a Loan Party that results in a distribution of assets to a
non-Loan Party to the limitations set forth in the provisos in each of clauses
(c) and (d) above;

(g)         the sale, transfer, lease, or other disposition of Property of
Parent or any Restricted Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for Parent and its
Restricted Subsidiaries not more than $50 million during any fiscal year of
Parent;

(h)         the lease, sublease, license (or cross-license) or sublicense (or
cross-sublicense) of real or personal property in the ordinary course of
business;

(i)         the disposition of intellectual property rights (to the extent
constituting discontinuing the use or maintenance of, failing to pursue, or
otherwise abandon, allowing to lapse, terminating or putting into the public
domain, any intellectual property), in each case, in the ordinary course of
business or if Parent or any Restricted Subsidiary determines in its reasonable
business judgment that such disposed of intellectual property is no longer
economical or of strategic benefit;

(j)        the sale, transfer or other disposal of property (including like-kind
exchanges) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;

(k)         the sale, transfer or other disposal of investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements or similar binding arrangements;

(l)         any transaction permitted by Section 6.17;

(m)         the Transactions (to the extent prohibited by this Section 6.16) and
the sale of Property of Loan Parties to non-Loan Party Subsidiaries as part of
the Intercompany Transactions;

(n)         the unwinding of any Hedge Agreement;

 

-58-



--------------------------------------------------------------------------------

(o)         the disposition of any asset between or among Parent and/or its
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to clauses
(a) through (t) (other than this clause (o) and clause (r)) of this
Section 6.16;

(p)         the sale, transfer or other disposition of Property of Parent or any
Restricted Subsidiary for fair market value so long as (i) with respect to
dispositions in an aggregate amount in excess of the greater of $50 million and
0.25% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of Parent or any Restricted Subsidiary (as
shown on such person’s most recent balance sheet or in the notes thereto) that
are assumed by the transferee of any such assets, (x) the amount of any trade-in
value applied to the purchase price of any replacement assets acquired in
connection with such disposition, (y) any securities received by Parent or such
Restricted Subsidiary from such transferee that are converted by Parent or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) following the closing of the applicable
disposition and (z) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not in excess of the greater of $75 million
and 0.25% of Consolidated Total Assets, in each case, shall be deemed to be
cash) and (ii) no Event of Default has occurred and is continuing or would
result therefrom (determined at the time of the agreement);

(q)         the sale, transfer or other disposition of any assets acquired in
connection with any acquisition permitted under this Agreement (including any
Permitted Acquisition) so long as (i) such disposition is made or contractually
committed to be made within three hundred and sixty-five (365) days of the date
such assets were acquired by Parent or such Subsidiary or such later date as
Parent and the Administrative Agent may agree, (ii) Parent and its Restricted
Subsidiaries are in compliance, on a Pro Forma Basis, with the leverage ratio
required under the Parent Financial Covenants and (iii) with respect to
dispositions in an aggregate amount in excess of the greater of $50 million and
0.25% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (subject to the exceptions
listed in clauses (w) through (z) of Section 6.16(p) above);

(r)         the sale, transfer or other disposition (i) of any assets required
by any antitrust authority or other regulatory authority in connection with the
Schrader Acquisition or (ii) that are part of any intercompany restructuring in
connection with requirements imposed by the Ministry of Commerce of the People’s
Republic of China within 24 months of the Closing Date (the “MOFCOM
Restructuring”);

(s)         dispositions of property pursuant to one or more sale-leaseback
transactions in an amount not to exceed $200 million and dispositions of
precious metals and/or commodities in connection with Indebtedness permitted
under Section 6.14(d)(ii); and

(t)         transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

 

-59-



--------------------------------------------------------------------------------

Section 6.17       Advances, Investments and Loans. Parent will not, and will
not permit any of its Restricted Subsidiaries to make loans or advances to
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender or advances
for the purpose of prepaying depreciation costs of joint ventures), guarantee
any obligations of, or make, retain or have outstanding any investments (whether
through purchase of Equity Interests or debt obligations) in, any Person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “investments”), except that this Section 6.17 shall
not prevent:

(a)         investments constituting receivables created in the ordinary course
of business;

(b)         investments in Cash Equivalents;

(c)         investments (including debt obligations) received in connection with
the bankruptcy or reorganization of a Person and in settlement of delinquent
obligations of, and other disputes with, a Person arising in the ordinary course
of business;

(d)        (i) Parent’s equity investments from time to time in its Restricted
Subsidiaries and (ii) investments made from time to time by a Restricted
Subsidiary in Parent or one (1) or more of its Restricted Subsidiaries; provided
that the aggregate amount of any such investments made by any Loan Party in any
Restricted Subsidiary which is not a Loan Party plus any intercompany advances
by a Loan Party to any Restricted Subsidiary which is not a Loan Party permitted
by Section 6.17(e) hereof shall not exceed the greater of $300 million and 1.00%
of Consolidated Total Assets (measured as of the date of such investment and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination) minus amounts
utilized under clause (b)(iv) of the definition of “Permitted Acquisition”;

(e)         intercompany advances (including in the form of a guarantee for the
benefit of such Person) made from time to time from (i) Parent to any one (1) or
more Restricted Subsidiaries, (ii) from one (1) or more Restricted Subsidiaries
to Parent and (iii) from one (1) or more Restricted Subsidiaries to one (1) or
more Restricted Subsidiaries; provided that the aggregate amount of any such
advances made by a Loan Party to a Restricted Subsidiary that is not a Loan
Party plus any equity investments by any Loan Party in any Restricted Subsidiary
which is not a Loan Party permitted by Section 6.17(d) hereof shall not exceed
the greater of $300 million and 1.00% of Consolidated Total Assets (measured as
of the date of such advance and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination) minus amounts utilized under clause (b)(iv) of the
definition of “Permitted Acquisition”;

(f)         other investments (including investments in joint ventures or
similar entities that do not constitute Restricted Subsidiaries), in each case,
as valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount for all such investments under this
clause (f) that, at the time such investment is made, would not exceed the sum
of (i) the greater of $900 million and 3.00% of Consolidated Total Assets
(measured as of the date of such investment and based upon the financial
statements most recently delivered on or prior to such date pursuant to
Section 6.1, but giving effect to any Specified Transaction occurring thereafter
and on or prior to the date of determination) plus (ii) the amount of any
returns of capital, dividends or other distributions received in connection with
such investment (not to exceed the original amount of the investment) minus
(iii) amounts utilized under clause (b)(iii) of the definition of “Permitted
Acquisition”;

(g)         loans and advances to officers, directors, employees and consultants
of Parent or any of its Restricted Subsidiaries for reasonable and customary
business related travel expenses, entertainment expenses, moving expenses and
similar expenses, in each case incurred in the ordinary course of business and
advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business; provided that the aggregate amount of such loan in advance outstanding
at any time shall not exceed $10 million;

 

-60-



--------------------------------------------------------------------------------

(h)         to the extent constituting an investment, Hedge Agreements permitted
by Section 6.14(a) and (b);

(i)         investments received upon the foreclosure with respect to any
secured investment or other transfer of title with respect to any secured
investment;

(j)         investments in the ordinary course of business consisting of Article
3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(k)         guarantees by Parent or any Restricted Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute indebtedness
for borrowed money, in each case entered into in the ordinary course of
business;

(l)        (i) the Schrader Acquisition, (ii) Permitted Acquisitions and
(iii) investments by Restricted Subsidiaries that are not Loan Parties in
Persons that become Restricted Subsidiaries as result of such investment;

(m)         investments in Restricted Subsidiaries for the purpose of
consummating transactions permitted under Section 6.16(o) or any Permitted
Acquisition;

(n)         investments permitted under Sections 6.14 (excluding clause (c)),
6.15 (excluding clause (o)(ii)), 6.16 (excluding clause (l)) and 6.18;

(o)         other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed the Available Amount in the
aggregate at any one time outstanding (so long as (i) no Event of Default has
occurred, is continuing or would result therefrom, (ii) Parent and its
Restricted Subsidiaries are in compliance with the Parent Financial Covenants on
a Pro Forma Basis, recomputed as of the last day of the most recently ended
period for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b) and (iii) the Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such Distribution, is less than the
greater of 0.25x less than the applicable leverage ratio required by the Parent
Financial Covenants and 3.75 to 1.00);

(p)         investments consisting of consideration received in connection with
any disposition or other transfer made in compliance with Section 6.16;

(q)         other investments, loans and advances existing on, or contractually
committed as of, or pursuant to an agreement executed on or before, the Closing
Date as set forth on Schedule 6.17 (as the same may be renewed, reinvested,
refinanced or extended from time to time); provided that the amount of any such
investment or binding commitment may be increased (x) as required by the terms
of such investment or binding commitment as in existence on the Closing Date
(including as a result of the accrual or accretion of interest or original issue
discount or the issuance of pay-in-kind securities) or (y) as otherwise
permitted under this Agreement;

(r)         investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;

(s)         investments the sole consideration for which is Equity Interests
(other than Disqualified Equity Interests) of Parent;

(t)         guarantees of Indebtedness permitted under Section 6.14 and
performance guarantees and Contingent Obligations incurred or of other
obligations that do not constitute indebtedness for borrowed money, in each case
entered into in the ordinary course of business and any guarantees by Parent or
any Restricted Subsidiary of operating leases of joint ventures;

 

-61-



--------------------------------------------------------------------------------

(u)         additional investments by Parent or any of its Restricted
Subsidiaries; provided that on the date of consummation of such investment or,
at Parent’s election to the extent such investment is made in connection with an
Acquisition, on the date of the signing of any acquisition agreement with
respect thereto, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect thereto the
Leverage Ratio does not exceed 2.25:1.00 (calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b));

(v)         investments in any Subsidiary in connection with intercompany cash
management or cash pooling arrangements or related activities arising in the
ordinary course of business;

(w)         investments in (i) a Restricted Subsidiary that is not a Loan Party
or (ii) a joint venture, in each case, to the extent such investment is
substantially contemporaneously repaid with a dividend or other distribution
from such Restricted Subsidiary or joint venture;

(x)         non-cash contributions to joint ventures (including, without
limitation, contributions of employees, intellectual property and/or services)
in the ordinary course of business;

(y)         investments in Flash Partners Ltd., Flash Alliance Ltd. or Flash
Forward Ltd. and similar joint ventures with Toshiba Corporation (or one of its
Affiliates); provided that the use of such investments by such joint venture
would have been classified, in accordance with GAAP, as a capital expenditure if
such joint venture had been a Subsidiary of Parent; and

(z)         any Investment by any Captive Insurance Subsidiary in connection
with its provision of insurance to Parent or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable and any
Investment in fixed income or other assets by any Captive Insurance Subsidiary
consistent with customary practices of portfolio management.

For purposes of determining compliance with this Section 6.17, (A) an investment
need not be permitted solely by reference to one category of permitted
investments (or any portion thereof) described in Sections 6.17(a) through
(z) but may be permitted in part under any relevant combination thereof and
(B) in the event that an investment (or any portion thereof) meets the criteria
of one or more of the categories of permitted investments (or any portion
thereof) described in Sections 6.17(a) through (z), Parent may, in its sole
discretion, classify or divide such investment (or any portion thereof) in any
manner that complies with this Section 6.17 and will be entitled to only include
the amount and type of such investment (or any portion thereof) in one or more
(as relevant) of the above clauses (or any portion thereof) and such investment
(or any portion thereof) shall be treated as having been made or existing
pursuant to only such clause or clauses (or any portion thereof); provided that
all investments described in Schedule 6.17 shall be deemed outstanding under
Section 6.17(q).

Any investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.17 may be made through intermediate investments in
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above. The amount of any investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.18       Restricted Payments. Parent shall not, nor shall it permit
any of its Restricted Subsidiaries to directly or indirectly, (i) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its Equity Interests or (ii) purchase, redeem, or otherwise acquire or
retire any of its Equity Interests or any warrants, options, or similar
instruments to acquire the same (all the foregoing, “Distributions”); provided,
however:

 

-62-



--------------------------------------------------------------------------------

(a)         any Subsidiary of Parent may make Distributions to its parent
company (and, in the case of any non-Wholly-owned Subsidiary, pro rata to its
parent companies based on their relative ownership interests in the class of
equity receiving such Distribution);

(b)         so long as no Event of Default has occurred, is continuing or would
result therefrom, Parent may redeem, acquire, retire or repurchase (and Parent
may declare and pay Distributions, the proceeds of which are used to so redeem,
acquire, retire or repurchase and to pay withholding or similar tax payments
that are expected to be payable in connection therewith) its Equity Interests
(or any options or warrants or stock appreciation rights issued with respect to
any of such Equity Interests) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of Parent and its Restricted Subsidiaries, with the proceeds of Distributions
from, seriatim, Parent, upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that the aggregate amount of Distributions made pursuant to
this Section 6.18(b) shall not exceed $40 million in any fiscal year; provided
further that (x) such amount, if not so expended in the fiscal year for which it
is permitted, may be carried forward for Distributions in the next two
(2) fiscal years and (y) Distributions made pursuant to this clause (b) during
any fiscal year shall be deemed made first in respect of amounts permitted for
such fiscal year as provided above, second in respect of amounts carried over
from the fiscal year two (2) years prior to such date pursuant to clause
(x) above and third in respect of amounts carried over from the immediately
preceding fiscal year prior to such date pursuant to clause (x) above;

(c)         Parent may repurchase Equity Interests upon exercise of options or
warrants if such Equity Interest represents all or a portion of the exercise
price of such options or warrants;

(d)         repurchases of Parent’s common Equity Interests in an aggregate
amount not to exceed $50 million;

(e)         Restricted Payments in connection with the consummation of the
Transactions to the extent contemplated by the Acquisition Agreement and any
Restricted Payments in connection with the repurchase of the Convertible Notes
and any warrants or similar rights related thereto;

(f)         Parent may make Distributions in an aggregate amount not to exceed
(x) so long as (A) no Event of Default has occurred, is continuing or would
result therefrom and (B) Parent shall be in compliance, on a Pro Forma Basis,
with the Parent Financial Covenants (provided that clauses (A) and (B) shall not
prohibit Distributions within 60 days after the date of declaration thereof, if
on the date of declaration the Distribution would have complied with clauses
(A) and (B)), $625.0 million per fiscal year plus (y) the Available Amount at
the time such Distribution is made (so long as (i) no Event of Default has
occurred, is continuing or would result therefrom, (ii) Parent and its
Restricted Subsidiaries are in compliance with the Parent Financial Covenants on
a Pro Forma Basis, recomputed as of the last day of the most recently ended
period for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b) and (iii) the Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such Distribution, is less than the
greater of 0.25x less than the applicable Leverage Ratio set forth in the Parent
Financial Covenants and 3.75:1.00; provided that clauses (i), (ii) and
(iii) shall not prohibit Distributions within 60 days after the date of
declaration thereof, if on the date of declaration the Distribution would have
complied with clauses (i) and (ii);

(g)         Parent may make Distributions to (i) redeem, repurchase, retire or
otherwise acquire any Equity Interests (“Treasury Capital Stock”) of Parent or
any Subsidiary, in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to Parent or a Subsidiary) of, Equity Interests of
Parent (“Refunding Capital Stock”) and (ii) declare and pay dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to Parent or a Subsidiary) of the Refunding Capital Stock;

 

-63-



--------------------------------------------------------------------------------

(h)         Distributions the proceeds of which will be used to make cash
payments in lieu of issuing fractional Equity Interests in connection with the
exercise of warrants, options or other securities convertible or exchangeable
for Equity Interests of Parent;

(i)         to the extent constituting a Distribution, transactions permitted by
Sections 6.11 (other than 6.11(b)) and 6.16 (other than 6.16(k));

(j)         Distributions by Parent of up to 6.0% of the net cash proceeds
received by Parent in or from any Qualified Public Offering; and

(k)         so long as (i) no Event of Default has occurred and is continuing or
would result therefrom and (ii) the Leverage Ratio does not exceed 2.00:1.00
(calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b)) after
giving effect thereto, Parent may make additional Distributions; provided that
clauses (i) and (ii) shall not prohibit Distributions within 60 days after the
date of declaration thereof, if on the date of declaration the Distribution
would have complied with clauses (i) and (ii).

Section 6.19       Limitation on Restrictions. Parent will not, and it will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (A) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by Parent or any other Restricted Subsidiary, (B) pay or repay
any Indebtedness owed to Parent or any other Restricted Subsidiary, (C) make
loans or advances to Parent or any other Restricted Subsidiary, (D) encumber or
pledge any of its assets to or for the benefit of the Administrative Agent or
(E) guaranty the Obligations, except for, in each case:

(a)         restrictions and conditions imposed by any Loan Document, the Parent
Credit Facilities or the Senior Notes Documents or which (x) exist on the
Closing Date and (y) to the extent contractual obligations permitted by
subclause (x) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not materially expand the scope of such contractual obligation;

(b)         customary restrictions and conditions contained in agreements
relating to any sale of assets pending such sale; provided that such
restrictions and conditions apply only to the Person or property that is to be
sold;

(c)         restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its Subsidiaries
or, in the case of secured Indebtedness, the property or assets intended to
secure such Indebtedness;

(d)         contractual obligations binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;

(e)         customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business and any provisions in joint venture agreements in effect at or entered
into on the Closing Date;

(f)         restrictions on cash, other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business and
customary provisions in leases, subleases, licenses, sublicenses, service
agreements, product sales, asset sale agreements and other contracts restricting
the assignment thereof, in each case entered into in the ordinary course of
business;

 

-64-



--------------------------------------------------------------------------------

(g)         secured Indebtedness otherwise permitted to be incurred under
Sections 6.14 and 6.15 that limit the right of the obligor to dispose of the
assets securing such Indebtedness;

(h)         restrictions that arise in connection with (including Indebtedness
and other agreements entered into in connection therewith) (x) any Lien
permitted by Section 6.15 and that relate to the property subject to such Lien
or (y) any disposition permitted by Section 6.16 applicable pending such
disposition solely to the assets subject to such disposition;

(i)         customary provisions restricting assignment of, or the creation of
any Lien over, any agreement entered into in the ordinary course of business;

(j)         any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.14 or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (in each
case, as determined in good faith by Parent);

(k)         any encumbrances or restrictions of the type referred to in clauses
(A), (B) or (C) above and solely with respect to any Foreign Subsidiary, any
encumbrances or restrictions of the type referred to in clauses (D) or
(E) above, in each case, imposed by any other instrument or agreement entered
into after the Closing Date that contains encumbrances and restrictions that, as
determined by Parent in good faith, will not materially adversely affect the
Borrower’s ability to make payments on the Loans;

(l)         any encumbrance or restriction of a Receivables Financing Subsidiary
effected in connection with a Permitted Receivables Financing; provided,
however, that such restrictions apply only to such Receivables Financing
Subsidiary; and

(m)         any encumbrances or restrictions of the types referred to in clauses
(a) through (l) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of
Parent, no more restrictive with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.20       Optional Payments of Certain Indebtedness; Modifications of
Certain Indebtedness and Organizational Documents. Parent will not, and it will
not permit any of its Restricted Subsidiaries to:

(a)         directly or indirectly make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease, earlier than one year prior to any scheduled final maturity (such
actions, a “Restricted Debt Payment”) the principal amount of any unsecured
Indebtedness, Indebtedness secured by junior Liens or Indebtedness that is
expressly subordinated to the Loans in an aggregate principal amount in excess
of $50 million (other than intercompany Indebtedness), except (i) in connection
with the incurrence of Refinancing Indebtedness, (ii) in connection with a
conversion or exchange of such Indebtedness to, or for, as applicable, Equity
Interests of Parent (other than Disqualified Equity Interests), (iii) payments
as part of an “applicable high yield discount obligation” catch-up payment,
(iv) Restricted Debt Payments in an aggregate amount up to (x) so long as (A) no
Event of Default has occurred, is continuing or would result therefrom and
(B) Parent shall be in compliance, on a Pro Forma Basis, with the Parent
Financial Covenants, $100 million plus (y) the Available Amount (so long as
(1) no Default or Event of Default has occurred, is continuing or would result
therefrom, (2) Parent and its Restricted Subsidiaries are in compliance, on a
Pro Forma Basis, with the Parent Financial Covenants recomputed as of the last
day of the most recently ended period for which financial statements have been
or were required to be delivered pursuant to Section 6.1(a) or (b) and (3) the
Leverage Ratio calculated on a Pro Forma Basis after giving effect to such
Restricted Debt Payment, is not greater than the greater of 0.25x less than the
applicable Leverage Ratio set forth in the Parent Financial Covenants and
3.75:1.00), (v) Restricted Debt Payments so long as (A) no Event of Default has
occurred, is continuing or would result therefrom and (B) the Senior Secured
Leverage Ratio does not exceed 2.25:1.00 (in each case, calculated on a Pro
Forma Ba-

 

-65-



--------------------------------------------------------------------------------

sis as of the last day of the most recently ended period of four consecutive
fiscal quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b)) and (vi) in connection with any
Indebtedness represented by the Convertible Notes (and any warrants or similar
rights related thereto); or

(b)         amend, modify, or otherwise change in any manner any of the terms of
(i) the documentation governing any unsecured Indebtedness, Indebtedness secured
by junior Liens or Indebtedness that is expressly subordinated to the Loans,
intercompany Indebtedness in excess of $50 million, Indebtedness secured by
junior Liens or unsecured Indebtedness in an aggregate principal amount in
excess of $50 million or (ii) the charter documents of Parent or such Restricted
Subsidiary, except, in the case of each of clauses (i) and (ii), (x) if the
effect of any such amendment, modification or change is not materially adverse
to the interests of the Lenders and (y) any amendments with respect to the
Convertible Notes to add Parent as a co-obligor under the Convertible Notes and
to reflect changes related to the Transactions.

Section 6.21       OFAC. Parent will not, and will not permit any of its
Restricted Subsidiaries to, (i) become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
Person in any manner violative of Section 2, and (iii) become a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

Section 6.22       [reserved].

Section 6.23        [reserved].

Section 6.24       Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Closing Date specified in
Schedule 6.24 (or such later date as the Administrative Agent may agree to in
its sole discretion), Parent, the Borrower and each other Loan Party, as
applicable, shall deliver the documents or take the actions specified on
Schedule 6.24.

Section 6.25       Intercompany Transactions. Notwithstanding anything to the
contrary, the Intercompany Transactions and any transactions that are related to
the Intercompany Transactions, including, but not limited to, the restructuring
of certain Subsidiaries of Parent as previously disclosed to the Joint Lead
Arrangers and subsequent steps to consolidate duplicative Subsidiaries in
various countries, eliminate dormant or unnecessary entities, and rationalize
and integrate the supply chains, operations, and workforces, are expressly
permitted hereunder.

ARTICLE 7.       EVENTS OF DEFAULT AND REMEDIES.

Section 7.1       Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a)         default (i) in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Agreement) of all or any part
of the principal of any Loan or (ii) in the payment when due of interest on any
Loan or any other Obligation payable hereunder or under any other Loan Document
and such default shall continue unremedied for a period of five (5) Business
Days;

(b)         default in the observance or performance of any covenant set forth
in Sections 6.1(f)(i), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13,
6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20 or 6.21 hereof;

 

-66-



--------------------------------------------------------------------------------

(c)         default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within 30 days after
written notice of such default is given to Parent or the Borrower by the
Administrative Agent;

(d)         any representation or warranty made or deemed made herein or in any
other Loan Document or in any certificate delivered to the Administrative Agent
or the Lenders pursuant hereto or thereto proves untrue in any material respect
(or in all respects, if qualified by a materiality threshold) as of the date of
the issuance or making thereof;

(e)         any of the Loan Documents shall for any reason not be or shall cease
to be in full force and effect or is declared to be null and void (other than
pursuant to the terms thereof or as a result of the gross negligence, bad faith
or willful misconduct of the Administrative Agent as determined by the final,
non-appealable judgment of a court of competent jurisdiction), any Lien in favor
of the Administrative Agent in any Collateral purported to be covered by any of
the Collateral Documents shall be invalid except as expressly permitted by the
terms hereof or thereof (other than as a result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent as determined by the
final, non-appealable judgment of a court of competent jurisdiction), any lien
subordination provision in respect of material Collateral shall be determined to
be invalid or any Loan Party terminates, repudiates in writing or rescinds any
Loan Document executed by it or any of its obligations thereunder;

(f)         default shall occur under any Material Indebtedness, or under any
indenture, agreement or other instrument under which the same may be issued, the
effect of which default is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Indebtedness to become due or required to be prepaid,
repurchased, defeased or redeemed prior to its stated maturity, or the principal
or interest under any such Material Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any; provided that this clause
(f) shall not apply to termination events or any other similar event under the
documents governing Hedge Agreements for so long as such termination event or
other similar event does not result in (x) the occurrence of an early
termination date or (y) a failure to pay amounts owed resulting from any
acceleration or prepayment of any amounts or other Indebtedness payable
thereunder; provided further that this clause (f) shall not apply to any
Indebtedness represented by the Convertible Notes;

(g)         any final judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against Parent or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $200 million (except to the
extent paid or covered by insurance (other than the applicable deductible) and
the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;

(h)         a Reportable Event shall have occurred which could reasonably be
expected to result in a Material Adverse Effect; Parent or any of its Restricted
Subsidiaries, or any member of its Controlled Group, shall fail to pay when due
an amount or amounts aggregating in excess of $150 million which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $150 million (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by Parent or any of its Restricted Subsidiaries,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against Parent or any of its Restricted Subsidiaries, or
any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

(i)         any Change of Control shall occur;

 

-67-



--------------------------------------------------------------------------------

(j)         the Borrower, Parent or any of its Restricted Subsidiaries that are
Significant Subsidiaries shall (i) have entered involuntarily against it an
order for relief under the United States Bankruptcy Code, as amended, and such
period shall continue for a period of sixty (60) days, (ii) admit in writing its
inability to pay its debts generally as they become due, (iii) make a general
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
provisional liquidator, liquidator or similar official for it or any substantial
part of its Property, or (v) institute any proceeding seeking to have entered
against it an order for relief under the United States Bankruptcy Code, as
amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors; or

(k)         a custodian, receiver, trustee, examiner, provisional liquidator,
liquidator or similar official shall be appointed for the Borrower, Parent or
any of its Restricted Subsidiaries that are Significant Subsidiaries, or any
substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against the Borrower, Parent or any
Restricted Subsidiary that is a Significant Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.

Section 7.2       Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate all obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof) and (b) if so directed by the Required Lenders, declare the
principal of and the accrued interest on all outstanding Loans to be forthwith
due and payable and thereupon all outstanding Loans, including both principal
and interest thereon, shall be and become immediately due and payable together
with all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind. The Administrative Agent, after
giving notice to the Borrower pursuant to Section 7.1(c) or this Section 7.2,
shall also promptly send a copy of such notice to the other Lenders, but the
failure to do so shall not impair or annul the effect of such notice.

Section 7.3       Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind and all obligations of the Lenders
hereunder shall be terminated.

Section 7.4       [reserved].

Section 7.5       Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 7.1(c) hereof promptly upon being requested to do
so by the Required Lenders and shall at such time also notify all the Lenders
thereof.

ARTICLE 8.       CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Section 8.1       Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain any Eurodollar Loan, but excluding any loss of
margin) as a result of:

(a)         any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,

(b)         any failure (because of a failure to meet the conditions of Article
3 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,

(c)         any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise),

 

-68-



--------------------------------------------------------------------------------

(d)         any failure by the Borrower to prepay a Eurodollar Loan on the date
specified in a notice of prepayment given pursuant to Section 2.8 hereto
(including where such notice has been revoked by the Borrower or otherwise
(unless such notice may be revoked under Section 2.5 and is revoked in
accordance therewith)), or

(e)         any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,

then, within ten (10) days after the written demand of such Lender, the Borrower
shall pay to such Lender such amount as will reimburse such Lender for such
loss, cost or expense. If any Lender makes such a claim for compensation, it
shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.

Section 8.2       Illegality. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurodollar Loans or to perform
its obligations as contemplated hereby with respect to such Eurodollar Loans,
such Lender shall promptly give notice thereof to the Borrower and the
Administrative Agent and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. Such Lender may
require that such affected Eurodollar Loans be converted to Base Rate Loans from
such Lender automatically on the effective date of the notice provided above,
and such Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender. Each Lender agrees to notify the Administrative Agent and
the Borrower in writing promptly following any date on which it becomes lawful
for such Lender to make and maintain Eurodollar Loans or give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan.

Section 8.3       Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Loan:

(a)         the Administrative Agent determines in good faith and in its
reasonable discretion (which determination shall be deemed presumptively correct
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR for such Interest Period; or

(b)         the Administrative Agent determines in good faith and in its
reasonable discretion or is advised in writing by the Required Lenders (which
determination shall be deemed presumptively correct absent manifest error) that
deposits in Dollars are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan; or

(c)         the Administrative Agent determines in good faith and in its
reasonable discretion or is advised in writing by the Required Lenders that the
Adjusted LIBOR for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notice shall be
delivered by the Administrative Agent promptly after such situation ceases to
exist), (i) any Notice of Continuation/Conversion that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Loan
shall be ineffective.

Section 8.4       Yield Protection.

(a)         If, on or after the Closing Date, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged

 

-69-



--------------------------------------------------------------------------------

with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) with any request or directive (whether or not having the
force of law) of any such Governmental Authority:

(i)         shall subject any Lender (or its Lending Office) to any Taxes (other
than (A) Indemnified Taxes and Other Taxes indemnifiable under Section 10.1 and
(B) Excluded Taxes), with respect to its Eurodollar Loans, its obligation to
make Eurodollar Loans, or its deposits, reserves or other liabilities or capital
attributable to any of the foregoing; or

(ii)         shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans or its obligation to make
Eurodollar Loans;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under any other Loan Document with
respect thereto, by an amount deemed by such Lender to be material, then, within
30 days after written demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall be obligated to pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 8.4(a) for any increased costs or reductions
suffered more than one hundred and eighty (180) days prior to the date that
Lender notifies the Borrower of the change in law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the change in law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include such period of retroactive effect).

(b)         If, after the Closing Date, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such Governmental
Authority has had the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity) by
an amount deemed by such Lender to be material, then from time to time, within
30 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 8.4(b) for any
reductions suffered more than one hundred and eighty (180) days prior to the
date that Lender notifies the Borrower of the change in law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include such period of retroactive effect).

(c)         Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented (but solely to
the extent the relevant increased costs or loss of yield would otherwise have
been subject to compensation by the Borrower under the applicable increased cost
provisions).

 

-70-



--------------------------------------------------------------------------------

(d)         A Lender claiming compensation under this Section 8.4 shall only be
entitled to reimbursement by the Borrower (i) if such Lender has delivered to
Borrower a certificate claiming compensation under this Section 8.4 and setting
forth the additional amount or amounts to be paid to it hereunder at the time of
such demand, which shall be conclusive absent manifest error (it being
understood that in determining such amount, such Lender may use any reasonable
averaging and attribution methods) and (ii) to the extent the applicable Lender
is generally requiring reimbursement therefor from similarly situated borrowers
under comparable syndicated credit facilities; provided that, in connection with
asserting any such claim, no confidential information need be disclosed. No
failure or delay by a Lender in exercising any right or power pursuant to this
Section 8.4 shall operate as a waiver thereof.

Section 8.5       Substitution of Lenders. In the event that (a) the Borrower
receives a claim from any Lender for compensation under Section 8.4,
Section 10.1 or Section 10.4 hereof, (b) the Borrower receives a notice from any
Lender of any illegality pursuant to Section 8.2 hereof or (c) any Lender fails
to consent to any amendment, waiver, supplement or other modification pursuant
to Section 10.11 requiring the consent of all Lenders or each Lender directly
affected thereby, and as to which the Required Lenders or a majority of all
Lenders directly affected thereby have otherwise consented (any such Lender
referred to in clause (c) above being hereinafter referred to as a
“Non-Consenting Lender” and any Non-Consenting Lender and any such Lender
referred to in clause (a) or (b) above being hereinafter referred to as an
“Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its expense,
any such Affected Lender to assign, at par plus accrued interest and fees,
without recourse, all of its interest, rights, and obligations hereunder to an
Eligible Assignee specified by the Borrower; provided that (A) such assignment
shall not conflict with or violate any law, rule or regulation or order of any
Governmental Authority, (B) if the assignment is to a Person other than a
Lender, the Borrower shall have received the written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, to such assignment, (C) the Borrower shall have paid to the Affected
Lender all monies (together with amounts due such Affected Lender under
Section 8.1 hereof as if the Loans owing to it were prepaid rather than assigned
and any premium owing to such Affected Lender under Section 2.8 other than
principal, interest and fees owing to it hereunder, (D) the Borrower shall repay
(or the replacement bank or institution shall purchase, at par) all Loans and
other amounts (other than any disputed amounts), pursuant to Section 10.10 owing
to such replaced Lender prior to the date of replacement, (E) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof
and (F) any such assignment shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the Affected Lender. Each party hereto agrees that an assignment
required pursuant to this Section 8.5 may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Affected Lender required to make such assignment need not
be a party thereto.

Section 8.6       Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.4 hereof (or with respect to any payment by or on behalf of any
Loan Party under this Agreement or any other Loan Document, to reduce any
liability of the Borrower to such Lender under section 10.1 hereof), or to avoid
the unavailability of Eurodollar Loans under Section 8.2 hereof, so long as such
designation is not disadvantageous to the Lender.

ARTICLE 9.       THE ADMINISTRATIVE AGENT.

Section 9.1       Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints JPMorgan Chase Bank, N.A., as the Administrative Agent
and Collateral Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers, rights and remedies under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. The Administrative Agent shall have
only those duties and responsibilities that are expressly specified in the Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Notwithstanding the use of
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of any Lender in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or

 

-71-



--------------------------------------------------------------------------------

any of the Lenders except as expressly set forth herein and therein. The
provisions of this Article 9 are solely for the benefit of the Administrative
Agent and the Lenders and no Loan Party shall have any rights as a third party
beneficiary of any of the provisions thereof (other than to the extent provided
in Sections 9.1, 9.3, 9.7, 9.11 and 9.12). In performing its functions and
duties hereunder, the Administrative Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Parent or any
of its Subsidiaries, other than as provided in Section 10.10(c) with respect to
the maintenance of the Register.

Section 9.2       Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
own securities of and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any Affiliate of the Borrower as
if it were not the Administrative Agent under the Loan Documents, and may accept
fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Administrative Agent in its
individual capacity as a Lender. References in Article 2 hereof to the amount
owing to the Administrative Agent for which an interest rate is being
determined, refer to the Administrative Agent in its individual capacity as a
Lender.

Section 9.3       Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of Applicable Law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender, Parent or
the Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 9.4       Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 9.5       Liability of Administrative Agent; Credit Decision; Delegation
of Duties.

(a)         Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents except to the extent caused by the gross negligence or
willful misconduct of the Administrative Agent or any of its officers, partners,
directors, employees or agents, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.11)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), the Administrative Agent shall be

 

-72-



--------------------------------------------------------------------------------

entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) the Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper party or parties, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Parent and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of it acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11). In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty,
representation or recital made in connection with this Agreement, any other Loan
Document or the Credit Extension, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; (ii) the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
of Parent or any Subsidiary contained herein or in any other Loan Document or
the Credit Extension or the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing; (iii) the satisfaction of any
condition specified in Article 3 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the execution, validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document or of any Collateral; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent. Each
Lender acknowledges, represents and warrants that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of Parent and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b)         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one (1) or more sub-agents
appointed by the Administrative Agent (and not otherwise reasonably objected to
by the Borrower within ten (10) days after notice of such appointment). The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.5 and of Section 9.6 shall apply to any Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.5 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an inde-

 

-73-



--------------------------------------------------------------------------------

pendent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of Loan Parties
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and not to any Loan Party,
Lender or any other Person and no Loan Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

Section 9.6       Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify the Administrative Agent, to the extent that
the Administrative Agent has not been reimbursed by any Loan Party and without
relieving any such Loan Party from its obligation to do so, for and against any
and all liabilities, obligations, losses, damages, taxes, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents within
ten (10) days after the date the Administrative Agent makes written demand
therefor; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, taxes, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct or bad faith of, or material
breach of the Loan Documents as determined by a final, non-appealable judgment
of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, tax, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s ratable share
thereof, in accordance with such Lender’s respective Percentage; and provided
further that this sentence shall not be deemed to require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, tax, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence. The obligations
of the Lenders under this Section 9.6 shall survive termination of this
Agreement. The Administrative Agent shall be entitled to offset amounts received
for the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 9.7         Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
ten (10) days written notice thereof to the Lenders and the Borrower (such
retiring Administrative Agent, the “Departing Administrative Agent”). The
Administrative Agent shall have the right to appoint a financial institution
(which shall be a commercial bank with an office in the U.S. having combined
capital and surplus in excess of $1 billion) to act as Administrative Agent
and/or Collateral Agent hereunder, with the written consent of the Borrower and
the Required Lenders (not to be unreasonably withheld, and provided that the
consent of the Borrower shall not be required during the continuance of an Event
of Default), and the Administrative Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (iii) such other date, if any, agreed to by the Borrower
and the Required Lenders. Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, upon the
written consent of the Borrower (not to be unreasonably withheld, and provided
that the consent of the Borrower shall not be required during the continuance of
an Event of Default), to appoint a successor Administrative Agent. If neither
the Required Lenders nor the Administrative Agent have appointed a successor
Administrative Agent, the Required Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent; provided that until a successor Administrative
Agent is so appointed by the Required Lenders or the Administrative Agent, any
collateral security held by the Administrative Agent in its role as Collateral
Agent on behalf of the Lenders under any of the Loan Documents shall continue to
be held by the retiring Collateral Agent as nominee until such time as a
successor Collateral Agent is appointed. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the Departing Administrative
Agent and the Depart-

 

-74-



--------------------------------------------------------------------------------

ing Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
Departing Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation or removal of
JPMorgan Chase Bank, N.A. or its successor as Administrative Agent pursuant to
this Section 9.7 shall also constitute the resignation of JPMorgan Chase Bank,
N.A. or its successor as Collateral Agent. After any Departing Administrative
Agent’s resignation or replacement hereunder as Administrative Agent, the
provisions of this Article 9 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its
predecessor. Any successor Administrative Agent appointed pursuant to this
Section 9.7 shall, upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes hereunder.

Section 9.8       [reserved].

Section 9.9       [reserved].

Section 9.10       No Other Duties. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Co-Syndication Agents,
Co-Documentation Agents, Managing Agents or other agents or arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 9.11       Authorization to Enter into, and Enforcement of, the
Collateral Documents. Subject to the Intercreditor Agreement, the Administrative
Agent or Collateral Agent, as applicable, is hereby irrevocably authorized by
each Secured Party to be the agent for and representative of the Secured Parties
and to execute and deliver the Collateral Documents and Guaranty on behalf of
and for the benefit of the Secured Parties and to take such action and exercise
such powers under the Collateral Documents as the Administrative Agent or
Collateral Agent, as applicable, considers appropriate. Neither the
Administrative Agent nor the Collateral Agent shall (except as expressly
provided in Section 10.11) amend the Collateral Documents unless such amendment
is agreed to in writing by the Required Lenders. Each Lender acknowledges and
agrees that it will be bound by the terms and conditions of the Collateral
Documents upon the execution and delivery thereof by the Administrative Agent or
the Collateral Agent, as applicable. Subject to the Intercreditor Agreement and
except as otherwise specifically provided for herein, no Lender (or its
Affiliates) other than the Administrative Agent or the Collateral Agent, as
applicable, shall have the right to institute any suit, action or proceeding in
equity or at law for the foreclosure or other realization upon any Collateral or
for the execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent or the
Collateral Agent (or any security trustee therefor), as applicable, under the
Collateral Documents by its or their action or to enforce any right thereunder,
and that all proceedings at law or in equity shall be instituted, had, and
maintained by the Administrative Agent or Collateral Agent (or its security
trustee), as applicable, in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

Section 9.12       Authorization to Release Liens, Etc. The Administrative Agent
or Collateral Agent, as applicable, is hereby irrevocably authorized by each of
the Lenders, without the further consent of any Lender, (and shall, upon the
written request of Parent or the Borrower) to (and to execute any agreements,
documents or instruments necessary to):

(i)         release any Lien covering any Property of Parent or its Subsidiaries
that is the subject of a disposition to a Person that is not a Loan Party that
is permitted by this Agreement or that has been consented to in accordance with
Section 10.11;

 

-75-



--------------------------------------------------------------------------------

(ii)         upon the Termination Date, release the Borrower and each of the
Guarantors from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto;

(iii)         release any Guarantor from its obligations under any Loan Document
to which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and the Liens
on such Obligations shall be automatically released;

(iv)         at the request of the Borrower, subordinate any Lien on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such Property that is permitted by Sections
6.15(e), (w) or (x) or, with respect to the replacement of Liens, permitted by
Sections 6.15(e), (w) or (x);

(v)         enter into any intercreditor arrangements contemplated by Sections
6.13, 6.14, and/or 6.15 that will allow additional secured debt that is
permitted under the Loan Documents to be secured by a lien on the Collateral on
a pari passu or junior basis with the Obligations. The terms of such
intercreditor arrangements shall be customary and reasonably acceptable to the
Administrative Agent and the Borrower; and

(vi)         upon the consummation of the Assumption, release the Liens on the
Collateral.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Grantors on any Collateral shall be automatically released (i) in
full, upon the Termination Date, (ii) upon the sale or other transfer of such
Collateral (including as part of or in connection with any other sale or other
transfer permitted hereunder) to any Person other than another Grantor, to the
extent such sale, transfer or other disposition is made in compliance with the
terms of this Agreement, (iii) to the extent such Collateral is comprised of
property leased to a Grantor by a Person that is not a Grantor, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 10.11), (v) as required by the Collateral Agent to effect any sale,
transfer or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Collateral Documents, (vi) to
the extent such Collateral otherwise becomes Excluded Property and (vii) upon
the consummation of the Assumption.

The Lenders hereby irrevocably agree that (a) if (i) all of the Equity Interests
of any Guarantor or any of its successors in interest hereunder shall be
transferred, sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof to a Person
that is not a Loan Party or (ii) a Guarantor or any of its successors in
interest hereunder becomes an Excluded Subsidiary after the Closing Date, then,
in each case, the Guaranty of such Guarantor or such successor in interest, as
the case may be, hereunder shall automatically be discharged and released
without any further action by any Person effective as of (or if a Guarantor
becomes an Excluded Subsidiary, immediately prior to) the time of such transfer,
sale, disposal or occurrence; provided that a release of a Guarantor (other than
the SD Guarantor) in connection with such Guarantor becoming an Excluded
Subsidiary shall constitute an Investment in such Excluded Subsidiary as of the
date of such release and (b) upon the consummation of the Assumption, the
Guarantors shall be released from their Obligations under the Loan Documents.

Any representation, warranty or covenant contained in any Loan Document relating
to any Collateral or Guarantor released pursuant to this Section 9.12 shall no
longer be deemed to be repeated with respect to such released Collateral or
released Guarantor.

Section 9.13       Withholding Taxes. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 10.1, each Lender shall indemnify and hold
harmless the Administrative Agent against, within ten (10) days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid

 

-76-



--------------------------------------------------------------------------------

to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other Obligations.

Section 9.14       Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, as amended, including under Sections 363, 1123 or
1129 thereof, or any similar laws in any other jurisdictions to which a Loan
Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.11), (iv) the Administrative Agent on
behalf of such acquisition vehicle or vehicles shall be authorized to issue to
each of the Secured Parties, ratably on account of the relevant Obligations
which were credit bid, interests, whether as equity, partnership, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and
(v) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of Obligations credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such Obligations
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

ARTICLE 10.         MISCELLANEOUS.

Section 10.1       Taxes.

 

-77-



--------------------------------------------------------------------------------

(a)         Payments Free of Withholding. Except as otherwise required by law,
each payment by or on behalf of any Loan Party under this Agreement or any other
Loan Document shall be made without withholding or deduction for or on account
of any Taxes. If any such withholding or deduction is so required, such
withholding or deduction shall be made by the applicable withholding agent, the
amount withheld shall be paid to the appropriate Governmental Authority before
penalties attach thereto or interest accrues thereon, and the relevant Loan
Party shall pay such additional amount as may be necessary to ensure that the
net amount actually received by each Lender (or, in the case of any amount
received by the Administrative Agent for its own account, the Administrative
Agent) after withholding or deduction for Taxes has been made (including such
withholding or deduction of Taxes on such additional amount payable under this
Section 10.1) is equal to the amount that such Lender (or, in the case of any
amount received by the Administrative Agent for its own account, the
Administrative Agent) would have received had such withholding or deduction not
been made.

(b)         Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for the full amount of any Indemnified
Taxes (including any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 10.1) paid or payable by Administrative Agent
or such Lender, as applicable, and any reasonable expenses arising therefrom or
with respect thereto, in the currency in which such payment was made, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority, within ten (10) days after the date the Lender or the
Administrative Agent makes written demand therefor, which demand shall be
accompanied by a certificate describing in reasonable detail the basis thereof.

(c)         Status of Lenders.

(i)         Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation reasonably requested by the Borrower
or the Administrative Agent certifying as to any entitlement of such Lender to
an exemption from, or reduction in, withholding Tax with respect to any payments
to be made to such Lender under any Loan Document. Each such Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documentation required below in this Section 10.1(c))
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

(ii)         Without limiting the generality of the foregoing:

(A)         Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), two (2) duly completed and signed copies
of IRS Form W-9 certifying that such Lender is entitled to an exemption from
U.S. backup withholding.

(B)         Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the date such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

  (i) two (2) duly completed and signed IRS Forms W-8BEN or IRS Forms W-8BEN-E,
as applicable, claiming eligibility for the benefits of an income tax treaty to
which the United States is a party, and such other documentation as required
under the Code;

 

  (ii) two (2) duly completed and signed IRS Forms W-8ECI;

 

  (iii)

in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two (2) duly
completed and signed certificates substantially in the form of Exhibit K-1 (any
such certificate, a “U.S. Tax Com-

 

-78-



--------------------------------------------------------------------------------

 

pliance Certificate”) and (y) two (2) duly completed and signed IRS Forms W-8BEN
or IRS Forms W-8BEN-E, as applicable;

 

  (iv) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), two (2) duly completed
and signed IRS Forms W-8IMY of the Lender, together with an IRS FormW-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other
certifications documents from each beneficial owner, as applicable, provided
that if the Lender is a partnership and one or more direct or indirect partners
of such Lender are claiming the portfolio interest exemption, such Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner; or

 

  (v) two (2) duly completed and signed copies of any other form prescribed by
applicable U.S. federal income tax laws as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by Applicable Laws to permit the Borrower or
the Administrative Agent to determine any withholding or deduction required to
be made.

(C)         If a payment made to the Administrative Agent or a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if the Administrative Agent or such Lender were to fail to comply with the
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Administrative Agent or such Lender, as
applicable, shall deliver to the Borrower and (other than in the case of a
payment to the Administrative Agent) the Administrative Agent at the time or
times prescribed by Applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether the Administrative Agent or
such Lender has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)         Notwithstanding any other provision of this Section 10.1(c), a
Lender shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(iv)         Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 10.1(c).

(d)         Evidence of Payments. After any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 10.1 or Section 10.4, such
Loan Party shall deliver official tax receipts evidencing that payment or
certified copies thereof (or, if such receipts are not available, other evidence
of payment reasonably acceptable to the relevant Lender or Administrative Agent)
to the Lender or Administrative Agent on whose account such withholding was made
(with a copy to the Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment.

(e)         Tax Refunds. If the Administrative Agent or any Lender determines,
in its sole discretion exercised in good faith, that it has received a refund of
Taxes as to which it has been indemnified (including by the payment of
additional amounts) pursuant to this Section 10.1 or Section 10.4, it shall pay
over an amount equal to such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 10.1 or Section 10.4 giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as applicable and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay to such indemnified party the amount paid over to the Borrower plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority

 

-79-



--------------------------------------------------------------------------------

in the event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.1(e), in no event will the indemnified party be required to pay any
amount to the Borrower pursuant to this Section 10.1(e) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted and the
indemnification payments or additional amounts with respect to such Tax had not
been paid. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Borrower or any other
Person.

(f)         [reserved].

(g)         Survival. Each party’s obligations under this Section 10.1 and
Section 10.4 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, and the
Termination Date.

Section 10.2       No Waiver; Cumulative Remedies; Collective Action. No delay
or failure on the part of the Administrative Agent or any Lender or on the part
of the holder or holders of any of the Obligations in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2 and Section 7.3 for the
benefit of all the Lenders, and each Lender hereby agrees with each other Lender
that no Lender shall take any action to protect or enforce its rights under this
Agreement or any other Loan Document (including exercising any rights of
set-off) without first obtaining the prior written consent of the Administrative
Agent or the Required Lenders (such consent not to be unreasonably withheld or
delayed); provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents or (b) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any debtor relief law.

Section 10.3       Non-Business Days. Except as otherwise provided herein, if
any payment hereunder or date for performance becomes due and payable or
performable (in each case, including as a result of the expiration of any
relevant notice period) on a day which is not a Business Day, the due date of
such payment or the date for such performance shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable or
such other requirement shall be performed. In the case of any payment of
principal falling due on a day which is not a Business Day, interest on such
principal amount shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest.

Section 10.4       Documentary Taxes. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent shall timely reimburse the Administrative
Agent for the payment of, any and all present or future documentary, court,
stamp, excise, property, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, deliver, performance,
enforcement, or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document (“Other Taxes”).

Section 10.5       Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made until the Termination
Date.

 

-80-



--------------------------------------------------------------------------------

Section 10.6        Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans, including, but not
limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 10.7        Sharing of Set-Off. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise (except
pursuant to a valid assignment or participation pursuant to Section 10.10), on
any of the Loans in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.

Section 10.8        Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by facsimile or email transmission) and shall be
given to the relevant party at its physical address, facsimile number or email
address set forth below, or such other physical address, facsimile number or
email address as such party may hereafter specify by notice to the
Administrative Agent, Parent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower, Parent or the Administrative Agent shall be addressed to their
respective physical addresses, facsimile numbers or email addresses set forth
below:

 

-81-



--------------------------------------------------------------------------------

to the Borrower:

 

Western Digital Technologies, Inc.

c/o Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

 

Attention: Michael Ray, Executive Vice President, Chief

Legal Officer and Secretary

Telephone:

Facsimile:   (949) 672-6604

Email:

 

Attention: Olivier Leonetti, Vice President and Chief

Financial Officer

Telephone:

Facsimile:   (949) 672-6604

Email:

 

to Parent:

 

Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

 

Attention: Michael Ray, Executive Vice President, Chief

Legal Officer and Secretary

Telephone:

Facsimile:   (949) 672-6604

Email:

 

Attention: Olivier Leonetti, Chief Financial Officer

Telephone:

Facsimile:   (949) 672-6604

Email:

 

  

to the Administrative Agent:

 

For delivery of any list of Prohibited Lenders and notices

with respect to changes to the list of Prohibited Lenders,

email to: JPMDQ_CONTACT@JPMORGAN.COM

 

For all other notices to the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn

Chicago, IL 60603

Attention:   Dustin Thompson

Telephone:   (312) 732-1162

Facsimile:   (844) 490-5663

Email:   JPM.AGENCY.CRI@JPMORGAN.COM with a

copy to Caitlin.r.stewart@jpmorgan.com

With a copy of any notice of any Default or Event

of Default (which shall not constitute notice to the

Borrower or Parent) to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Duane McLaughlin

Telephone:   212-225-2106

Facsimile:   212-225-3999

Email:   dmclaughlin@cgsh.com

  

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement)), or (iv) if given
by

 

-82-



--------------------------------------------------------------------------------

any other means, when delivered at the addresses specified in this Section 10.8
or in the relevant Administrative Questionnaire; provided that any notice given
pursuant to Article 2 hereof shall be effective only upon receipt.

Section 10.9        Counterparts. This Agreement may be executed in any number
of counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

Section 10.10        Successors and Assigns; Assignments and Participations.

(a)         Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations under any Loan
Document without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of clause (b) of this Section 10.10, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section 10.10. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        Assignments by Lenders.

(i)        Any Lender may at any time assign to one (1) or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
with respect to all or a portion of the Loans at the time owing to it.

(ii)        Assignments shall be subject to the following additional conditions:

(A)        except in the case of an assignment of the entire remaining amount of
the Loans at the time owing to the assigning Lender or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $1.0 million
(calculated in the aggregate with respect to multiple, simultaneous assignments
by two (2) or more Approved Funds which are Affiliates or share the same (or
affiliated) manager or advisor and/or two (2) or more lenders that are
Affiliates) unless each of the Administrative Agent and the Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed);

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

(D)        the Eligible Assignee provides the Borrower and the Administrative
Agent the forms required by Section 10.1(b) prior to the assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.10, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and As-

 

-83-



--------------------------------------------------------------------------------

sumption, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 8.4, 10.1(a) and 10.13 and subject to any obligations
hereunder with respect to facts and circumstances occurring prior to the
effective date of such assignment. All parties hereto consent that assignments
to the Borrower permitted by the terms hereof shall not be construed as
violating pro rata, optional redemption or any other provisions hereof, it being
understood that, notwithstanding anything to the contrary elsewhere in this
Agreement, immediately upon receipt by the Borrower of any Loans the same shall
be deemed cancelled and no longer outstanding for any purpose under this
Agreement, including without limitation, Section 10.11, and in no event shall
the Borrower have any rights of a Lender under this Agreement or any other Loan
Document.

(c)        Register.

(i)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, principal amounts (and stated interest) of the Loans owing to each
Lender pursuant to the terms hereof from time to time, and each repayment in
respect of the principal amount (and any interest thereon) (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (as to its own interest, but not the interest of any other Lender), at
any reasonable time and from time to time upon reasonable prior notice.

(ii)        The Administrative Agent shall (A) accept the Assignment and
Assumption and (B) promptly record the information contained therein in the
Register once all the requirements of clause (a) above have been met. No
assignment shall be effective unless it has been recorded in the Register.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person) or a Prohibited Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification, supplement or waiver
described in subclause (A) (to the extent that such Participant is directly
affected) or (B) of Section 10.11. Subject to clause (e) of this Section 10.10,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4, 10.1, and 10.4 (subject to the requirements and limitations
therein (including the requirements under Section 10.1(c), it being understood
that the documentation required to be provided under Section 10.1(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 10.10. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.14 as though it were a Lender;
provided that such Participant agrees to be subject to Section 10.7 as though it
were a Lender.

Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender and the Borrower shall
treat each Person whose name is recorded in the Participant

 

-84-



--------------------------------------------------------------------------------

Register pursuant to the terms hereof as the owner of a participation for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have the obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loan or other
Obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary in connection with a tax audit or other proceeding to
establish that any such Obligations are in registered form for U.S. federal
income tax purposes.

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 8.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant shall not be entitled to receive any
greater payment under Section 10.1 or Section 10.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, except to the extent such entitlement to a greater payment
results from a change in law after the sale of the participation.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(other than to any Prohibited Lender) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such lender, and this
Section 10.10 shall not apply to any pledge or assignment of a security
interest; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(g)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

(h)        [reserved].

(i)        Prohibited Lenders. If any assignment or participation under this
Section 10.10 is made (or attempted to be made) (i) to a Prohibited Lender
without the Borrower’s prior written consent or (ii) to the extent the
Borrower’s consent is required under the terms of this Section 10.10 and such
consent shall have not been obtained or deemed to have been obtained, to any
other Person without the Borrower’s consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(A) in the case of any outstanding Loans, purchase such Loans by paying the
lesser of par or the same amount that such Lender paid to acquire such Loans, or
(B) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.10), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Lender shall have received
payment of an amount equal to the lesser of par or the amount such Lender paid
for such Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (ii) the Borrower shall be liable to such Lender under
Section 8.1 if any Eurodollar Loan owing to such Lender is repaid or purchased
other than on the last day of the Interest Period relating thereto, and
(iii) such assignment shall otherwise comply with this Section 10.10 (provided
that no registration and processing fee referred to in this Section 10.10 shall
be owing in connection with any assignment pursuant to this clause). Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Assumption necessary to effectuate
any assignment of such Lender’s interests hereunder to an assignee as
contemplated hereby in the circumstances contemplated by this Section 10.10(i).
Nothing in this Section 10.10(i) shall be deemed to prejudice any rights or
remedies the Borrower may otherwise have at law or equity. Each Lender
acknowledges and agrees that the Borrower would suffer irreparable harm if such
Lender breaches any of its obligations under Section 10.10(a), 10.10(d) or
10.10(f) insofar as such Sections relate to any assignment, participation or
pledge to a Prohibited Lender without the Borrower’s prior written consent.
Additionally, each Lender agrees that the Borrower may seek to obtain specific
performance or other equitable or injunctive relief to enforce this Section

 

-85-



--------------------------------------------------------------------------------

10.10(i) against such Lender with respect to such breach without posting a bond
or presenting evidence of irreparable harm. The Administrative Agent shall not
be responsible or have liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Prohibited Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender is a Prohibited Lender or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Prohibited Lender.

(j)        If the Borrower wishes to replace the Loans with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three (3) Business Days’ advance
notice to the Lenders, instead of prepaying the Loans, to (i) require the
Lenders to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Section 10.11. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders in the same manner as would be required if such Loans were
being optionally prepaid by the Borrower), accompanied by payment by the
Borrower of any accrued interest and fees thereon and any amounts owing pursuant
to Section 10.13(b) to the extent demanded in writing prior to the date of such
assignment. By receiving such purchase price, the Lenders shall automatically be
deemed to have assigned the Loans or Commitments pursuant to the terms of the
form of Assignment and Assumption attached hereto as Exhibit G and accordingly
no other action by such Lenders shall be required in connection therewith. The
provisions of this clause (j) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

Section 10.11 Amendments.

(a)        No provision of this Agreement or the other Loan Documents may be
amended, modified, supplemented or waived unless such amendment, modification,
supplement or waiver is in writing and is signed by (i) the Borrower,
(ii) Parent, (iii) the Required Lenders and (iv) if the rights or duties of the
Administrative Agent are adversely affected thereby, the Administrative Agent;
provided that:

(A)        no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall (i) increase any Commitment or extend the expiry date of any
such Commitment of any Lender without the consent of such Lender (it being
understood that any such amendment, modification, supplement or waiver that
provides for the payment of interest in kind in addition to, and not as
substitution for or as conversion of, the interest otherwise payable hereunder
shall only require the consent of the Required Lenders and that a waiver of any
condition precedent or the waiver of any Default or Event of Default or
mandatory prepayment shall not constitute an extension or increase of any
Commitment), (ii) reduce the amount of, postpone the date for any scheduled
payment of any principal of or interest or fee on, or extend the final maturity
of any Loan or of any fee payable hereunder (other than with respect to a waiver
of default interest and it being understood that any change in the definitions
of any ratio used in the calculation of such rate of interest or fees (or the
component definitions) shall not constitute a reduction in any rate of interest
or fees) without the consent of each Lender (but not the Required Lenders) to
which such payment is owing or which has committed to make such Loan hereunder
or (iii) change the application of payments set forth in Section 2.9 hereof
without the consent of any Lender adversely affected thereby;

(B)        no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall, unless signed by each Lender, change the definition of
Required Lenders in a manner that reduces the voting percentages set forth
therein, change the provisions of this Section 10.11, release all or
substantially all of the Collateral (except as expressly provided in the Loan
Documents) or all or substantially all of the value of the guarantees provided
by the Guarantors (except as expressly provided in the Loan Documents), affect
the number of Lenders required to take any action hereunder or under any other
Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders or
sharing of Collateral among the Lenders (except in connection with any
transaction permitted by the last paragraph of this Section 10.11(a)); and

(C)        no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall, unless signed by each Lender party to this Agreement on the
Closing Date (to the extent a Lender on the date of such amendment,
modification, supplement or waiver), amend, modify, supplement or waive any
provision in Section 10.27.

 

-86-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, (a) the Borrower, Parent and
the Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower, Parent and the
Administrative Agent to effect the provisions of Sections 10.10(i) or (j);
(b) guarantees, collateral security documents and related documents and related
documents executed by Parent, the Borrower or any of Parent’s Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (i) comply with local law or advice of local counsel, (ii) cure
ambiguities, omissions, mistakes or defects or (iii) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents and (c) the Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement or
any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender and the Lenders shall have received,
at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

In addition, notwithstanding the foregoing, any amendment or waiver of the
conditions in Section 3.1 shall require the consent of the Required Lenders as
of the date of such amendment or waiver.

(b)        [reserved].

(c)        Each waiver, amendment, modification, supplement or consent made or
given pursuant to this Section 10.11 shall be effective only in the specific
instance and for the specific purpose for which given, and such waiver,
amendment, modification or supplement shall apply equally to each of the Lenders
and shall be binding on the Loan Parties, the Lenders, the Administrative Agent
and all future holders of the Loans.

Section 10.12     Heading. Section headings and the Table of Contents used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.

Section 10.13        Costs and Expenses; Indemnification.

(a)        The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses (on the Closing Date or within thirty (30) days
of a written demand therefor, together with reasonable backup documentation
supporting such reimbursement request) of (i) the Administrative Agent and Joint
Lead Arrangers in connection with the syndication of the Facility and the
preparation, execution, delivery and administration of the Loan Documents,
(ii) the Administrative Agent in connection with any amendment, modification,
supplement, waiver or consent related to the Loan Documents, together with any
fees and charges suffered or incurred by the Administrative Agent in connection
with collateral filing fees and lien searches and (iii) the Administrative Agent
and the Lenders (within thirty (30) days of a written demand therefor together
with reasonable backup documentation supporting such reimbursement request) in
connection with the enforcement of the Loan Documents.

(b)        The Borrower further agrees to indemnify the Administrative Agent in
its capacity as such, each Joint Lead Arranger and each Lender, their respective
Affiliates and controlling Persons and the respective directors, officers,
employees, partners, advisors, agents and other representatives of the foregoing
against all Damages (including, without limitation, reasonable attorney’s fees
and other expenses of litigation or preparation therefor, whether or not the
indemnified person is a party thereto, or any settlement arrangement arising
from or relating to any such litigation) which any of them may pay or incur
arising out of or relating to (x) any Loan Document, any of the transactions
contemplated thereby, the Facility, the syndication of the Facility, the direct
or indirect application or proposed application of the proceeds of any Loan or
the Transactions or (y) any Environmental Liability relating to Parent or any
Restricted Subsidiary, including without limitation, with respect to the actual
or alleged presence, Release or threat of Release of any Hazardous Materials at,
on, under or from any property currently or formerly owned or operated by Parent
or any Restricted Subsidiary, other than those in each of the cases of clauses
(x) and (y) above which (i) arise from the gross negligence, willful misconduct
or bad faith of, or material breach of the Loan Documents by, the party claiming
indemnification (or any of its respective directors, officers, employees,
advisors, agents and Affiliates), in each case, to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment or
(ii) arise out of any dispute solely among indemnified persons (other than in
connection with

 

-87-



--------------------------------------------------------------------------------

any agent or arranger acting in its capacity as the Administrative Agent, a
Joint Lead Arranger or any other agent, co-agent, arranger or similar role, in
each case in their respective capacities as such, or in connection with any
syndication activities) that did not arise out of any act or omission of the
Borrower or any of its Affiliates. Notwithstanding the foregoing, each
indemnified person shall be obligated to refund and return any and all amounts
paid by the Borrower to such indemnified person for fees, expenses or damages to
the extent such indemnified person is not entitled to payment of such amounts in
accordance with the terms hereof. No indemnified person and no Loan Party shall
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that nothing in this sentence shall limit any Loan
Party’s indemnity and reimbursement obligations to the extent that such special,
punitive, indirect or consequential damages are included in any claim by a third
party unaffiliated with any of the indemnified persons with respect to which the
applicable indemnified person is entitled to indemnification as set forth in the
immediately preceding sentence. No indemnified person nor any other party hereto
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent any such damages arise from the gross negligence,
bad faith or willful misconduct of, or material breach of the Loan Documents by,
such indemnified person (or any of its respective directors, officers,
employees, advisors, agents and Affiliates) or such other party hereto, as
applicable, in each case to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(c)        Notwithstanding any of the foregoing clauses (a) or (b) to the
contrary, in no event shall the Borrower be obligated to pay for the legal
expenses or fees of more than one (1) firm of outside counsel and, if reasonably
necessary, one (1) local counsel in any relevant jurisdiction or otherwise
retained with the Borrower’s consent (not to be unreasonably withheld or
delayed), to the Administrative Agent, or the Administrative Agent, the Joint
Lead Arrangers and the Lenders, taken as a whole, as the case may be, except,
solely in the case of a conflict of interest under clauses (a)(iii) or
(b) above, one (1) additional counsel to all affected persons similarly
situated, taken as a whole, and if reasonably necessary, one (1) additional
local counsel in each relevant jurisdiction or otherwise retained with
Borrower’s consent (not to be unreasonably withheld or delayed) to all affected
persons similarly situated, taken as a whole. The obligations of the Borrower
under this Section 10.13 shall survive the termination of this Agreement.

Section 10.14        Set-off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, but
subject to Section 10.2, upon the occurrence and during the continuation of any
Event of Default, each Lender and each subsequent holder of any Obligation is
hereby authorized by the Borrower at any time or from time to time, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of the Borrower, whether or not matured,
against and on account of any amount due and payable by the Borrower hereunder.
Each Lender or any such subsequent holder of any Obligations agrees to promptly
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 10.15        Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 10.16        Governing Law. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed by and
interpreted in accordance with, the law of the State of New York; provided that
notwithstanding any governing law provision of the Loan Documents, (a) the
interpretation of the definition of “Company Material Adverse Effect” (and
whether or not a Company Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Specified Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof either Parent
or its applicable affiliate has the right to terminate its obligations under the
Acquisition Agreement or to decline to consummate the Schrader Acquisition and
(c) the determination of whether the Schrader Acquisition has been consummated
in accordance with the terms of Acquisition Agreement

 

-88-



--------------------------------------------------------------------------------

and, in any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof shall, in each case, be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

Section 10.17        Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

Section 10.18        Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by Applicable Law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section 10.18 shall govern and
control, (b) neither the Borrower nor any guarantor or endorser shall be
obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by Applicable Law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

Section 10.19        Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall apply
only during such times as Parent has one (1) or more Subsidiaries. In the event
of any conflict or inconsistency between or among this Agreement and the other
Loan Documents, the terms and conditions of this Agreement shall govern and
control.

Section 10.20        Lender’s Obligations Several. The obligations of the
Lenders hereunder are several and not joint and no Lender shall be responsible
for the failure of any other Lender to satisfy its obligations hereunder except
as otherwise set forth in this Agreement. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders a partnership, association, joint venture or other entity.

Section 10.21        USA Patriot Act. Each Lender and each Agent hereby notifies
each Loan Party that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender and/or Agent to identify each Loan
Party in accordance with the Patriot Act.

Section 10.22        Submission to Jurisdiction; Waiver of Jury Trial. Each of
the parties hereto hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of

 

-89-



--------------------------------------------------------------------------------

any New York State court sitting in New York City in the borough of Manhattan
for purposes of all legal proceedings arising out of or relating to this
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each of the parties hereto agrees that a final judgment in any such
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that (a) any party hereto may otherwise have to
bring any proceeding relating to any Loan Document against any other party
hereto or its respective properties in the courts of any jurisdiction (i) for
purposes of enforcing a judgment or (ii) in connection with any pending
bankruptcy, insolvency or similar proceeding in such jurisdiction or (b) the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any proceeding relating to any Loan Document against any Loan Party or its
respective properties in the courts of any jurisdiction in connection with
exercising remedies against any Collateral in a jurisdiction in which such
Collateral is located. THE BORROWER, PARENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 10.23        Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that the Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
directors, officers, employees, agents, advisors, insurers, insurance brokers,
settlement service providers and other representatives on a “need to know basis”
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) solely in connection with the transactions
contemplated or permitted hereby; provided that the Administrative Agent or the
Lenders, as the case may be, shall be responsible for their respective
Affiliates’ compliance with this clause, (b) to the extent requested by any
regulatory authority having jurisdiction over such Person (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners or any similar organization) or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender (provided that,
prior to any such disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential Information relating to the
Loan Parties), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process; provided that, unless specifically
prohibited by Applicable Law or court order, each Lender and the Administrative
Agent shall promptly notify the Borrower in advance of any such disclosure,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions not less restrictive than those of this Section 10.23, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (provided that, for the
avoidance of doubt, to the extent that the list of Prohibited Lenders is made
available to all Lenders, the “Information” for purposes of this clause (f)(i)
shall include the list of Prohibited Lenders) or (ii) any actual or prospective
counterparty (or its advisors) to any Hedge Agreement relating to Parent or the
Borrower and its obligations, (g) with the consent of Parent or the Borrower,
(h) (x) to any rating agency in connection with rating Parent or its
Subsidiaries or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the facility
evidenced by this Agreement (if applicable), (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.23 or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than Parent or the Borrower, (j) for purposes of establishing a “due
diligence” defense and (k) to the extent that such information is independently
developed, so long as not based on information obtained in a manner that would
otherwise violate this Section 10.23. In addition, the Agents and the Lenders
may disclose the existence of this Agreement and customary information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extension; provided that such
Person is advised of and agrees to be bound by the provisions of this
Section 10.23. For purposes of this Section 10.23, “Information” means all
information received by the Administrative Agent or any Lender, as the case may
be, from Parent or any of its Subsidiaries relating to Parent or any of its
Subsidiaries or any of their respective businesses (including any target company
and its Subsidiaries in connection with contemplated or

 

-90-



--------------------------------------------------------------------------------

consummated Acquisition or other investment), other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by Parent or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.23 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding the foregoing, the Administrative
Agent and the Lenders agree not to disclose any Information to a Prohibited
Lender.

Section 10.24        No Fiduciary Relationship. Parent and the Borrower each
acknowledges and agrees that the transactions contemplated by this Agreement and
the other Loan Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s length commercial transactions between the
Agents and the Lenders, on the one hand, and the Loan Parties, on the other, and
in connection therewith and with the process leading thereto, (i) the Agents and
the Lenders have not assumed an advisory or fiduciary responsibility in favor of
the Loan Parties, the Loan Parties’ equity holders or the Loan Parties’
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether such Agent and/or Lender has advised, is currently
advising or will advise the Loan Parties, the Loan Parties’ equity holders or
the Loan Parties’ Affiliates on other matters) or any other obligation to the
Loan Parties except the obligations expressly set forth in this Agreement and
the other Loan Documents and (ii) such Agent and/or Lender is acting solely as a
principal and not as a fiduciary of the Loan Parties, the Loan Parties’
management, equity holders, Affiliates, creditors or any other Person or their
respective Affiliates. Each Agent, each Lender and their Affiliates may have
economic interests that conflict with the economic interests of Parent or any of
its Subsidiaries, their stockholders and/or their Affiliates.

Section 10.25        Platform; Borrower Materials.

(a)         Parent and the Borrower each hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of Parent and the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Intralinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information (within the meaning of
the United States federal and state securities laws) with respect to Parent or
the Borrower or their respective Subsidiaries or any of their respective
securities) (each, a “Public Lender”). Parent and the Borrower each hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor” and (iii) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE JOINT LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY JOINT LEAD ARRANGER
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

(b)         Each Lender acknowledges that all information, including requests
for waivers and amendments, furnished by Parent, the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information. Each Lender represents to the Borrower,
Parent and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of material non-public information and that it will
handle material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information

 

-91-



--------------------------------------------------------------------------------

that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

Section 10.26        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.27        Borrower Assumption. Notwithstanding anything in
Section 10.10 to the contrary, the parties hereto hereby agree that the Initial
Borrower may assign and transfer all of its rights and Obligations under the
Loan Documents to a Wholly Owned Subsidiary of the Initial Borrower with the
consent of the Administrative Agent and each Lender party on the Closing Date to
this Agreement (any such Subsidiary, the “Assumed Borrower”). In connection with
any such assignment, (a) the Initial Borrower shall assign to the Assumed
Borrower, and the Assumed Borrower shall assume all of the obligations and
liabilities (including the Obligations) and all rights of the Initial Borrower
as “Borrower” under this Agreement and the other Loan Documents, (b) the Assumed
Borrower shall become a party to this Agreement as the “Borrower” with the same
force and effect as if originally named herein as Borrower and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities (including the Obligations) and rights of the Initial Borrower
hereunder, (c) the Assumed Borrower shall be bound by all of the terms and
provisions of this Agreement, (d) each reference to the “Borrower” in this
Agreement and in any other Loan Document shall be deemed to refer to the Assumed
Borrower, (e) the Assumed Borrower shall be liable under this Agreement for
payment of all Obligations, (f) the Initial Borrower shall be released from its
obligations and liabilities (including the Obligations) under the Loan Documents
and have no further rights, obligations or liabilities (including the
Obligations) under the Loan Documents and (g) all of the security interests,
Mortgages, Liens and pledges in favor of the Collateral Agent for the benefit of
the Secured Parties under each of the Loan Documents, and all guarantees of the
Guarantors under each of the Loan Documents, in each case shall be automatically
terminated and released (clauses (a) through (g), the “Assumption”).
Notwithstanding anything in the Loan Documents to the contrary, the Assumption
shall be immediately effective upon the execution and delivery of an assumption
agreement in form and substance satisfactory to the Administrative Agent and
each Lender party on the Closing Date to this Agreement by the parties thereto
to the Administrative Agent and the satisfaction of the conditions to
effectiveness set forth therein.

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WESTERN DIGITAL TECHNOLOGIES, INC. By:  

/s/ Michael Ray

  Name:   Michael C. Ray  

Title:

 

Executive Vice President, Chief Legal

Officer and Secretary

WESTERN DIGITAL CORPORATION By:      

/s/ Olivier Leonetti

  Name:   Olivier Leonetti   Title:   Chief Financial Officer

 

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

 

 

By:      

/s/ Caitlin Stewart

  Name:   Caitlin Stewart   Title:     Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:      

/s/ Jeannette Lu

  Name:   Jeannette Lu   Title:     Director

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:     Authorized Signatory By:      

/s/ Max Wallins

  Name:   Max Wallins   Title:     Authorized Signatory

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:      

/s/ Kenneth Klassen

  Name:   Kenneth Klassen   Title:     Authorized Signatory By:  

/s/ Michael Ferencich

  Name:   Michael Ferencich   Title:     Authorized Signatory

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:      

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:     Authorized Signatory

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:      

/s/ Matthew Antioco

  Name:   Matthew Antioco   Title:     Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, National Association, as Lender By:      

/s/ Brett Matkins

  Name:   Brett Matkins   Title:     Managing Director

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:      

/s/ Katsuyuki Kubo

  Katsuyuki Kubo   Managing Director

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, d/b/a BBVA COMPASS, as Lender By:      

/s/ Raj Nambiar

  Name:   Raj Nambiar   Title:     Senior Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:      

/s/ Eugene Dempsey

  Name:   Eugene Dempsey   Title:     Director

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:      

/s/ Nicolas Rabier

  Name:   Nicolas Rabier   Title:     Managing Director By:  

/s/ Gregoire Poussard

  Name:   Gregoire Poussard   Title:     Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:      

/s/ Betty Chang

  Name:   Betty Chang   Title:     Senior Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:      

/s/ Brian Seipke

  Name:   Brian Seipke   Title:     Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:      

/s/ David J. Sharp

  Name:   David J. Sharp   Title:     Vice President

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:      

/s/ Suzanne M. Rode

  Name:   Suzanne Rode   Title:     Managing Director

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK., as Lender By:      

/s/ Steven Aloupis

  Name:   Steven Aloupis   Title:     Managing Director Loan Syndications

 

[Signature Page to Western Digital Bridge Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]

 

Exh. A-1



--------------------------------------------------------------------------------

Exhibit B

Notice of Borrowing

Date:                     ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties
to the Bridge Loan Agreement dated as of May 12, 2016 (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Loan Agreement”), among Western Digital Corporation, a
Delaware corporation (“Parent”), Western Digital Technologies, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto

Ladies and Gentlemen:

The undersigned, the Borrower, refers to the Bridge Loan Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice, pursuant to Section 2.5 of the Bridge Loan Agreement, of the Borrowing
of Loans specified below:

1.         The Business Day of the proposed Borrowing is            ,         ,1

2.         The aggregate amount of the proposed Borrowing is
$                    .2

3.         The Borrowing is to be comprised of [Base Rate] [Eurodollar] Loans.

[4.         The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be one [week] [month].]3

[In consideration for permitting the Borrower to request Loans as Eurodollar
Loans pursuant to the Bridge Loan Agreement prior to the effectiveness thereof,
the Borrower hereby agrees that, in the event the Borrower fails to borrow such
Eurodollar Loans on the requested date of Borrowing above for any reason (other
than the failure by a Lender to make a Loan, but including the failure of the
Bridge Loan Agreement to become effective), the Borrower shall reimburse each
applicable Lender in respect of its Eurodollar Loans upon its demand as set
forth in Section 8.1 of the Bridge Loan Agreement as if the Bridge Loan
Agreement were in effect with respect to the requested Eurodollar Loans.]4

 

1  Notice must be provided by telephone (promptly confirmed in writing) or
telecopy by (i) 1:00 p.m. at least two (2) Business Days before the date on
which the Borrower requests the Lenders to advance a Borrowing of Loans that are
Eurodollar Loans (or such later time as the Administrative Agent may agree) and
(ii) 11:00 a.m. on the date the Borrower requests the Lenders to advance a
Borrowing of Loans that are Base Rate Loans.

 

2  The Borrowing of Loans shall be in an amount not less than $1,000,000 or such
greater amount that is an integral multiple of $1,000,000.

 

3  May be one week or 1 month.

 

4  Only to be included for a Borrowing of Eurodollar Loans.

 

Exh. B-1



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Borrowings contemplated by
this Notice of Borrowing shall be subject to and conditioned upon the
effectiveness of the Bridge Loan Agreement and on the Schrader Acquisition.



--------------------------------------------------------------------------------

WESTERN DIGITAL TECHNOLOGIES, INC. By:  

 

  Name:   Title:

[Signature Page to Notice of Borrowing]



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:                 ,                 

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties
to the Bridge Loan Agreement dated as of May 12, 2016 (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Bridge Loan Agreement”) among Western Digital Corporation
(“Parent”). Western Digital Technologies, Inc. (the “Borrower”), the Lenders
party thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative
Agent and the other agents party thereto

Ladies and Gentlemen:

The undersigned, Western Digital Technologies, Inc., refers to the Bridge Loan
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.5 of the Bridge Loan
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

1.         The conversion/continuation Date is                 ,         .1

2.         The aggregate amount of the Loans to be [converted] [continued] is
$                    .2

3.         The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.

4.         [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be one [week] [month].3

 

1  Notice of the continuation of a Borrowing of Loans that are Eurodollar Loans
for an additional Interest Period or of the conversion of part or all of a
Borrowing of Loans that are Base Rate Loans into Eurodollar Loans must be given
by no later than 1:00 p.m. at least three (3) Business Days before the date of
the requested continuation or conversion.

 

2  Each Borrowing of Eurodollar Loans continued or converted shall be in an
amount equal to $1,000,000 or such greater amount that is an integral multiple
of $1,000,000.

 

3  May be one week or 1 month.

 

Exh. C-1



--------------------------------------------------------------------------------

WESTERN DIGITAL TECHNOLOGIES, INC. By:  

 

  Name:   Title:

[Signature Page to Notice of Continuation/Conversion]



--------------------------------------------------------------------------------

EXHIBIT D

NOTE

 

$                    

                    , 20      

FOR VALUE RECEIVED, the undersigned, Western Digital Technologies, Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”) at the principal
office of JPMorgan Chase Bank, N.A., as Administrative Agent, in New York, New
York, in immediately available funds, the principal sum of                     
Dollars ($                ) or, if less, the aggregate unpaid principal amount
of the Loans made, continued or maintained by the Lender to the Borrower
pursuant to the Bridge Loan Agreement (as defined below), together with interest
on the principal amount of such Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the date, specified in the Bridge
Loan Agreement.

This Note is one of the Notes referred to in the Bridge Loan Agreement dated as
of May 12, 2016 among Western Digital Corporation, a Delaware corporation
(“Parent”), the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent,
the Lenders party thereto from time to time, and the other agents party thereto
(as extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bridge Loan Agreement”), and this
Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Bridge Loan Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Bridge Loan Agreement. This Note shall be governed by and construed in
accordance with the laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Bridge Loan
Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

WESTERN DIGITAL TECHNOLOGIES, INC. By:  

 

  Name:   Title:

 

Exh. D-1



--------------------------------------------------------------------------------

Exhibit E

SOLVENCY CERTIFICATE

May 12, 2016

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Bridge Loan Agreement dated as of May 12, 2016 (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Bridge Loan Agreement”) among Western Digital Corporation, a Delaware
corporation (“Parent”), Western Digital Technologies, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A. as administrative agent
and collateral agent, the financial institutions from time to time party thereto
as lenders and the other parties thereto. Capitalized terms used herein without
definition have the same meanings as in the Bridge Loan Agreement.

I am familiar with the finances, properties, business and assets of the Borrower
and its Subsidiaries, and have made such investigation and inquiries as I have
deemed necessary and prudent to provide this Certificate. In my capacity as a
Responsible Officer of Company (as defined below), and not in my individual or
personal capacity, I believe that:

1.         Company (as used herein “Company” means the Borrower and its
Subsidiaries, taken as a whole) is (and will be after the incurrence of the
obligations under the Bridge Loan Agreement and the consummation of the
Transactions on the Closing Date, on a pro forma basis) “solvent” as defined in
this paragraph; in this context, “solvent” means that (i) the fair value of
assets of the Company is more than the existing debts of the Company as they
become absolute and matured, (ii) the present fair saleable value of assets of
the Company is greater than the amount that will be required to pay the probable
liability on existing debts of the Company as they become absolute and matured
and (iii) the Company is able to meet its debts as they generally become due.
The term “debts” as used in this Certificate includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent and “values of assets” shall mean the amount at which the assets
(both tangible and intangible) in their entirety would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under compulsion to act. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

2.         The incurrence of the obligations under the Bridge Loan Agreement and
the consummation of the Transactions on the Closing Date, on a pro forma basis,
will not leave Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by Company in light of projected
financial statements and available credit capacity, which current assumption I
do not believe to be unreasonable in light of the circumstances applicable
thereto.

 

Exh. E-1



--------------------------------------------------------------------------------

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate as of the date first above written.

 

WESTERN DIGITAL TECHNOLOGIES, INC. By:  

 

  Name:   Title:

Signature Page to Bridge Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

 

To: JP Morgan Chase Bank, N.A.,

   as Administrative Agent under the Bridge Loan Agreement

   described below

This Compliance Certificate is furnished to the Administrative Agent (for
delivery to the Lenders) pursuant to that certain Bridge Loan Agreement dated as
of May 12, 2016 among Western Digital Corporation, a Delaware corporation
(“Parent”), Western Digital Technologies, Inc., a Delaware corporation (the
“Borrower”), JP Morgan Chase Bank, N.A., as Administrative Agent, the Lenders
party thereto from time to time and the other agents party thereto (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Bridge Loan Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate shall have the
meanings ascribed thereto in the Bridge Loan Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.         I am the duly elected                         1 of Parent;

2.         I have reviewed the terms of the Bridge Loan Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Parent and its Restricted Subsidiaries during the
accounting period covered by the attached financial statements.

3.         As of the date hereof, no Default or Event of Default has occurred
and is continuing[, except as set forth below;

Described below are the exceptions to paragraph 3 by listing, in detail, the
nature of the condition or event and the action which Parent has taken, is
taking, or proposes to take with respect to each such condition or event:

 

                              ]; and

4.         [The financial statements required by Section 6.1(a) of the Bridge
Loan Agreement and being furnished to you concurrently with this Compliance
Certificate fairly present in all material respects in accordance with GAAP the
financial condition of Parent and its Subsidiaries as of the dates indicated and
the results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end adjustments and the absence of
footnotes.]2

 

1  Must be the chief financial officer or other financial or accounting officer.

 

2  Insert this statement for Compliance Certificates delivered in conjunction
with the delivery of quarterly financial statements under Section 6.1(a).

 

Exh. F-1



--------------------------------------------------------------------------------

[5. The following Subsidiaries are hereby designated as new Material
Subsidiaries: [●].]3

The foregoing certifications are made and delivered this              day of
                    20    .

 

3  Insert and complete this statement to the extent that Consolidated Total
Assets and/or consolidated net income for all of Parent’s immaterial
subsidiaries that are not then Guarantors (other than any Subsidiaries that
otherwise constitute Excluded Subsidiaries) exceed the aggregate threshold set
forth in the definition of “Material Subsidiary” in the Bridge Loan Agreement.

 

Exh. F-2



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION By:  

 

  Name:   Title:

[Signature Page to Bridge Compliance Certificate]



--------------------------------------------------------------------------------

Exhibit G

Assignment and Assumption

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Bridge Loan Agreement identified below (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Bridge Loan Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
Terms used herein and not otherwise defined shall have the meaning assigned to
such term in the Bridge Loan Agreement.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Bridge Loan Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Bridge Loan Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and Percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the Facility (the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and the Bridge Loan Agreement, without
representation or warranty by the Assignor.

 

    1.   Assignor:                                          
                           2.   Assignee:                                    
[and is an Affiliate [Identify Lender]][Approved Fund] [Lender]     3.  
Borrower:    WESTERN DIGITAL TECHNOLOGIES, INC.     4.   Administrative Agent:
   JPMORGAN CHASE BANK, N.A., as the administrative agent under the Bridge Loan
Agreement     5.   Bridge Loan Agreement:    The Bridge Loan Agreement dated as
of May 12, 2016, among Western Digital Corporation, a Delaware corporation, the
Borrower, the Lenders party thereto from time to time, the Administrative Agent
and the other agents named therein.     6.   Assigned Interest:   

 

Exh. G-1



--------------------------------------------------------------------------------

Aggregate Amount of
Loans
for all Lenders

       Amount of Loans
Assigned        Percentage Assigned of Loans1                                   
                                                         

 

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
   AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE] Notices:   Notices:  
                                                     
                                                   
                                                     
                                                   
                                                     
                                                    Attention:     Attention:  
Telecopier:     Telecopier: with a copy to:   with a copy to:  
                                                     
                                                   
                                                     
                                                   
                                                     
                                                    Attention:     Attention:  
Telecopier:     Telecopier:

Wire Instructions:

 

 

  Wire Instructions:

 

1  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders under the Facility.

 

Exh. G-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]2 Accepted: [JPMORGAN CHASE BANK, N.A., as     Administrative
Agent By:  

 

  Title:] [Consented to:3 [WESTERN DIGITAL TECHNOLOGIES, INC. By:  

 

  Title:]

 

 

 

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Bridge Loan Agreement.

 

3  To be added only if the consent of the Borrower is required by the terms of
the Bridge Loan Agreement.

 

Exh. G-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

1.         Representations and Warranties.

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, other than this Assignment, or any collateral thereunder,
(iii) the financial condition of Parent, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Parent, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Bridge Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Bridge Loan Agreement (subject to
receipt of such consents as may be required under the Bridge Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Bridge Loan Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Bridge Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type
and (vi) if it is a Foreign Lender, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the Bridge
Loan Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.         General Provisions. This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the laws
of the State of New York.



--------------------------------------------------------------------------------

Exhibit H-1

Form of Trademark Collateral Agreement

This [●], 20[●], [●] (“Debtor”) with its principal place of business and mailing
address at [●], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, grants to JPMORGAN CHASE BANK, N.A., a national
banking association (the “Agent”), with its mailing address at [500 Stanton
Christiana Rd Ops 2, Newark, DE 19713], acting as collateral agent hereunder for
the Secured Parties as defined in the Bridge Security Agreement, dated as of
May 12, 2016, among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Bridge Security Agreement”) for the benefit of the Secured
Parties, a lien on and security interest in, all right, title, and interest of
such Debtor in and to all of the following (collectively, “Trademark
Collateral”):

(i)           Each trademark registration and trademark application owned by
Debtor, other than to the extent the same constitutes Excluded Property, that is
listed on Schedule A hereto (the “Trademarks”) and all goodwill associated
therewith; and

(ii)          All proceeds of the foregoing, including any claim by Debtor
against third parties for damages by reason of past, present or future
infringement, dilution or violation of any Trademark, in each case together with
the right to sue for and collect said damages.

All capitalized terms used herein without definition have the meanings given to
such terms in the Bridge Security Agreement.

Debtor and Agent do hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of a security interest in the
Trademark Collateral made hereby are more fully set forth in, and subject to,
the Bridge Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Trademark Collateral Agreement and the
terms of the Bridge Security Agreement, the terms of the Bridge Security
Agreement shall govern.

THIS TRADEMARK COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGE TO FOLLOW]

 

Exh. H-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor has caused this Trademark Collateral Agreement to be
duly executed as of the date and year last above written.

 

[●] By:  

 

  Name:   Title:

[Signature Page to Bridge Trademark Collateral Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date and year last above written.

 

JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:

[Signature Page to Bridge Trademark Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TO TRADEMARK COLLATERAL AGREEMENT

U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark      Reg. No. / App. No.                        

[Signature Page to Bridge Trademark Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit H-2

Form of Patent Collateral Agreement

This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, grants to JPMorgan Chase Bank, N.A., a national
banking association (the “Agent”), with its mailing address at [500 Stanton
Christiana Rd Ops 2, Newark, DE 19713], acting as collateral agent hereunder for
the Secured Parties as defined in the Bridge Security Agreement , dated as of
May 12, 2016, among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Bridge Security Agreement”) for the benefit of the Secured
Parties, a lien on and security interest in, all right, title, and interest of
such Debtor in and to all of the following (collectively, “Patent Collateral”):

(i)           Each patent and patent application owned by Debtor, other than to
the extent the same constitutes Excluded Property, that is listed on Schedule A
hereto (the “Patents”); and

(ii)           All proceeds of the foregoing, including any claim by Debtor
against third parties for damages by reason of past, present or future
infringement of any Patent, in each case together with the right to sue for and
collect said damages.

All capitalized terms used herein without definition have the meanings given to
such terms in the Bridge Security Agreement.

Debtor and Agent do hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of a security interest in the
Patent Collateral made hereby are more fully set forth in, and subject to, the
Bridge Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Patent Collateral Agreement and the terms of the
Bridge Security Agreement, the terms of the Bridge Security Agreement shall
govern.

THIS PATENT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGE TO FOLLOW]

 

Exh. H-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor has caused this Patent Collateral Agreement to be
duly executed as of the date and year last above written.

 

[●]  

By:

   

 

  Name:   Title:

[Signature Page to Bridge Patent Collateral Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date and year last above written.

 

JPMORGAN CHASE BANK, N.A., as Agent

By:

   

 

  Name:   Title:

[Signature Page to Bridge Patent Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TO PATENT COLLATERAL AGREEMENT

U.S. PATENTS AND PATENT APPLICATIONS

 

Title      Reg. No. / App. No.                                                  
      



--------------------------------------------------------------------------------

Exhibit H-3

Form of Copyright Collateral Agreement

This [●], 20[●], [●] (“Debtor”) with its principal place of business and mailing
address at [●], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, grants to JPMORGAN CHASE BANK, N.A., a national
banking association (the “Agent”), with its mailing address at [500 Stanton
Christiana Rd Ops 2, Newark, DE 19713], acting as collateral agent hereunder for
the Secured Parties as defined in the Bridge Security Agreement, dated as of
May 12, 2016, among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Bridge Security Agreement”) for the benefit of the Secured
Parties, a lien on and security interest in, all right, title, and interest of
such Debtor, in and to all of the following (collectively, “Copyright
Collateral”):

(i)        Each copyright registration and copyright application owned by and
exclusively licensed to the Debtor, other than to the extent the same
constitutes Excluded Property, that is listed on Schedule A hereto (the
“Copyrights”); and

(ii)      All proceeds of the foregoing, including any claim by Debtor against
third parties for damages by reason of past, present or future infringement of
any Copyright, in each case together with the right to sue for and collect said
damages.

All capitalized terms used herein without definition have the meanings given to
such terms in the Bridge Security Agreement.

Debtor and Agent do hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of a security interest in the
Copyright Collateral made hereby are more fully set forth in, and subject to,
the Bridge Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Copyright Collateral Agreement and the
terms of the Bridge Security Agreement, the terms of the Bridge Security
Agreement shall govern.

THIS COPYRIGHT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGE TO FOLLOW]

 

Exh. H-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor has caused this Copyright Collateral Agreement to be
duly executed as of the date and year last above written.

 

[●]  

By:

   

 

  Name:   Title:

[Signature Page to Bridge Copyright Collateral Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date and year last above written.

 

JPMORGAN CHASE BANK, N.A., as Agent

By:

   

 

  Name:   Title:

[Signature Page to Bridge Copyright Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TO COPYRIGHT COLLATERAL AGREEMENT

U.S. COPYRIGHT REGISTRATIONS AND EXCLUSIVE LICENSES

TITLE OF COPYRIGHT                 REGISTRATION NUMBER



--------------------------------------------------------------------------------

Exhibit I

Form of Bridge Security Agreement

This Bridge Security Agreement (this “Agreement”) is dated as of [        ],
2016, by and among Western Digital Technologies, Inc., a Delaware corporation
(the “Borrower”), and the other parties who have executed this Bridge Security
Agreement (the Borrower, such other parties and any other parties who execute
and deliver to the Collateral Agent an agreement substantially in the form
attached hereto as Schedule A, being hereinafter referred to collectively as the
“Debtors” and individually as a “Debtor”), each with its mailing address as set
forth in Section 14(b) below, and JPMorgan Chase Bank, N.A. (“JPMorgan Chase
Bank”), with its mailing address as set forth in Section 14(b) below, acting as
collateral agent hereunder for the Secured Parties hereinafter identified and
defined (JPMorgan Chase Bank acting as such collateral agent and any successor
or successors to JPMorgan Chase Bank acting in such capacity being hereinafter
referred to as the “Collateral Agent”).

PRELIMINARY STATEMENTS

A.         Reference is made to the Bridge Loan Agreement, dated as of May 12,
2016 (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Bridge Loan
Agreement”), among Western Digital Corporation, a Delaware corporation (the
“Parent”), the Borrower, JPMorgan Chase Bank, as Administrative Agent (the
“Administrative Agent”), the other banks and financial institutions from time to
time party thereto and the other agents party thereto, pursuant to which the
Administrative Agent and the other banks and financial institutions from time to
time party thereto have agreed to provide financial accommodations to the
Borrower (JPMorgan Chase Bank, in its individual capacity and such other banks
and financial institutions being hereinafter referred to collectively as the
“Lenders” or the “Secured Parties” and individually as a “Lender” or “Secured
Party”).

B.         As a condition to the closing of the transactions contemplated by the
Bridge Loan Agreement, the Secured Parties have required, among other things,
that each Debtor enter into this Agreement and grant to the Collateral Agent for
the benefit of the Secured Parties a lien on and security interest in the
personal property and fixtures of such Debtor described herein subject to the
terms and conditions hereof.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.         Terms defined in Bridge Loan Agreement. Except as otherwise
provided in Section 2 below, all capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Bridge
Loan Agreement. The term “Debtor” and “Debtors” as used herein shall mean and
include the Debtors collectively and also each individually, with all
representations, warranties, and covenants of and by the Debtors, or any of
them, herein contained to constitute joint and several representations,
warranties, and covenants of and by the Debtors; provided, however, that unless
the context in which the same is used shall otherwise require, any grant,
representation, warranty or covenant contained herein related to the Collateral
shall be made by each Debtor only with respect to the Collateral owned by it or
represented by such Debtor as owned by it.

As used herein:

            “Copyrights” shall mean, collectively, all copyrights (whether
statutory or common law, whether established or registered in the United States
or any other country or any political subdivision

 

Exh. I-1



--------------------------------------------------------------------------------

thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications, together with any
and all (i) rights and privileges arising under applicable law with respect to
the foregoing, (ii) renewals, supplements and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Intellectual Property” shall mean, collectively, the intellectual or intangible
property rights in the Patents, Trademarks, Copyrights, and Technology.

“Intellectual Property Collateral” shall mean, collectively, the intellectual or
intangible property rights in the Patents, Trademarks, Copyrights, Technology
and Licenses, in each case, now or hereafter, owned, filed, acquired, or
assigned to each Debtor, or to which a Debtor is made party to.

“Intercompany Notes” shall mean, with respect to each Debtor, all intercompany
notes described in Schedule 5(b) to the Perfection Certificate, the Global
Intercompany Note and intercompany notes hereafter acquired by such Debtor and
all certificates, instruments or agreements evidencing such intercompany notes,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.

“Licenses” shall mean, collectively, with respect to each Debtor, all license,
sublicense and distribution agreements with, and covenants not to sue, any other
party with respect to any Intellectual Property, whether such Debtor is a
licensor or licensee, sublicensor or sublicensee, distributor or distributee
under any such agreement, together with any and all (i) renewals, extensions,
supplements, amendments and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements, breaches or violations thereof and (iii) rights to sue for past,
present and future infringements, breaches or violations thereof.

“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, allowed or filed in the United States or any other country or
any trans-national patent registry), together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(ii) inventions, discoveries, designs and improvements described or claimed
therein, (iii) reissues, divisions, continuations, reexaminations, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(i) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future misappropriations or violations thereof.

 

Exh. I-2



--------------------------------------------------------------------------------

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names, trade names and other
identifiers of source or goodwill, whether registered or unregistered, and all
registrations and applications for the foregoing (whether statutory or common
law and whether applied for or registered in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to the
foregoing, (ii) extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.

Section 2.         Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Debtor hereby grants to
the Collateral Agent for the benefit of the Secured Parties a lien on and
security interest in and acknowledges and agrees that the Collateral Agent has
and shall continue to have until the Termination Date for the benefit of the
Secured Parties a continuing lien on and security interest in, and right of
set-off against, all right, title, and interest of such Debtor, whether now
owned or existing or hereafter created, acquired or arising, in and to all of
the following:

(a)         Accounts;

(b)         Chattel Paper;

(c)         Instruments (including Promissory Notes and Intercompany Notes);

(d)         Documents;

(e)         General Intangibles (including Payment Intangibles and Intellectual
Property Collateral);

(f)         Letter-of-Credit Rights;

(g)         Supporting Obligations;

(h)         Deposit Accounts;

(i)         Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

(j)         Inventory;

(k)         Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof);

(l)         Fixtures;

(m)         Commercial Tort Claims (as described on Schedule 7 to the Perfection
Certificate or on one or more supplements to the Perfection Certificate);

(n)         Goods;

 

Exh. I-3



--------------------------------------------------------------------------------

(o)         Personal property, and interests in personal property of such Debtor
of any kind or description now held by any Secured Party or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Party, or any agent or affiliate of any Secured Party,
whether expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;

(p)         Supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

(q)         Accessions and additions to, and substitutions and replacements of,
any and all of the foregoing; and

(r)         Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;

all of the foregoing being herein sometimes referred to as the “Collateral”.
Notwithstanding the foregoing, the security interest shall not extend to, and
the term “Collateral” (and any component definition thereof) shall not include,
any Excluded Property. All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time shall have the same meanings herein as such terms are defined
in the UCC, unless this Agreement shall otherwise specifically provide. For
purposes of this Agreement, the term “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise.

Section 3.         Secured Obligations. This Agreement is made and given to
secure, and shall secure, the prompt payment and performance of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Parties, and to any of them individually, under or
in connection with or evidenced by the Bridge Loan Agreement or any other Loan
Documents, including, without limitation, all obligations evidenced by the Notes
(if any) of the Borrower heretofore or hereafter issued under the Bridge Loan
Agreement, and all obligations of the Debtors, and of any of them individually,
arising under any guaranty issued by it relating to the foregoing or any part
thereof, in each case whether now existing or hereafter arising (and whether
arising before or after the filing of a petition in bankruptcy and including all
interest, fees and other amounts accrued after the petition date), due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired and (b) any and all reasonable and documented out-of-pocket
expenses and charges, including, without limitation, all reasonable attorney’s
fees and other expenses of litigation or preparation therefor (but under no
circumstances shall the Debtors be obligated to pay for more than one firm of
outside counsel, and no Debtor shall be obligated to pay for any in-house
counsel except, if reasonably necessary, one local counsel and one regulatory
counsel in any relevant material jurisdiction, to the Collateral Agent, or the
Collateral Agent and the Secured Parties, taken as a whole, as the case may be,
and, solely in the case of a conflict of interest, one additional counsel to the
affected persons similarly situated, taken as a whole) suffered or incurred by
the Secured Parties, and any of them individually, in collecting or enforcing
any of such indebtedness, obligations, and liabilities or in realizing on or
protecting or preserving any security therefor, including, without limitation,
the lien and security interest granted hereby (all of the indebtedness,
obligations, liabilities, expenses, and charges described above being
hereinafter referred to as the “Secured Obligations”).

 

Exh. I-4



--------------------------------------------------------------------------------

Section 4.          Covenants, Agreements, Representations and Warranties.
(a) Each Debtor hereby represents and warrants to the Secured Parties that:

(i)         Each Debtor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Each Debtor is the sole
and lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for.

(ii)         As of the Closing Date, each Debtor’s respective sole place of
business or chief executive office, as applicable, is at the address listed on
Schedule 1(a) to the Perfection Certificate opposite such Debtor’s name.

(iii)         As of the Closing Date, each Debtor’s legal name and jurisdiction
of organization are correctly set forth on Schedule 1(a) to the Perfection
Certificate. As of the Closing Date, no Debtor has transacted business at any
time since February 1, 2011, and does not currently transact business, under any
other legal names other than the prior legal names set forth on Schedule 1(b) to
the Perfection Certificate or the other names set forth on Schedule 1(c) to the
Perfection Certificate.

(iv)         As of the Closing Date, Schedule 6 to the Perfection Certificate
contains a true, complete, and current listing of all material patents,
trademarks and copyrights owned by each of the Debtors as of the date hereof
that are registered or the subject of a pending application with any United
States federal governmental authority, and exclusive licenses of copyrights to
which a Debtor is a party, other than to the extent the same constitutes
Excluded Property. As of the date thirty (30) days after the Closing Date (or
fifteen (15) days for copyrights), the supplement to Schedule 6 to the
Perfection Certificate to be provided by the Borrower will set forth a true,
complete and current listing of any other patents, trademarks or copyrights
owned by each of the Debtors as of the Closing Date that are registered or the
subject of a pending application with any United States federal governmental
authority, and exclusive licenses of copyrights to which a Debtor is a party,
other than to the extent the same constitutes Excluded Property, and other than
any patent, trademark or copyright or exclusive copyright license where the
Borrower has filed or caused to be filed an applicable Intellectual Property
Security Agreement with the United States Patent and Trademark Office or the
United States Copyright Office promptly after the Collateral Agent provides the
Borrower with written notice identifying such patent, trademark or copyright or
exclusive copyright license with respect to the corresponding requirement under
this Agreement or the Bridge Loan Agreement or the Borrower provides the
Collateral Agent with written notice identifying such patent, trademark or
copyright or exclusive copyright license, to the extent such Intellectual
Property Security Agreement filing preserves, confirms and perfects the security
interest granted herein (subject to the Intercreditor Agreement).

(v)         As of the Closing Date, Schedule 7 to the Perfection Certificate
contains a true and correct list of all Commercial Tort Claims (i) with a
projected value (as reasonably estimated by the Borrower) in excess of $30.0
million individually held by the Debtors as of the date hereof and (ii) for
which a complaint has been filed in a court of competent jurisdiction.

(b)         Each Debtor hereby covenants and agrees with the Secured Parties
that:

 

Exh. I-5



--------------------------------------------------------------------------------

(i)         Each Debtor shall provide the Collateral Agent written notice of a
change of the location of such Debtor’s chief executive office within sixty
(60) days of such change or such longer period as the Collateral Agent may
agree.

(ii)         Upon any change to the legal name or jurisdiction of organization
of any Debtor the applicable Debtor shall provide written notice thereof to the
Collateral Agent within sixty (60) days after the occurrence thereof or such
longer period as the Collateral Agent may agree. Each Debtor agrees promptly
(and, in any event, within sixty (60) days) following any change referred to in
clause (i) or (ii) above, to take all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable, and to provide the Collateral Agent with certified
organizational documents reflecting any such changes, if applicable.

(iii)         Each Debtor shall take all commercially reasonable actions
necessary to defend the Collateral against any claims and demands of all persons
at any time claiming the same or any interest in the Collateral other than a
Permitted Lien adverse to any of the Secured Parties.

(iv)         [Reserved].

(v)         Subject to Schedule 6.24 to the Bridge Loan Agreement, all insurance
disclosed on Schedule 8 to the Perfection Certificate, to the extent available
on commercially reasonable terms, shall be endorsed or otherwise amended to
include a loss payable or mortgagee endorsement (as applicable) to the
Collateral Agent and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the
Collateral Agent. Each Debtor hereby authorizes the Collateral Agent, at the
Collateral Agent’s option, to adjust, compromise, and settle any losses in
respect of any Collateral under any insurance afforded at any time after the
occurrence and during the continuation of any Event of Default, and such Debtor
does hereby irrevocably (until the Termination Date) constitute the Collateral
Agent, its officers, agents, and attorneys, as such Debtor’s attorneys-in-fact,
with full power and authority after the occurrence and during the continuation
of any Event of Default to effect such adjustment, compromise, and/or settlement
and to endorse any drafts drawn by an insurer of the Collateral or any part
thereof and to do everything necessary to carry out such purposes and to receive
and receipt for any unearned premiums due under policies of such insurance.

(vi)         At any time after and during the continuance of any Event of
Default, if any Collateral with a value in excess of $1,000,000 is in the
possession or control of any agents or processors of a Debtor and the Collateral
Agent so requests, such Debtor agrees to notify such agents or processors in
writing of the Collateral Agent’s lien and security interest therein and
instruct them to hold all such Collateral for the Collateral Agent’s account and
subject to the Collateral Agent’s instructions.

(vii)         At any time after and during the continuation of any Event of
Default, each Debtor agrees from time to time to deliver to the Collateral Agent
such evidence of the existence, identity, and location of its Collateral and of
its availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original receipts for
all services rendered by it), in each case as the Collateral Agent may
reasonably request. At any time after and during the continuation of any Event
of De-

 

Exh. I-6



--------------------------------------------------------------------------------

fault, the Collateral Agent shall have the right to verify all or any part of
the Collateral in any manner, and through any medium, which the Collateral Agent
considers appropriate and reasonable, and each Debtor agrees to furnish all
reasonable assistance and information, and perform any reasonable acts, which
the Collateral Agent may reasonably require in connection herewith.

(viii)     Upon any new registration, or application for registration, for any
Intellectual Property rights, and exclusive licenses of copyrights, constituting
Collateral granted to or filed or acquired by any Debtor after the Closing Date
(including any Intellectual Property that is no longer included as Excluded
Property) (collectively, “New IP”), the Debtor shall, on or prior to the later
to occur of (i) thirty (30) days for copyrights and sixty (60) days for all
other Intellectual Property following such grant, filing or acquisition and
(ii) the date of the next required delivery of the Compliance Certificate
following the date of such grant, filing or acquisition (or such longer period
as to which the Collateral Agent may consent), submit to the Collateral Agent a
supplement to Schedule 6 to the Perfection Certificate to reflect such
additional rights, and execute the applicable Intellectual Property Security
Agreement and deliver such Intellectual Property Security Agreement to the
Collateral Agent, and shall promptly file such Intellectual Property Security
Agreements with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.

(ix)         If any Debtor shall at any time hold or acquire a Commercial Tort
Claim with a projected value (as reasonably estimated by the Borrower) equal to
or in excess of $30.0 million individually for which a complaint has been filed
in a court of competent jurisdiction and that is required to be pledged
hereunder, the Debtor shall, on or prior to the later to occur of (i) sixty
(60) days following such acquisition and (ii) the date of the next required
delivery of the Compliance Certificate following the date of such acquisition
(or such longer period as to which the Collateral Agent may consent), execute
and deliver to the Collateral Agent a supplement to Schedule 7 to the Perfection
Certificate in such form reasonably acceptable to the Collateral Agent and the
provisions of Section 2 of this Agreement shall apply to such Commercial Tort
Claim (provided any Debtor’s failure to do so shall not impair the Collateral
Agent’s security interest therein).

(x)         Each Debtor agrees to execute and deliver to the Collateral Agent
such further agreements, assignments, instruments, and documents, and to do all
such other things, as the Collateral Agent may reasonably deem necessary to
assure the Collateral Agent of its lien and security interest hereunder,
including, without limitation, such agreements with respect to patents,
trademarks, copyrights, and similar intellectual property rights as the
Collateral Agent may from time to time reasonably require to comply with the
filing requirements of the United States Patent and Trademark Office and the
United States Copyright Office; provided that (a) no action outside of the
United States shall be required in order to create or perfect any security
interest in any assets located outside of the United States and no foreign law
security or pledge agreement or foreign intellectual property filing or search
shall be required (other than the Cayman Share Mortgage and any foreign law
governed security or pledge agreement in such other jurisdictions as required
pursuant to Section 4.5 of the Bridge Loan Agreement), (b) no Debtor shall be
required to seek any landlord lien waiver, estoppel, warehouseman waiver or
other collateral access or similar letter or agreement and (c) to the extent
constituting Collateral, (1) the security interests in assets requiring
perfection through control agreements or other control arrangements (other than
control of pledged certificated Securities and material Instruments to the
extent otherwise required under this Agreement and the filing

 

Exh. I-7



--------------------------------------------------------------------------------

of financing statements), (2) assets subject to certificates of title (other
than the filing of financing statements) and (3) Letter-of-Credit Rights (other
than the filing of financing statements) shall not be required to be perfected.
In the event for any reason the law of any jurisdiction other than New York
becomes or is applicable to the Collateral or any part thereof, or to any of the
Secured Obligations, each Debtor agrees to execute and deliver all such
agreements, assignments, instruments, and documents and to do all such other
things as the Collateral Agent reasonably deems necessary or appropriate to
preserve, protect, and enforce the security interest of the Collateral Agent
under the law of such other jurisdiction, subject to the limitations set forth
in the proviso to the first sentence of this clause (x). Without limiting the
foregoing, the Administrative Agent is hereby authorized at any time and from
time to time to file in any relevant jurisdiction any financing statement that
describes the Collateral as “all assets” or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the UCC. Each Debtor hereby further authorizes the
Collateral Agent to file the Intellectual Property Security Agreements, or other
instrument to perfect, confirm, continue, protect or enforce the security
interest granted hereunder, with the United States Patent and Trademark Office
or United States Copyright Office (or any successor office), as applicable,
without the signature of such Debtor, and naming such Debtor as a debtor and
naming the Collateral Agent as secured party.

(xi)         If an Event of Default has occurred and is continuing, the
Collateral Agent may, at its option, but only following ten (10) Business Days’
written notice to each Debtor of its intent to do so, expend such sums as the
Collateral Agent reasonably deems advisable to perform the obligations of the
Debtors with respect to the Collateral under this Agreement and the other Loan
Documents to the extent that any Debtor fails to do so, including, without
limitation, the payment of any insurance premiums, the payment of any taxes,
Liens and encumbrances that do not constitute Permitted Liens, expenditures made
in defending against any adverse claims that do not constitute Permitted Liens,
and all other expenditures which the Collateral Agent may be compelled to make
by operation of law or which the Collateral Agent may make by agreement or
otherwise for the protection of the security hereof that do not constitute
Permitted Liens. All such sums and amounts so expended shall be repayable by the
Debtors within thirty (30) days after demand, shall constitute additional
Secured Obligations secured hereunder, and shall bear interest from the date
said amounts are expended at a rate per annum (computed on the basis of a year
of 360 days for the actual number of days elapsed) equal to 2% plus the Base
Rate from time to time in effect plus the Applicable Margin for Base Rate Loans
(such rate per annum as so determined being hereinafter referred to as the
“Default Rate”). No such performance of any obligation by the Collateral Agent
on behalf of a Debtor, and no such advancement or expenditure therefor, shall
relieve any Debtor of any default under the terms of this Agreement or in any
way obligate any Secured Party to take any further or future action with respect
thereto. The Collateral Agent, in making any payment hereby authorized, may do
so according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien or title or claim. The Collateral Agent,
in performing any act hereunder, shall be the sole judge of whether the relevant
Debtor is required to perform the same under the terms of this Agreement.

Section 5.         Special Provisions Re: Receivables. (a) Upon the occurrence
and during the continuance of an Event of Default, if any Receivable arises out
of a contract with the United States of America, or any state or political
subdivision thereof, or any department, agency or instrumentality of any of

 

Exh. I-8



--------------------------------------------------------------------------------

the foregoing, each Debtor agrees to provide information promptly upon the
request of the Collateral Agent and, at the request of the Collateral Agent,
execute whatever instruments and documents are reasonably required by the
Collateral Agent in order that such Receivable shall be assigned to the
Collateral Agent and that proper notice of such assignment shall be given under
the federal Assignment of Claims Act (or any successor statute) or any similar
state or local statute, as the case may be.

(b)         If any Debtor shall at any time after the Closing Date hold or
acquire any Instrument or Chattel Paper evidencing any Receivable or other item
of Collateral (including Intercompany Notes but other than any checks received
and deposited in the ordinary course of business), the Debtor shall, on or prior
to the later to occur of (i) sixty (60) days following such acquisition and
(ii) the date of the next required delivery of the Compliance Certificate
following the date of such acquisition (or such longer period as to which the
Collateral Agent may consent), cause such Instrument or tangible Chattel Paper
to be delivered to the Collateral Agent; provided, however, that, unless an
Event of Default has occurred and is continuing, a Debtor shall not be required
to deliver any such Instrument or tangible Chattel Paper if and only so long as
the aggregate unpaid principal balance of all such Instruments and tangible
Chattel Paper held by the Debtors and not delivered to the Collateral Agent
hereunder is less than $30.0 million at any one time outstanding.

Section 6.         Collection of Receivables. (a) Except as otherwise provided
in this Agreement, each Debtor shall make collection of its Receivables and may
use the same to carry on its business in accordance with its ordinary business
practices and otherwise subject to the terms hereof.

(b)         Upon the occurrence and during the continuance of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under other provisions of this Section 6, in the event the Collateral
Agent makes a written request for any Debtor to do so:

(i)         all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks but other than any
checks received and deposited in the ordinary course of business) shall, upon
receipt by such Debtor, be promptly endorsed to and deposited with Collateral
Agent; and/or

(ii)         such Debtor shall instruct all customers and account debtors to
remit all payments in respect of Receivables or any other Collateral to a
lockbox or lockboxes under the sole custody and control of the Collateral Agent
and which are maintained at one or more post offices selected by the Collateral
Agent.

(c)         Upon the occurrence and during the continuation of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under the other provisions of this Section 6, the Collateral Agent or its
designee may notify the relevant Debtor’s customers and account debtors at any
time that Receivables have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and either in its own name, or
such Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox analogous to that described in Section 6(b)(ii) hereof),
receive, receipt for, sue for, compound and give acquittance for any or all
amounts due or to become due on Receivables, and in the Collateral Agent’s
reasonable discretion file any claim or take any other action or proceeding
which the Collateral Agent may reasonably deem necessary to protect and realize
upon the security interest of the Collateral Agent in the Receivables or any
other Collateral.

(d)         Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Collateral Agent pursuant to any of the provisions of
Sections 6(b) or 6(c) hereof may be handled and administered by the Collateral
Agent in and through a remittance account or

 

Exh. I-9



--------------------------------------------------------------------------------

accounts maintained at the Collateral Agent or by the Collateral Agent at a
commercial bank or banks selected by the Collateral Agent with reasonable care
(collectively the “Depositary Banks” and individually a “Depositary Bank”), and
each Debtor acknowledges that the maintenance of such remittance accounts by the
Collateral Agent is solely for the Collateral Agent’s convenience. The
Collateral Agent may, after the occurrence and during the continuation of any
Event of Default, apply all or any part of any proceeds of Receivables or other
Collateral received by it from any source to the payment of the Secured
Obligations (whether or not then due and payable), such applications to be made
pursuant to the terms of the Bridge Loan Agreement, and at such intervals as the
Collateral Agent may from time to time in its discretion determine. The
Collateral Agent need not apply or give credit for any item included in proceeds
of Receivables or other Collateral until the Depositary Bank has received final
payment therefor at its office in cash or final solvent credits current at the
site of deposit reasonably acceptable to the Collateral Agent and the Depositary
Bank as such. However, if the Collateral Agent does permit credit to be given
for any item prior to a Depositary Bank receiving final payment therefor and
such Depositary Bank fails to receive such final payment or an item is charged
back to the Collateral Agent or any Depositary Bank for any reason, the
Collateral Agent may at its election in either instance charge the amount of
such item back against any such remittance accounts. After all Events of Default
have been cured or waived, the Collateral Agent shall promptly return to the
applicable Debtor all proceeds of Collateral which the Collateral Agent has not
applied to the Secured Obligations as provided above from the remittance
account, as well as all Instruments and tangible Chattel Paper delivered to the
Collateral Agent pursuant to Section 6(b)(i) hereof. Notwithstanding the
foregoing, each Secured Party shall be obligated to refund and return any and
all amounts paid by any Debtor to such Secured Party for fees, expenses or
damages to the extent such Secured Party is not entitled to payment of such
amounts in accordance with the terms hereof. The Secured Parties shall have no
liability or responsibility to any Debtor for the Collateral Agent or any
Depositary Bank accepting any check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement whatsoever or be responsible for determining
the correctness of any remittance.

Section 7.         Special Provisions Re: Investment Property and Deposits.
(a) Unless and until an Event of Default has occurred and is continuing and the
Collateral Agent shall have given the Debtors at least three (3) Business Days’
notice of its intent to exercise its rights under this Agreement:

(i)         each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property, or any part thereof,
for all purposes not inconsistent with the terms of this Agreement, the Bridge
Loan Agreement or any other document evidencing or otherwise relating to any
Secured Obligations; and

(ii)         each Debtor shall be entitled to receive and retain all cash
dividends paid upon or in respect of its Investment Property subject to the lien
and security interest of this Agreement.

(b)         As of the Closing Date, all (i) Equity Interests in a Subsidiary
held, beneficially or of record, by each Debtor, (ii) Equity Interests in an
Affiliate held, beneficially or of record, by each Debtor that represent 50% or
less of Equity Interests of such Affiliate, (iii) securities accounts in the
name of a Debtor and (iv) commodity accounts in the name of a Debtor, in each
case, that constitute Collateral are listed and identified on Schedule 4 to the
Perfection Certificate and made a part hereof. If any Debtor shall at any time
after the Closing Date, hold or acquire any other Investment Property
constituting Collateral, the Debtor shall, on or prior to the later to occur of
(i) sixty (60) days following such acquisition and (ii) the date of the next
required delivery of the Compliance Certificate following the date of such
acquisition (or such longer period as

 

Exh. I-10



--------------------------------------------------------------------------------

to which the Collateral Agent may consent), deliver to the Collateral Agent
certificates for all certificated securities constituting Investment Property
and part of the Collateral hereunder (other than any certificated securities
issued by a Person that is not an Affiliate), all duly endorsed in blank for
transfer or accompanied by an appropriate assignment or assignments or an
appropriate undated stock power or powers, in every case sufficient to transfer
title thereto, including, without limitation, all stock received in respect of a
stock dividend or resulting from a split-up, revision or reclassification of the
Investment Property or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or any part thereof
as a result of a merger, consolidation or otherwise. With respect to any
uncertificated securities or any Investment Property held by a securities
intermediary, commodity intermediary, or other financial intermediary of any
kind, at the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default (or at any time with respect to
uncertificated securities or Investment Property issued by any Guarantor to
Borrower or another Guarantor), the relevant Debtor shall execute and deliver,
and shall cause any such issuer or intermediary to execute and deliver, an
agreement among such Debtor, the Collateral Agent, and such issuer or
intermediary in form and substance reasonably satisfactory to the Collateral
Agent which provides, among other things, for the issuer’s or intermediary’s
agreement that it will comply with such entitlement orders, and apply any value
distributed on account of any Investment Property, as directed by the Collateral
Agent without further consent by such Debtor. The Collateral Agent may, upon
three (3) Business Days’ written notice to the Debtors at any time after the
occurrence and during the continuation of any Event of Default, cause to be
transferred into its name or the name of its nominee or nominees any and all of
the Investment Property hereunder.

(c)         [Reserved].

Section 8.         Power of Attorney. In addition to any other powers of
attorney contained herein, each Debtor hereby appoints the Collateral Agent, its
nominee, or any other person whom the Collateral Agent may reasonably designate
as such Debtor’s attorney-in-fact, with full power and authority upon the
occurrence and during the continuation of any Event of Default to sign such
Debtor’s name on verifications of Receivables and other Collateral; to send
requests for verification of Collateral to such Debtor’s customers, account
debtors, and other obligors; to endorse such Debtor’s name on any checks, notes,
acceptances, money orders, drafts, and any other forms of payment or security
that may come into the Collateral Agent’s possession; to endorse the Collateral
in blank or to the order of the Collateral Agent or its nominee; and to sign
such Debtor’s name on any invoice or bill of lading relating to any Collateral,
on claims to enforce collection of any Collateral, on notices to and drafts
against customers and account debtors and other obligors, on schedules and
assignments of Collateral, on notices of assignment and on public records; to
notify the post office authorities to change the address for delivery of such
Debtor’s mail to an address designated by the Collateral Agent; to receive, open
and dispose of all mail addressed to such Debtor; and to do all things
reasonably necessary to carry out this Agreement. Each Debtor hereby ratifies
and approves all acts of any such attorney and agrees that neither the
Collateral Agent nor any such attorney will be liable for any acts or omissions
or for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct or breach of this Agreement. The
foregoing powers of attorney, being coupled with an interest, are irrevocable
until the Termination Date.

Section 9.         Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition, after giving effect to any applicable notice, grace
or cure provision pursuant to the Bridge Loan Agreement, specified as an “Event
of Default” under the Bridge Loan Agreement shall constitute an “Event of
Default” hereunder.

(b)         Upon the occurrence and during the continuation of any Event of
Default, the Collateral Agent shall have, in addition to all other rights
provided herein or by law, the rights

 

Exh. I-11



--------------------------------------------------------------------------------

and remedies of a secured party under the UCC (regardless of whether the UCC is
the law of the jurisdiction where the rights or remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further
the Collateral Agent may, without demand and, to the extent permitted by
applicable law, without advertisement, notice, hearing or process of law, all of
which each Debtor hereby waives to the extent permitted by applicable law, at
any time or times, sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders any or all Collateral held by or for it at public or private sale, at
any securities exchange or broker’s board or at the Collateral Agent’s office or
elsewhere, for cash, upon credit or otherwise, at such prices and upon such
terms as the Collateral Agent deems advisable, in its reasonable discretion. In
the exercise of any such remedies, the Collateral Agent may sell the Collateral
as a unit even though the sales price thereof may be in excess of the amount
remaining unpaid on the Secured Obligations. Also, if less than all the
Collateral is sold, the Collateral Agent shall have no duty to marshal or
apportion the part of the Collateral so sold as between the Debtors, or any of
them, but may sell and deliver any or all of the Collateral without regard to
which of the Debtors are the owners thereof. In addition to all other sums due
any Secured Party hereunder, each Debtor shall pay the Secured Parties all costs
and expenses incurred by the Secured Parties, including reasonable attorneys’
fees and court costs (but under no circumstances shall the Debtors be obligated
to pay for more than one firm of outside counsel, and no Debtor shall be
obligated to pay for any in-house counsel), in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Party or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any successor statute). Any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Debtors in accordance with Section 14(b) hereof at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice; provided, however, no notification need be given to
a Debtor if such Debtor has signed, after the Event of Default hereunder that is
then continuing has occurred, a statement renouncing any right to notification
of sale or other intended disposition. The Collateral Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. Any Secured Party may be the purchaser at any public
sale. Each Debtor hereby waives all of its rights of redemption from any such
sale. The Collateral Agent may postpone or cause the postponement of the sale of
all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, be made at the time and
place to which the sale was postponed or the Collateral Agent may further
postpone such sale by announcement made at such time and place. The Collateral
Agent has no obligation to prepare the Collateral for sale. The Collateral Agent
may sell or otherwise dispose of the Collateral without giving any warranties as
to the Collateral or any part thereof, including disclaimers of any warranties
of title or the like, and each Debtor acknowledges and agrees that the absence
of such warranties shall not render the disposition commercially unreasonable.

(c)         Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default hereunder, in addition to all
other rights provided herein or by law, (i) the Collateral Agent shall have the
right to take physical possession of any and all of the Collateral, the right
for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the relevant Debtor’s premises or to remove the
Collateral or any part thereof to such other places as the Collateral Agent may
desire, in each case, subject to the terms of any lease covering the relevant
premises, (ii) the Collateral Agent shall have the right to direct any
intermediary at any time holding any Investment Property or other Collateral, or
any issuer thereof,

 

Exh. I-12



--------------------------------------------------------------------------------

to deliver such Collateral or any part thereof to the Collateral Agent and/or to
liquidate such Collateral or any part thereof and deliver the proceeds thereof
to the Collateral Agent, and (iii) each Debtor shall, upon the Collateral
Agent’s demand, promptly assemble the Collateral and make it available to the
Collateral Agent at a place reasonably designated by the Collateral Agent. If
the Collateral Agent exercises its right to take possession of the Collateral,
each Debtor shall also at its expense perform any and all other steps requested
by the Collateral Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Collateral Agent, appointing overseers for the
Collateral and maintaining Collateral records.

(d)         Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Debtors to
exercise the voting and/or consensual powers which they are entitled to exercise
pursuant to Section 7(a)(i) hereof and/or to receive and retain the
distributions which they are entitled to receive and retain pursuant to
Section 7(a)(ii) hereof, shall, at the option of the Collateral Agent upon ten
(10) Business Days prior written notice to the Debtors, cease and thereupon
become vested in the Collateral Agent, which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
exercise all voting and other consensual powers pertaining to the Investment
Property and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 7(a)(ii) hereof and
shall then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Collateral Agent were the
absolute owner thereof including, without limitation, the rights to exchange, at
its discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine. In the event the Collateral Agent in good
faith believes any of the Collateral constitutes restricted securities within
the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable. To the extent that the notice referred to in the first sentence of
this paragraph (d) has been given, after all Events of Default have been cured
or waived, (i) each Debtor shall have the exclusive right to exercise the voting
and consensual rights and powers that such Debtor would have otherwise been
entitled to exercise pursuant to the terms of Section 7(a)(i) hereof and
(ii) the Collateral Agent shall promptly repay to each applicable Debtor
(without interest) all dividends, interest, principal or other distributions
that such Debtor would otherwise be permitted to retain pursuant to
Section 7(a)(ii) hereof and that have not been applied to the repayment of the
Secured Obligations.

(e)         Without in any way limiting the foregoing, each Debtor hereby grants
to the Secured Parties, effective and exercisable solely upon the occurrence and
during the continuation of an Event of Default, a royalty-free (and free of any
other obligation of payment or compensation), irrevocable (solely during the
continuation of an Event of Default), non-exclusive license and right to use and
sublicense (in the ordinary course of business), in connection with any
foreclosure or other realization by the Collateral Agent or the Secured Parties
on all or any part of the Collateral to the extent permitted by law and this
Agreement, all Intellectual Property Collateral (excluding any rights under a
License that by its terms is prohibited from being sublicensed by Debtor to the
Collateral Agent) now owned or hereafter acquired by such Debtor, and wherever
the same may be located and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the

 

Exh. I-13



--------------------------------------------------------------------------------

compilation or printout thereof, the right to prosecute and maintain all such
Intellectual Property Collateral and the right to sue for past infringement of
such Intellectual Property Collateral. The license and right granted to the
Secured Parties hereby shall be without any royalty or fee or charge whatsoever
with respect to fees payable by the Secured Parties to Debtors.

(f)         The powers conferred upon the Secured Parties hereunder are solely
to protect their interest in the Collateral and shall not impose on them any
duty to exercise such powers. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any duties or obligations
of the Debtors in any way related to the Collateral, and the Collateral Agent
shall have no duty or obligation to discharge any such duty or obligation.
Neither any Secured Party nor any party acting as attorney for any Secured Party
shall be liable for any acts or omissions or for any error of judgment or
mistake of fact or law other than such person’s gross negligence or willful
misconduct or breach of this Agreement.

(g)         Failure by the Collateral Agent to exercise any right, remedy or
option under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and otherwise complies with the requirements set forth
in Section 10.11 of the Bridge Loan Agreement and then only to the extent
specifically stated. The rights and remedies of the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which any Secured Party may have.

Section 10.          Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Collateral Agent upon the occurrence and
during the continuation of any Event of Default pursuant to any exercise of
remedies shall, when received by the Collateral Agent in cash or its equivalent,
be applied by the Collateral Agent in reduction of, or held as collateral
security for, the Secured Obligations in accordance with the terms of the Bridge
Loan Agreement. The Debtors shall remain liable to the Secured Parties for any
deficiency. Any surplus remaining after the Termination Date has occurred shall
be returned to the Borrower, as agent for the Debtors, or to whomsoever the
Collateral Agent reasonably determines is lawfully entitled thereto.

Section 11.         Continuing Agreement; Release. (a) Subject to Section 9.12
of the Bridge Loan Agreement, this Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect until the Termination
Date. Upon the Termination Date, the pledge of all Collateral hereunder will
terminate and all liens and security interests hereunder shall automatically be
released, without delivery of any instrument or performance of any act by any
party, and all rights to the Collateral shall revert to the Debtors. In
connection with any termination or release pursuant to this Section 11 or as
required by any other provision of this Agreement or the Bridge Loan Agreement,
the Administrative Agent or Collateral Agent shall promptly deliver to the
applicable Debtor any Collateral of such Debtor held by the Administrative Agent
or the Collateral Agent, as applicable, hereunder and execute and deliver to any

 

Exh. I-14



--------------------------------------------------------------------------------

Debtor, at such Debtor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Debtor shall reasonably request to
evidence such termination or release.

(b)         If the Administrative Agent or Collateral Agent shall be directed or
permitted pursuant to Section 9.12 of the Bridge Loan Agreement to release any
Lien created hereby upon any Collateral (including any Collateral sold or
disposed of by any Debtor in a transaction permitted by the Bridge Loan
Agreement (other than a transfer to another Debtor)), such Collateral shall be
automatically released from the Lien created hereby to the extent provided
under, and subject to the terms and conditions set forth in, Section 9.12 of the
Bridge Loan Agreement, all without delivery of any instrument or performance of
any act by any party, and all rights to such Collateral shall revert to the
Debtors. In connection therewith, the Administrative Agent and/or Collateral
Agent, as applicable, at the request and sole expense of the Borrower, shall
execute and deliver to the Borrower all releases or other documents, including,
without limitation, UCC termination statements, reasonably necessary or
desirable for the release of the Lien created hereby on such Collateral. A
Debtor shall be automatically released from its obligations hereunder in the
event that all the capital stock of such Debtor shall be so sold or disposed
(other than a transfer to another Debtor) or if such Debtor ceases to be a
Restricted Subsidiary or otherwise becomes an Excluded Subsidiary as a result of
a transaction or designation permitted under the Bridge Loan Agreement. Any
execution and delivery of documents pursuant to this Section 11(b) shall be
without recourse to or representation or warranty by the Collateral Agent.

Section 12.         The Collateral Agent. (a) In acting under or by virtue of
this Agreement, the Collateral Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Bridge Loan Agreement, all
of which provisions of said Bridge Loan Agreement (including, without
limitation, Section 9 thereof) are incorporated by reference herein with the
same force and effect as if set forth herein in their entirety. The Collateral
Agent hereby disclaims any representation or warranty to the Secured Parties or
any other holders of the Secured Obligations concerning the perfection of the
liens and security interests granted hereunder or in the value of any of the
Collateral.

(b)         The parties hereto agree that the Collateral Agent shall be entitled
to indemnification and reimbursement of its expenses incurred hereunder as
provided in Sections 9.6 and 10.13 of the Bridge Loan Agreement as if such
sections were set out in full herein and references to “the Administrative
Agent” therein were references to “the Collateral Agent” and references to “the
Borrower” therein were references to “each Grantor.” The obligations of the
Grantors under this clause shall survive termination of this Agreement.

Section 13.         Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations (as defined in the
First Priority Intercreditor Agreement) that are Obligations, with respect to
Shared Collateral (as defined in the First Priority Intercreditor Agreement),
the requirements of this Agreement to deliver Collateral to the Collateral Agent
shall be deemed satisfied by the delivery thereof to the Applicable Authorized
Representative (as defined in the First Priority Intercreditor Agreement) as
bailee for the Collateral Agent as provided in the First Priority Intercreditor
Agreement; provided that as of the date hereof, the Applicable Authorized
Representative is the Collateral Agent.

Section 14.          Miscellaneous. (a) This Agreement may only be waived or
modified in writing in accordance with the requirements of Section 10.11 of the
Bridge Loan Agreement. This Agreement shall create a continuing lien on and
security interest in the Collateral and shall be binding upon each Debtor, its
successors and assigns and shall inure, together with the rights and remedies of
the Secured Parties hereunder, to the benefit of the Secured Parties and their
successors and permitted assigns; provid-

 

Exh. I-15



--------------------------------------------------------------------------------

ed, however, that no Debtor may assign its rights or delegate its duties
hereunder without the Collateral Agent’s prior written consent. Without limiting
the generality of the foregoing, and subject to the provisions of the Bridge
Loan Agreement, any Lender may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other person subject to the
requirements of Section 10.10 of the Bridge Loan Agreement, and such other
person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.

(b)         All notices and other communications hereunder shall comply with
Section 10.8 of the Bridge Loan Agreement; provided that, the address
information for each Debtor shall be that expressed for the Borrower in such
Section.

(c)         Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Agreement invalid or unenforceable.

(d)         The lien and security interest herein created and provided for stand
as direct and primary security for the Secured Obligations of the Borrower
arising under or otherwise relating to the Bridge Loan Agreement as well as for
the other Secured Obligations secured hereby. No application of any sums
received by the Secured Parties in respect of the Collateral or any disposition
thereof to the reduction of the Secured Obligations or any part thereof shall in
any manner entitle any Debtor to any right, title or interest in or to the
Secured Obligations or any collateral or security therefor, whether by
subrogation or otherwise, unless and until all Secured Obligations have been
fully paid and satisfied and the Termination Date has occurred. Each Debtor
acknowledges and agrees that the lien and security interest hereby created and
provided are absolute and unconditional and shall not in any manner be affected
or impaired by any acts or omissions whatsoever of any Secured Party or any
other holder of any Secured Obligations, and without limiting the generality of
the foregoing, the lien and security interest hereof shall not be impaired by
any acceptance by any Secured Party or any other holder of any Secured
Obligations of any other security for or guarantors upon any of the Secured
Obligations or by any failure, neglect or omission on the part of any Secured
Party or any other holder of any of the Secured Obligations to realize upon or
protect any of the Secured Obligations or any collateral or security therefor.
The lien and security interest hereof shall not in any manner be impaired or
affected by (and the Secured Parties, without notice to anyone, are hereby
authorized to make from time to time) any sale, pledge, surrender, compromise,
settlement, release, renewal, extension, indulgence, alteration, substitution,
exchange, change in, modification or disposition of any of the Secured
Obligations or of any collateral or security therefor, or of any guaranty
thereof, or of any instrument or agreement setting forth the terms and
conditions pertaining to any of the foregoing. The Secured Parties may at their
discretion at any time grant credit to the Borrower without notice to the other
Debtors in such amounts and on such terms as the Secured Parties may elect
without in any manner impairing the lien and security interest created and
provided for. In order to realize hereon and to exercise the rights granted the
Secured Parties hereunder and under applicable law, there shall be no obligation
on the part of any Secured Party or any other holder of any Secured Obligations
at any time to first resort for payment to the Borrower or any other Debtor or
to any guaranty of the Secured Obligations or any portion thereof or to resort
to any other collateral, security, property, liens or any other rights or
remedies whatsoever, and the Secured Parties shall have the right to enforce
this Agreement against any Debtor or its Collateral irrespective of whether or
not

 

Exh. I-16



--------------------------------------------------------------------------------

other proceedings or steps seeking resort to or realization upon or from any of
the foregoing are pending.

(e)         In the event the Secured Parties shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule A, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules 1, 3, 4, 5,
6 and 7 to the Perfection Certificate with respect to it. No such substitution
shall be effective absent the written consent of the Collateral Agent nor shall
it in any manner affect the obligations of the other Debtors hereunder.

(f)         This Agreement may be executed in counterparts and by different
parties hereto on separate counterparts, each of which shall be an original, but
all together one and the same instrument. Delivery of executed counterparts of
this Agreement by telecopy or by e-mail of an Adobe portable document format
file (also known as a “PDF” file) shall be effective as originals. Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

(g)         No Secured Party (other than the Collateral Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Agreement for the enforcement of any remedy under or upon
this Agreement; it being understood and intended that no one or more of the
Secured Parties (other than the Collateral Agent) shall have any right in any
manner whatsoever to enforce any right hereunder, and that all proceedings at
law or in equity shall be instituted, had and maintained by the Collateral Agent
in the manner herein provided and for the benefit of the Secured Parties.

(h)         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

(i)         Each Debtor hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in New York City in the borough of Manhattan, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Debtor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient form. Each of the parties hereto agrees that a final judgment
in any such proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that (i) any party hereto may
otherwise have to bring any proceeding relating to this Agreement against any
other party hereto or their respective properties in the courts of any
jurisdiction (A) for purposes of enforcing a judgment or (B) in connection with
any pending bankruptcy, insolvency or similar proceeding in such jurisdiction or
(ii) the Collateral Agent or any other Secured Party may otherwise have to bring
any proceeding relating to this Agreement against any Debtor or its properties
in the courts of any jurisdiction in

 

Exh. I-17



--------------------------------------------------------------------------------

connection with exercising remedies against any Collateral in a jurisdiction in
which such Collateral is located. EACH DEBTOR AND, BY ACCEPTING THE BENEFITS OF
THIS AGREEMENT, EACH SECURED PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGES TO FOLLOW]

 

Exh. I-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has caused this Bridge Security Agreement to be
duly executed and delivered as of the date first above written.

 

“Debtors”

[                     ]

 

By:  

 

Name:  

 

Title:  

 

[Signature Page to Bridge Security Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

JPMorgan Chase Bank, N.A., as Collateral Agent By:  

 

Name:  

 

Title:  

 

[Signature Page to Bridge Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

[FORM OF] ASSUMPTION AND SUPPLEMENTAL SECURITY AGREEMENT

THIS AGREEMENT dated as of this [    ]th day of [        ], 20[    ] from the
entities listed on the signature pages hereto (collectively, the “New Debtors”),
to JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as collateral agent for
the Secured Parties (defined in the Bridge Security Agreement hereinafter
identified and defined) (JPMorgan Chase Bank acting as such agent and any
successor or successors to JPMorgan Chase Bank in such capacity being
hereinafter referred to as the “Collateral Agent”).

PRELIMINARY STATEMENTS

A.        Western Digital Technologies, Inc., a Delaware corporation (the
“Borrower”), and certain other parties have executed and delivered to the
Collateral Agent that certain Bridge Security Agreement dated as of May 12, 2016
(such Bridge Security Agreement, as the same may from time to time be amended,
restated, amended and restated, modified or restated, including supplements
thereto which add additional parties as Debtors thereunder, being hereinafter
referred to as the “Bridge Security Agreement”), pursuant to which such parties
(the “Existing Debtors”) have granted to the Collateral Agent for the benefit of
the Secured Parties a lien on and security interest in the Existing Debtors’
Collateral to secure the Secured Obligations.

B.        All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Bridge Security
Agreement, except that any reference to the term “Debtor” or “Debtors” and any
provision of the Bridge Security Agreement providing meaning to such term shall
be deemed a reference to the Existing Debtors and the New Debtors.

C.        The Borrower provides each New Debtor with substantial financial,
managerial, administrative, and/or technical support and each New Debtors will
benefit, directly and indirectly, from the financial accommodations extended by
the Secured Parties to the Borrower.

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of financial
accommodations given or to be given to the Borrower by the Secured Parties from
time to time, each New Debtor hereby agrees as follows:

1.        Each New Debtor acknowledges and agrees that it shall become a
“Debtor” party to the Bridge Security Agreement effective upon the date of such
New Debtor’s execution of this Agreement and the delivery of this Agreement to
the Collateral Agent, and that upon such execution and delivery, all references
in the Bridge Security Agreement to the terms “Debtor” or “Debtors” shall be
deemed to include such New Debtor. Without limiting the generality of the
foregoing, each New Debtor hereby repeats and reaffirms all grants (including
the grant of a lien and security interest), covenants, agreements,
representations, and warranties contained in the Bridge Security Agreement as
amended hereby, each and all of which are and shall remain applicable to the
Collateral from time to time owned by such New Debtor or in which such New
Debtor from time to time has any rights. Without limiting the foregoing, in
order to secure payment of the Secured Obligations, whether now existing or
hereafter arising, each New Debtor does hereby grant to the Collateral Agent for
the benefit of the Secured Parties, and hereby agrees that the Collateral Agent
has and shall continue to have until the Termination Date (as such term is
defined in the Bridge Loan Agreement referred to in the Bridge Security
Agreement) for the benefit of the Secured Parties a continuing lien on and
security interest in all of such New Debtor’s Collateral, including, without
limitation, all of such New Debtor’s Accounts, Chattel Paper, Instruments,
Documents, Gen-

 

A-1



--------------------------------------------------------------------------------

eral Intangibles, Letter-of-Credit Rights, Supporting Obligations, Deposit
Accounts, Investment Property, Inventory, Equipment, Fixtures, Commercial Tort
Claims, and all of the other Collateral other than the Excluded Property, each
and all of such granting clauses being incorporated herein by reference with the
same force and effect as if set forth herein in their entirety, except that all
references in such clauses to the Existing Debtors or any of them shall be
deemed to include references to such New Debtor. Nothing contained herein shall
in any manner impair the priority of the liens and security interests heretofore
granted in favor of the Collateral Agent under the Bridge Security Agreement.

2.     Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate shall be
supplemented by the information set forth on the attached Supplements to each of
Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate with respect to each
New Debtor.

3.        Each New Debtor hereby acknowledges and agrees that the Secured
Obligations are secured by all of the Collateral according to, and otherwise on
and subject to, the terms and conditions of the Bridge Security Agreement to the
same extent and with the same force and effect as if such New Debtor had
originally been one of the Existing Debtors under the Bridge Security Agreement
and had originally executed the same as such an Existing Debtor.

4.        Except as specifically modified hereby, all of the terms and
conditions of the Bridge Security Agreement shall stand and remain unchanged and
in full force and effect.

5.        Each New Debtor agrees to execute and deliver such further instruments
and documents and do such further acts and things as the Collateral Agent may
reasonably deem necessary or proper to carry out more effectively the purposes
of this Agreement.

6.        No reference to this Agreement need be made in the Bridge Security
Agreement or in any other document or instrument making reference to the Bridge
Security Agreement, any reference to the Bridge Security Agreement in any of
such to be deemed a reference to the Bridge Security Agreement as modified
hereby.

7.        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

SUPPLEMENTS

SUPPLEMENT TO SCHEDULE 1

LEGAL NAMES

SUPPLEMENT TO SCHEDULE 3

OWNED REAL PROPERTY

SUPPLEMENT TO SCHEDULE 4

EQUITY INTERESTS IN A SUBSIDIARY AND OTHER EQUITY INTERESTS

SUPPLEMENT TO SCHEDULE 5

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

SUPPLEMENT TO SCHEDULE 6

INTELLECTUAL PROPERTY

SUPPLEMENT TO SCHEDULE 7

COMMERCIAL TORT CLAIMS

 

A-3



--------------------------------------------------------------------------------

[New Debtor[s]] By:  

 

    Name:     Title:

 

A-4



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Collateral

    Agent

By:                                     
                                                   
        Name:                             
                                         
        Title:                             
                                            

 

A-5



--------------------------------------------------------------------------------

Exhibit J

Form of Bridge Guaranty Agreement

Bridge Guaranty Agreement (this “Guaranty”) is entered into as of
[            ], 2016, by Western Digital Corporation, a Delaware corporation
(the “Parent”), Western Digital Technologies, Inc., a Delaware corporation (the
“Borrower”), and the other parties who have executed this Guaranty (the
“Subsidiary Guarantors”; and along with any other parties who execute and
deliver to the Administrative Agent (as hereinafter identified and defined) an
agreement in the form attached hereto as Exhibit A, being herein referred to
collectively as the “Guarantors” and individually as a “Guarantor”).

PRELIMINARY STATEMENTS

A.        Parent, Borrower, JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”),
as Administrative Agent (JPMorgan Chase Bank in such capacity being referred to
herein as the “Administrative Agent”), and the other banks and financial
institutions party thereto are parties to a Bridge Loan Agreement dated as of
May 12, 2016 (as extended, renewed, amended, restated, refinanced, replaced,
amended and restated, supplemented or otherwise modified, the “Bridge Loan
Agreement”) pursuant to which JPMorgan Chase Bank and other banks and financial
institutions from time to time party to the Bridge Loan Agreement have provided
financial accommodations to the Borrower (JPMorgan Chase Bank, in its individual
capacity and such other banks, financial institutions and lenders being
hereinafter referred to collectively as the “Lenders” and individually as a
“Lender”).

B.        The Borrower and one or more of the Guarantors may from time to time
be liable to the Lenders and/or their Affiliates with respect to the Obligations
as defined in the Bridge Loan Agreement (the Administrative Agent and the
Lenders, together with any Affiliates of the Lenders with respect to the
Obligations, as such terms are defined in the Bridge Loan Agreement, being
hereinafter referred to collectively as the “Guaranteed Creditors” and
individually as a “Guaranteed Creditor”).

C.        The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Guaranty.

D.        The Subsidiary Guarantors are direct or indirect Subsidiaries of the
Parent; and the Parent provides each of the Borrower and the Guarantors with
financial, management, administrative, and/or technical support which enables
the Borrower and the Guarantors to conduct their businesses in an orderly and
efficient manner in the ordinary course.

E.        Each Guarantor will benefit, directly or indirectly, from credit and
other financial accommodations extended by the Guaranteed Creditors to the
Borrower.

F.        The Intercreditor Agreement governs the relative rights and priorities
of the First Lien Secured Parties (as defined in the Intercreditor Agreement) in
respect of the First Lien Security Documents (as defined in the Intercreditor
Agreement) and with respect to certain other matters as described therein.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Exh. J-1



--------------------------------------------------------------------------------

1.  All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Bridge Loan Agreement.

2.  Each Guarantor hereby irrevocably and unconditionally guarantees jointly and
severally to the Administrative Agent, for the ratable benefit of the Guaranteed
Creditors, the due and punctual payment when due of the Obligations whether now
existing or hereafter arising (whether or not any proceeding under any debtor
relief law shall have stayed the accrual of collection of any of the Guaranteed
Obligations or operated as a discharge thereof) (and whether arising before or
after the filing of a petition in bankruptcy and including all interest accrued
after the petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired (the “Guaranteed
Obligations”). In case of failure by the Borrower or the Guarantors punctually
to pay any Guaranteed Obligations, each Guarantor hereby jointly and severally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration or otherwise, and as if such payment were made by the Borrower or
other Guarantors. All payments hereunder by any Guarantor shall be made in
immediately available funds in Dollars without setoff, counterclaim or other
defense or withholding or deduction of any nature. Notwithstanding anything in
this Guaranty to the contrary, the right of recovery against a Guarantor under
this Guaranty shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations under this Guaranty subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any other
applicable law.

3.  Each Guarantor agrees that, upon demand, such Guarantor will then pay to the
Administrative Agent for the benefit of the Guaranteed Creditors the full amount
of the Guaranteed Obligations that is then due (subject to the limitation on the
right of recovery from such Guarantor pursuant to the last sentence of Section 2
above) whether or not any one or more of the other Guarantors shall then or
thereafter pay any amount whatsoever in respect to their obligations hereunder.

4.  (a)  Until the Termination Date, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any of the Guaranteed Creditors or the
Administrative Agent now have or may hereafter have against the Parent, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Guaranteed
Creditors, the Collateral Agent and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Parent to the Guaranteed Creditors or the Administrative
Agent. Should any Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Termination Date and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Termination Date. Each
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Administrative Agent and the Guaranteed Creditors and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Guaranteed Creditors and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 4(a).

 

Exh. J-2



--------------------------------------------------------------------------------

(b)  Each Guarantor agrees that any and all claims of such Guarantor against the
Borrower or any other Guarantor hereunder (each, an “Obligor”) with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Guaranteed Obligations, or
against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed Obligations
until the Termination Date; provided that, as long as no Event of Default has
occurred and is continuing, such Guarantor may receive payments of principal and
interest from any Obligor with respect to Intercompany Indebtedness to the
extent not prohibited by the other terms of the Loan Documents. Notwithstanding
any right of any Guarantor to ask, demand, sue for, take or receive any payment
from any Obligor, all rights, liens and security interests of such Guarantor,
whether now or hereafter arising and howsoever existing, in any assets of any
other Obligor shall be and are subordinated to the rights of the Guaranteed
Creditors, the Administrative Agent and the Collateral Agent in those assets. No
Guarantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
the Termination Date. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until the
Termination Date. Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Bridge Loan Document among the Borrower
and the Guaranteed Creditors, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Guaranteed Creditors and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Guaranteed Creditors, in precisely the form received (except for the endorsement
or assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Guaranteed Creditors.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent or the Collateral Agent, the Administrative Agent or the
Collateral Agent or any of their officers or employees is irrevocably authorized
to make the same.

5.  (a)  To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following the Termination Date, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. Notwithstanding any other provision of this Guaranty, the amount
guaranteed by each Guarantor hereunder shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation or contribu-

 

Exh. J-3



--------------------------------------------------------------------------------

tion which such Guarantor may have under this Guaranty, any other agreement or
applicable law shall be taken into account.

(b)  Unless the Guarantors have otherwise agreed on a different allocation, as
of any date of determination, the “Allocable Amount” of any Guarantor shall be
equal to the excess of the fair saleable value of the property of such Guarantor
over the total liabilities of such Guarantor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by such other Guarantors as of such date in a manner
to maximize the amount of such contributions.

(c)  This Section 5 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 5 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e)  The rights of the indemnifying Guarantors against other Guarantors under
this Section 5 shall be exercisable upon the occurrence of the Termination Date.

6.  Subject to the terms and conditions of the Bridge Loan Agreement, including,
without limitation, Section 10.10 thereof, each Guaranteed Creditor may, without
any notice whatsoever to any of the Guarantors, sell, assign, or transfer all of
the Guaranteed Obligations, or any part thereof, or grant participations
therein, and in that event each and every immediate and successive assignee,
transferee, or holder of all or any part of the Guaranteed Obligations, shall
have the right through the Administrative Agent pursuant to Section 18 hereof to
enforce this Guaranty, by suit or otherwise, for the benefit of such assignee,
transferee, holder or participant, as fully as if such assignee, transferee, or
holder or participant were herein by name specifically given such rights, powers
and benefits; but each Guaranteed Creditor through the Administrative Agent
pursuant to Section 18 hereof shall have an unimpaired right to enforce this
Guaranty for its own benefit or any such participant, as to so much of the
Guaranteed Obligations that it has not sold, assigned or transferred.

7.  Subject to Section 9.12 of the Bridge Loan Agreement, this Guaranty is a
continuing, absolute and unconditional Guaranty, and shall remain in full force
and effect until the Termination Date has occurred. The Guaranteed Creditors may
at any time or from time to time release any Guarantor from its obligations
hereunder or effect any compromise with any Guarantor and no such release or
compromise shall in any manner impair or otherwise affect the obligations
hereunder of the other Guarantors. No release, compromise, or discharge of any
one or more of the Guarantors shall release, compromise or discharge the
obligations of the other Guarantors hereunder.

8.  In case of the dissolution, liquidation or insolvency (howsoever evidenced)
of, or the institution of bankruptcy or receivership proceedings against the
Borrower or any Guarantor, in each case, that would permit or cause the
acceleration of the indebtedness under the Bridge Loan Agreement, all of the
Guaranteed Obligations which are then existing may be declared by the
Administrative Agent immediately due or accrued and payable from the Guarantors
at such time as the obligations are accelerated.

9.  Subject to Sections 9.12 of the Bridge Loan Agreement, to the fullest extent
permitted by applicable law, the obligations of each of the Guarantors hereunder
shall be unconditional and absolute

 

Exh. J-4



--------------------------------------------------------------------------------

and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(a)  any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(b)  any modification or amendment of or supplement to the Bridge Loan Agreement
or any other Loan Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations guaranteed hereby;

(c)  any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(d)  any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(e)  the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Guaranteed Creditor or any
other Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(f)  the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Bridge Loan Agreement or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed Obligation
or otherwise affecting any term any of the Guaranteed Obligations;

(g)  the failure of the Administrative Agent or the Collateral Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any:

(h)  the election by, or on behalf of, any one or more of the Guaranteed
Creditors, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C.

 

Exh. J-5



--------------------------------------------------------------------------------

101 et seq.) (or any successor statute, the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(i)  any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(j)  the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Creditors or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;

(k)  the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(l)  any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Creditor or any other Person or any other circumstance whatsoever
(other than payment in full of the Obligations) which might, but for the
provisions of this Section 9, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty.

10.  In the event the Guaranteed Creditors shall at any time in their discretion
permit a substitution of Guarantors hereunder, a party shall wish to become
Guarantor hereunder or a party is required to become a Guarantor hereunder
pursuant to Section 4.4 of the Bridge Loan Agreement, such substituted or
additional Guarantor shall, upon executing an agreement in the form attached
hereto as Exhibit A, become a party hereto and be bound by all the terms and
conditions hereof to the same extent as though such Guarantor had originally
executed this Guaranty and in the case of a substitution, in lieu of the
Guarantor being replaced. No such substitution shall be effective absent the
written consent delivered in accordance with the terms of the Bridge Loan
Agreement, nor shall it in any manner affect the obligations of the other
Guarantors hereunder.

11.  (a)  To the fullest extent permitted by applicable law, each of the
Guarantors irrevocably waives acceptance hereof, presentment, demand or action
on delinquency, protest and any notice not provided for herein or under the
other Loan Documents, as well as any requirement that at any time any action be
taken by any Person against the Borrower, any other guarantor of the Guaranteed
Obligations, or any other Person.

(b)  Notwithstanding anything herein to the contrary, each of the Guarantors
hereby absolutely, unconditionally, knowingly, and expressly waives, to the
fullest extent permitted by applicable law:

(i)  any right it may have to revoke this Guaranty as to future Indebtedness or
notice of acceptance hereof;

(ii)  (1)  notice of acceptance hereof; (2) notice of any Loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Creditors to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or

 

Exh. J-6



--------------------------------------------------------------------------------

Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

(iii)  its right, if any, to require the Collateral Agent, the Administrative
Agent and the other Guaranteed Creditors to institute suit against, or to
exhaust any rights and remedies which the Collateral Agent, the Administrative
Agent and the other Guaranteed Creditors has or may have against, the other
Guarantors or any third party, or against any Collateral provided by the other
Guarantors, or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than a defense of
payment or performance or the defense that the Termination Date has occurred) of
the other Guarantors or by reason of the cessation from any cause whatsoever of
the liability of the other Guarantors in respect thereof;

(iv)  (a)  any rights to assert against the Administrative Agent and the other
Guaranteed Creditors any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Creditors (other than a defense of payment or performance or
the defense that the Termination Date has occurred); (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (c) any
defense (other than a defense of payment or performance or the defense that the
Termination Date has occurred) such Guarantor has to performance hereunder, and
any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Guaranteed
Creditors’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Guaranteed Creditors of the Guaranteed
Obligations; any discharge of the other Guarantor’s obligations to the
Administrative Agent and the other Guaranteed Creditors by operation of law as a
result of the Administrative Agent’s and the other Guaranteed Creditors’
intervention or omission; or the acceptance by the Administrative Agent and the
other Guaranteed Creditors of anything in partial satisfaction of the Guaranteed
Obligations; (d) [reserved]; and (e) without limiting the generality of the
foregoing, any other defense of waiver, release, discharge in bankruptcy, res
judicata, statue of frauds, anti-deficiency statute, incapacity, minority,
usury, illegality or unenforceability which may be available to the Borrower or
any other person liable in respect of any of the Guaranteed Obligations; and

(v)  any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Guaranteed Creditors; or (b) any election by the Administrative Agent and the
other Guaranteed Creditors under the Bankruptcy Code, to limit the amount of, or
any collateral securing, its claim against the Guarantors.

(c)  Subject to the last sentence of Section 2 above, the Guarantors agree that
the Guarantors shall be and remain jointly and severally liable for any
deficiency remaining after foreclosure or other realization on any lien or
security interest securing the Guaranteed Obligations, whether or not the
liability of the Borrower or any other obligor for such deficiency is discharged
pursuant to statute or judicial decision.

12.  No failure or delay by the Administrative Agent or any Guaranteed Creditor
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Bridge Loan Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Exh. J-7



--------------------------------------------------------------------------------

13.  If any payment applied by the Guaranteed Creditors to the Guaranteed
Obligations is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
Guaranteed Obligations to which such payment was applied shall for the purposes
of this Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such of the Guaranteed
Obligations as fully as if such application had never been made.

14.  Each Guarantor represents and warrants to the Guaranteed Creditors that as
of the date hereof:

(a)  (i)  Such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent the failure of any Guarantor to be in existence and good standing would
not reasonably be expected to have a Material Adverse Effect, (ii) has the power
and authority to own its property and to transact the business in which it is
engaged and proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, under this clause (iii) where the same
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b)  Such Guarantor has the power and authority to enter into this Guaranty, to
guarantee the Guaranteed Obligations and to perform all of its obligations under
this Guaranty.

(c)  The Guaranty has been duly authorized, executed, and delivered by such
Guarantor and constitutes a valid and binding obligation of such Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

(d)  This Guaranty does not, nor does the performance or observance by such
Guarantor of any of the matters and things herein provided for, (i) violate any
provision of law or any judgment, injunction, order or decree binding upon such
Guarantor, (ii) contravene or constitute a default under any provision of the
organizational documents (e.g., charter, articles of incorporation or by-laws,
articles of association or operating agreement, partnership agreement or other
similar document) of such Guarantor, (iii) contravene or constitute a default
under any covenant, indenture or agreement of or affecting such Guarantor or any
of its Property or (iv) result in the creation or imposition of any Lien on any
Property of such Guarantor other than the Liens granted to the Administrative
Agent pursuant to any Loan Document and Permitted Liens, except with respect to
clauses (i), (iii) and (iv), to the extent, individually or in the aggregate,
that such violation, contravention, breach, conflict, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect.

(e)  From and after the date of execution of this Agreement or any agreement in
the form attached hereto as Exhibit A by any Guarantor and continuing until the
Termination Date or until such Guarantor is earlier released from its
obligations hereunder in accordance with Section 6 hereof, such Guarantor agrees
to perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in Article VI of
the Bridge Loan Agreement on its or their part to be performed or observed or
that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

 

Exh. J-8



--------------------------------------------------------------------------------

15.  The liability of the Guarantors under this Guaranty is in addition to and
shall be cumulative with all other liabilities of the Guarantors after the date
hereof to the Guaranteed Creditors as a Guarantor of the Guaranteed Obligations,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

16.  Any provision of this Guaranty which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Guaranty may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid or unenforceable.

17.  Any demand for payment on this Guaranty or any other notice required or
desired to be given hereunder to any Guarantor shall comply with Section 10.8 of
the Bridge Loan Agreement; provided that, the address information for each
Guarantor shall be its address or facsimile number set forth below, or such
other address or facsimile number as such party may hereafter specify by notice
to the Administrative Agent given by courier, United States certified or
registered mail, by facsimile, by email transmission or by other
telecommunication device capable of creating written record of such notice and
its receipt. Each such notice, request or other communication shall be effective
(i) if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 17 and a confirmation of such telecopy has been
received by the sender, (ii) if given by mail, five days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid, (iii) if by email, when delivered
(all such notices and communications sent by email shall be deemed delivered
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return email
or other written acknowledgement)), or (iv) if given by any other means, when
delivered at the addresses specified in this Section.

to the Guarantors:

Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

Attention: Michael Ray, Executive Vice President,

Chief Legal Officer and Secretary

Telephone:

Facsimile: (949) 672-6604

Email:

Attention: Olivier Leonetti, Chief Financial Officer

Telephone:

Facsimile: (949) 672-6604

Email:

18.  No Guaranteed Creditor (other than the Administrative Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Guaranty for the enforcement of any remedy under or upon
this Guaranty; it being understood and intended that no one or

 

Exh. J-9



--------------------------------------------------------------------------------

more of the Guaranteed Creditors (other than the Administrative Agent) shall
have any right in any manner whatsoever to enforce any right hereunder, and that
all proceedings at law or in equity shall be instituted, had and maintained by
the Administrative Agent in the manner herein provided and for the benefit of
the Guaranteed Creditors.

19.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK. This Guaranty may only be waived or modified in writing
in accordance with the requirements of Section 10.11 of the Bridge Loan
Agreement. This Guaranty and every part thereof shall be effective as to each
Guarantor upon its execution and delivery by such Guarantor to the
Administrative Agent, without further act, condition or acceptance by the
Guaranteed Creditors, shall be binding upon such Guarantors and upon the legal
representatives, successors and assigns of the Guarantors, and shall inure to
the benefit of the Guaranteed Creditors, their successors, legal representatives
and assigns. The Guarantors waive notice of the Guaranteed Creditors’ acceptance
hereof. This Guaranty may be executed in counterparts and by different parties
hereto on separate counterparts, each of which shall be an original, but all
together one and the same instrument. Delivery of executed counterparts of this
Guaranty by telecopy or by e-mail of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as originals.

20.  Each Guarantor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City in the borough of Manhattan for purposes of
all legal proceedings arising out of or relating to this Guaranty or the
transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such court has been brought in
an inconvenient forum. EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE
GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

21.  If an Event of Default shall have occurred and be continuing, each
Guaranteed Creditor, the Administrative Agent and the Collateral Agent may,
regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Guaranteed Creditor or the
Administrative Agent or any of their Affiliates to or for the credit or the
account of any Guarantor against any of and all the Guaranteed Obligations,
irrespective of whether or not such Guaranteed Creditor or the Administrative
Agent shall have made any demand under this Guaranty and although such
obligations may be unmatured; provided that such Guaranteed Creditor shall
notify the applicable Guarantor and the Administrative Agent promptly after any
such setoff and application; however, the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each
Guaranteed Creditor or the Administrative Agent under this Section 21 are in
addition to other rights and remedies (including other rights of setoff) which
such Guaranteed Creditor or the Administrative Agent may have.

[SIGNATURE PAGES TO FOLLOW]

 

Exh. J-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty Agreement to be
executed and delivered as of the date first above written.

 

“GUARANTORS” WESTERN DIGITAL CORPORATION HGST, INC. WD MEDIA, LLC WESTERN
DIGITAL (FREMONT), LLC By:  

 

  Name:   Title:

[Signature Page to Western Digital Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

 

WESTERN DIGITAL TECHNOLOGIES, INC.,     as the Borrower By:  

 

  Name:   Title:

[Signature Page to Western Digital Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as
    Administrative Agent for the Guaranteed Creditors By:  

 

  Name:   Title:

[Signature Page to Western Digital Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TO

BRIDGE GUARANTY AGREEMENT

ASSUMPTION AND SUPPLEMENT TO BRIDGE GUARANTY AGREEMENT

This Assumption and Supplement to Bridge Guaranty Agreement (the “Agreement”) is
dated as of this              day of             ,             , made by [Insert
name of new guarantor], a              (the “New Guarantor”);

WITNESSETH THAT:

WHEREAS, Western Digital Technologies, Inc. (the “Borrower”), Western Digital
Corporation, a Delaware corporation (the “Parent”), and certain other affiliates
of the Parent, have executed and delivered to the Administrative Agent for the
Guaranteed Creditors that certain Bridge Guaranty Agreement dated as of May 12,
2016 (such Bridge Guaranty Agreement, as the same may from time to time be
extended, renewed, amended, restated, refinanced, replaced, amended and
restated, supplemented or otherwise modified, including supplements thereto
which add or substitute parties as Guarantors thereunder, being hereinafter
referred to as the “Bridge Guaranty”) pursuant to which such affiliates (the
“Existing Guarantors”) have guaranteed to the Guaranteed Creditors, the full and
prompt payment of, among other things, any and all indebtedness, obligations and
liabilities of the Borrower arising under or relating to the Bridge Loan
Agreement as defined therein;

WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

1.         The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Bridge Guaranty effective upon the date of the New
Guarantor’s execution of this Agreement and the delivery of this Agreement to
the Administrative Agent on behalf of the Guaranteed Creditors, and that upon
such execution and delivery, all references in the Bridge Guaranty to the terms
“Guarantor” or “Guarantors” shall be deemed to include the New Guarantor.

2.         The New Guarantor hereby assumes and becomes liable (jointly and
severally with all the other Guarantors) for the Guaranteed Obligations (as
defined in the Bridge Guaranty) and agrees to pay and otherwise perform all of
the obligations of a Guarantor under the Bridge Guaranty according to, and
otherwise on and subject to, the terms and conditions of the Bridge Guaranty to
the same extent and with the same force and effect as if the New Guarantor had
originally been one of the Existing Guarantors under the Bridge Guaranty and had
originally executed the same as such an Existing Guarantor.

3.         The New Guarantor acknowledges and agrees that, as of the date
hereof, the New Guarantor makes each and every representation and warranty that
is set forth in Section 14 of the Bridge Guaranty.

 

A-1



--------------------------------------------------------------------------------

4.         All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Bridge Guaranty, except
that any reference to the term “Guarantor” or “Guarantors” and any provision of
the Bridge Guaranty providing meaning to such term shall be deemed a reference
to the Existing Guarantors and the New Guarantor. Except as specifically
modified hereby, all of the terms and conditions of the Bridge Guaranty shall
stand and remain unchanged and in full force and effect.

5.         No reference to this Agreement need be made in the Bridge Guaranty or
in any other document or instrument making reference to the Guaranty, any
reference to the Bridge Guaranty in any of such to be deemed a reference to the
Bridge Guaranty as modified hereby.

6.         All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Bridge Guaranty and to the following
address for each New Guarantor.

 

 

Address:

 

                                                                          

                                                                          

Attention:                                                  

Facsimile:_(        )                                     

Email:                                                        

 

7.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-2



--------------------------------------------------------------------------------

[NEW GUARANTOR] By:  

 

  Name   Title

 

A-3



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative     Agent for the Guaranteed
Creditors By:  

 

 

Name:

Title:

 

A-4



--------------------------------------------------------------------------------

Exhibit K

U.S. Tax Compliance Certificate

 

Exh. K-1



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Bridge Loan Agreement dated as of May 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time the “Bridge Loan Agreement”; the terms defined therein being used
herein as therein defined) among Western Digital Corporation, a Delaware
corporation (“Parent”), Western Digital Technologies, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent and Collateral Agent and each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Bridge Loan Agreement.

Pursuant to the provisions of Section 10.1(c) of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which payment is to be made to the
undersigned, or in either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Exh. K-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day              of                     , 20__.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

Exh. K-1-2



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Bridge Loan Agreement dated as of May 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time the “Bridge Loan Agreement”; the terms defined therein being used
herein as therein defined) among Western Digital Corporation, a Delaware
corporation (“Parent”), Western Digital Technologies, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent and Collateral Agent and each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Bridge Loan Agreement.

Pursuant to the provisions of Section 10.1(c) of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments with respect to such participation are not
effectively connected with the undersigned’s or any of its direct or indirect
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]

 

K-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day              of                     , 20__.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

 

K-2-2



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Bridge Loan Agreement dated as of May 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time the “Bridge Loan Agreement”; the terms defined therein being used
herein as therein defined) among Western Digital Corporation, a Delaware
corporation (“Parent”), Western Digital Technologies, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent and Collateral Agent and each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Bridge Loan Agreement.

Pursuant to the provisions of Section 10.1(c) of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

K-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day                  of                             , 20    .

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

K-3-2



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Bridge Loan Agreement dated as of May 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time the “Bridge Loan Agreement”; the terms defined therein being used
herein as therein defined) among Western Digital Corporation, a Delaware
corporation (“Parent”), Western Digital Technologies, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent and Collateral Agent and each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Bridge Loan Agreement.

Pursuant to the provisions of Section 10.1(c) of the Bridge Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s or any of
its direct or indirect partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]

 

Exh. K-4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day                  of                             , 20    .

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

Exh. K-4-2



--------------------------------------------------------------------------------

Exhibit L

Form of Global Intercompany Note

[●], 2016

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on a signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand unless otherwise agreed
upon from time to time to the order of such other entity (each, in such
capacity, a “Payee”), in lawful money of the United States of America, or in
such other currency as agreed to by such Payor and such Payee, in immediately
available funds, at such location as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances constituting Indebtedness
made by such Payee to such Payor. If so agreed by between the Payor and Payee,
each Payor promises also to pay interest, if any, on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.

Reference is made to (i) that certain Loan Agreement, dated as of [•], 2016 (as
amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), by and among Western Digital Corporation (the “Company”), JPMorgan
Chase Bank, N.A., as collateral agent (the “Credit Agreement Collateral Agent”)
and administrative agent, the Lenders (as defined therein) from time to time
party thereto and each other party from time to time party thereto, (ii) that
certain Bridge Loan Agreement, dated as of [•], 2016 (as amended, restated,
amended and restated, refinanced, replaced, extended, supplemented and/or
otherwise modified from time to time, the “Bridge Agreement”), among the
Company, Western Digital Technologies, Inc., JPMorgan Chase Bank, N.A., as
collateral agent (the “Bridge Collateral Agent”) and administrative agent, the
Lenders (as defined therein) from time to time party thereto and each other
party from time to time party thereto, (iii) that certain Indenture, dated as of
April 13, 2016 (as amended, restated, amended and restated, refinanced,
replaced, extended, supplemented and/or otherwise modified from time to time,
the “Secured Indenture”), among the Company, the Guarantors (as defined therein)
party thereto, and U.S. Bank National Association, as collateral agent (the
“Notes Collateral Agent”) and trustee, relating to the Company’s 7.375% Senior
Secured Notes due 2023, (iv) that certain Intercreditor Agreement dated as of
[•], 2016 (as amended, restated, amended and restated, replaced, supplemented
and/or otherwise modified from time to time, the “Intercreditor Agreement”),
among the Credit Agreement Collateral Agent, the Bridge Collateral Agent, the
Notes Collateral Agent, the Company, the other Grantors (as defined therein),
and each Additional Agent (as defined therein) from time to time party thereto
and (v) that certain Indenture, dated as of April 13, 2016 (as amended,
restated, amended and restated, refinanced, replaced, extended, supplemented
and/or otherwise modified from time to time, the “Unsecured Indenture”), among
the Company, the Guarantors (as defined therein) party thereto, and U.S. Bank
National Association, as trustee (the “Unsecured Notes Trustee”), relating to
the Company’s 10.500% Senior Unsecured Notes due 2024 (the “Unsecured Notes”).
Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in the
Intercreditor Agreement, Credit Agreement, Bridge Agreement, Secured Indenture
or Unsecured Indenture, as applicable. This Note is the Global Intercompany Note
referred to in the Credit Agreement, the Bridge Agreement and the Security
Agreement (as defined in the Secured Indenture).

This Note shall be pledged by each Payee that is a Loan Party (other than the SD
Guarantor) (i) to the Credit Agreement Collateral Agent, for the benefit of the
Credit Agreement Secured Parties, pursuant to the Credit Agreement Security
Documents as collateral security for the full and prompt payment when due of,
and the performance of, such Payee’s Credit Agreement Obligations, (ii) to the
Bridge Collateral Agent, for the benefit of the Bridge Secured Parties, pursuant
to the Bridge Security Agreements as col-

 

Exh. L-1



--------------------------------------------------------------------------------

lateral security for the full and prompt payment when due of, and the
performance of, such Payee’s Bridge Obligations and (iii) to the Notes
Collateral Agent, for the benefit of the Secured Indenture Secured Parties,
pursuant to the Notes Security Agreements as collateral security for the full
and prompt payment when due of, and the performance of, such Payee’s Secured
Indenture Obligations. Each Payee hereby acknowledges and agrees that (x) after
the occurrence of and during the continuance of an Event of Default under and as
defined in the Credit Agreement, but subject to the terms of the Intercreditor
Agreement, the Credit Agreement Collateral Agent may, in addition to the other
rights and remedies provided pursuant to the Credit Agreement Security Documents
and otherwise available to it (subject to any applicable notice requirements
thereunder), exercise all rights of the Payees that are Loan Parties with
respect to this Note; (y) after the occurrence of and during the continuance of
an Event of Default under and as defined in the Bridge Agreement, but subject to
the terms of the Intercreditor Agreement, the Bridge Collateral Agent may, in
addition to the other rights and remedies provided pursuant to the Bridge
Security Agreements and otherwise available to it (subject to any applicable
notice requirements thereunder), exercise all rights of the Payees that are Loan
Parties with respect to this Note; and (z) after the occurrence of and during
the continuance of an Event of Default under and as defined in the Secured
Indenture, but subject to the terms of the Intercreditor Agreement, the Notes
Collateral Agent may, in addition to the other rights and remedies provided
pursuant to the Notes Security Agreements and otherwise available to it (subject
to any applicable notice requirements thereunder), exercise all rights of the
Payees that are Loan Parties with respect to this Note.

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Loan Party, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by such
Payor to any and all Loan Parties shall become immediately due and payable,
without presentment, demand, protest or notice of any kind.

Anything in this Note to the contrary notwithstanding, the Indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to (i) all Credit Agreement
Obligations of such Payor to the Credit Agreement Secured Parties until the
Termination Date (as defined in the Credit Agreement), (ii) all Bridge
Obligations of such Payor to the Bridge Secured Parties until the Termination
Date (as defined in the Bridge Agreement), (iii) Secured Indenture Obligations
of such Payor to the Secured Indenture Secured Parties until (x) the payment in
full in cash of all Secured Indenture Obligations, (y) the occurrence of a
Suspension Period (as defined in the Secured Notes Indenture) but only during
such Suspension Period or (z) a covenant defeasance pursuant to the terms of the
Secured Notes Indenture, and (iv) all Obligations (as defined in the Unsecured
Indenture (the “Unsecured Notes Obligations”)) in respect of the Unsecured Notes
of such Payor to the Unsecured Notes Trustee and the Holders (as defined in the
Unsecured Indenture) until (x) the payment in full in cash of all Unsecured
Notes Obligations (y) the occurrence of a Suspension Period (as defined in the
Secured Notes Indenture) but only during such Suspension Period or (z) a
covenant defeasance pursuant to the terms of the Unsecured Notes Indenture;
provided that each Payor may make payments to the applicable Payee so long as no
Event of Default (as defined in the Intercreditor Agreement and the Unsecured
Indenture) shall have occurred and be continuing (such Credit Agreement
Obligations, Bridge Obligations and Secured Indenture Obligations (together with
any other First Lien Obligations), together with any Unsecured Notes Obligations
and, in each case, other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

 

Exh. L-2



--------------------------------------------------------------------------------

(i)        In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor that is a Loan Party (each such
Payor, an “Affected Payor”) or to its property, and in the event of any
proceedings for voluntary liquidation, dissolution or other winding up of such
Affected Payor (except as expressly permitted by each of the Secured Credit
Documents and the Unsecured Indenture), whether or not involving insolvency or
bankruptcy, if an Event of Default (as defined in the Intercreditor Agreement or
the Unsecured Indenture) has occurred and is continuing (x) the holders of
Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than contingent indemnification
obligations) and no Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been cash
collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer) before any Payee that is not a Loan
Party (each such Payee, an “Affected Payee”) is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of this
Note and (y) until the holders of Senior Indebtedness are paid in full in cash
in respect of all amounts constituting Senior Indebtedness (other than
contingent indemnification obligations) and no Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been cash collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), any
payment or distribution to which such Affected Payee would otherwise be entitled
held by it (other than payments made in the form of equity or debt securities of
such Affected Payor that are subordinated, to at least the same extent as this
Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Securities”)) shall be
made to the holders of Senior Indebtedness;

(ii)        (x) if any Event of Default under Sections 7.1(a) or 7.1(j) of the
Credit Agreement, Sections 7.1(a) or 7.1(j) of the Bridge Agreement, Sections
6.01(a), 6.01(b). 6.01(g) or 6.01(h) of the Secured Indenture or Sections
6.01(a), 6.01(b), 6.01(g) or 6.01(h) of the Unsecured Indenture occurs and is
continuing and (y) (1) subject to the Intercreditor Agreement, the applicable
Collateral Agent (as defined in the Intercreditor Agreement) delivers notice to
the Company instructing the Company that such Collateral Agent is thereby
exercising its rights pursuant to this clause (ii) or (2) subject to the
Unsecured Indenture, the Unsecured Notes Trustee delivers notice to the Company
instructing the Company that the Unsecured Notes Trustee is thereby exercising
its rights pursuant to this clause (ii), then, unless otherwise agreed in
writing by the applicable Collateral Agent (as defined in the Intercreditor
Agreement) or Unsecured Notes Trustee, as applicable, in its reasonable
discretion, no payment or distribution of any kind or character shall be made by
or on behalf of any Affected Payor or any other Person on its behalf, and no
payment or distribution of any kind or character shall be received by or on
behalf of any Affected Payee or any other Person on its behalf with respect to
this Note until (x) the applicable Senior Indebtedness shall have been paid in
full in cash (other than (A) contingent indemnification obligations and (B) the
Outstanding Amount of L/C Obligations related to any Letter of Credit that has
been cash collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued

 

Exh. L-3



--------------------------------------------------------------------------------

under another agreement reasonably acceptable to the applicable L/C Issuer) or
(y) such Event of Default shall have been cured or waived; and

(iii)        if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Affected Payee in violation of the foregoing clause (i) or (ii), such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to the Applicable Authorized Representative on behalf of the
applicable First Lien Secured Parties, under the Intercreditor Agreement or the
Unsecured Notes Trustee under the Unsecured Indenture, as applicable.

Except as otherwise set forth in clauses (i) and (ii) of the immediately
preceding paragraph, any Payor is permitted to pay, and any Payee is entitled to
receive, any payment or prepayment of principal and interest on the Indebtedness
evidenced by this Note.

To the fullest extent permitted by applicable law, no present or future holder
of Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Note by any act or failure to act on the part of any
Affected Payor or Affected Payee or by any act or failure to act on the part of
such holder or any trustee or agent for such holder. Each Affected Payee and
each Affected Payor hereby agrees that the subordination of this Note is for the
benefit of each Collateral Agent (as defined in the Intercreditor Agreement),
the other First Lien Secured Parties and the Unsecured Notes Trustee. Each
Collateral Agent (as defined in the Intercreditor Agreement), the other First
Lien Secured Parties and the Unsecured Notes Trustee are obligees under this
Note to the same extent as if their names were written herein as such and
(i) the Applicable Authorized Representative may, on behalf of itself and the
First Lien Secured Parties proceed to enforce the subordination provisions,
subject to the terms of the Intercreditor Agreement, and (ii) the Unsecured
Notes Trustee may proceed to enforce the subordination provisions herein subject
to the terms of the Unsecured Indenture. In the event that the Company incurs
any Additional First Lien Obligations pursuant to the terms of the Intercreditor
Agreement, all applicable references herein to (i) the Credit Agreement
Obligations, Bridge Obligations and Secured Indenture Obligations, as
applicable; (ii) the Credit Agreement, the Bridge Agreement and the Secured
Indenture, as applicable; and (iii) the Credit Agreement Security Documents, the
Bridge Security Agreements and the Notes Security Agreements, as applicable,
shall be deemed, in each case, to refer to the then outstanding Credit Agreement
Obligations, Bridge Obligations and Secured Indenture Obligations, as
applicable, and all related Secured Debt Agreements and First Lien Security
Documents, respectively.

The Indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party or any Payor that is a Loan Party, in each case, to any Payee that is a
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein. For the avoidance of doubt, this Note replaces, but does not
affect the principal amount of, any intercompany loan outstanding between any
Payor and any Payee prior to the execu-

 

Exh. L-4



--------------------------------------------------------------------------------

tion hereof and, to the extent permitted by applicable law, from and after the
date hereof, each such intercompany loan shall be deemed to incorporate the
terms set forth in this Note to the extent applicable and shall be deemed to be
evidenced by this Note together with any documents and instruments executed
prior to the date hereof in connection with such intercompany Indebtedness;
provided that any certificated intercompany note (other than this Note)
evidencing Indebtedness owed to any Payee that is a Loan Party, as the same may
be assigned, assumed, succeeded, amended, supplemented or otherwise modified,
that has been delivered to the Credit Agreement Collateral Agent pursuant to
Section 3.3(a)(xiii) of the Credit Agreement on or prior to the Escrow Release
Date (as defined in the Credit Agreement) (each such note, an “Excluded
Intercompany Note”) and all loans evidenced by any such Excluded Intercompany
Note and obligations and rights pertaining to such loans shall not be so
replaced by this Note and shall remain outstanding. Notwithstanding anything to
the contrary contained herein, each Excluded Intercompany Note and all loans
evidenced thereby and obligations and rights pertaining to such loans shall
continue in full force and effect in accordance with the terms thereof, and
shall not be affected or modified by the terms of this Note.

Each Payor hereby waives presentment, demand (unless otherwise agreed upon from
time to time by the Payor and the Payee), protest or notice of any kind in
connection with this Note. Each Payor and Payee shall cooperate to exchange any
certifications, documentation or other information necessary to reduce or
eliminate any taxes required to be withheld with respect to payments under this
Note and, except to the extent of any taxes required by law to be withheld, all
payments under this Note shall be made without offset, counterclaim or deduction
of any kind.

It is understood that this Note shall evidence only Indebtedness and not amounts
owing in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof.

From time to time after the date hereof, additional Subsidiaries of the Company
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page hereto, which shall be automatically
incorporated into this Note (each additional Subsidiary, an “Additional Party”).
Upon delivery of such counterpart signature page to the Payees, notice of which
is hereby waived by the other Payors, each Additional Party shall be a Payor
and/or a Payee, as the case may be, and shall be as fully a party hereto as if
such Additional Party were an original signatory hereof. Each Payor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payor or Payee hereunder.
This Note shall be fully effective as to any Payor or Payee that is or becomes a
party hereto regardless of whether any other person becomes or fails to become
or ceases to be a Payor or Payee hereunder.

Any Subsidiary of the Company that is a party to this Note that ceases to be a
Restricted Subsidiary of the Company pursuant to a transaction permitted under
the Credit Agreement, Bridge Agreement, Secured Indenture and Unsecured
Indenture (the “Former Subsidiary”) shall be automatically released from the
rights and obligations under this Note and the applicable Collateral Agent (as
defined in the Intercreditor Agreement) shall return any signature page to this
Note and any note powers, allonges or instruments of transfer related thereto
previously delivered to such Collateral Agent; provided that, at the time of
such release, any existing balances between the Former Subsidiary and the
remaining parties hereto have been paid in full or settled.

 

Exh. L-5



--------------------------------------------------------------------------------

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

Exh. L-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

[Signature pages follow.]

 

Exh. L-7



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION, By:  

 

    Name:     Title:  

[Signature Page to Intercompany Note]



--------------------------------------------------------------------------------

[NAME OF APPLICABLE RESTRICTED SUBSIDIARY]1 By:  

 

     Name:      Title:  

 

 

1 To include each Guarantor and each other Restricted Subsidiary of the Company.

[Signature Page to Intercompany Note]



--------------------------------------------------------------------------------

Bridge Loan Agreement – Schedules



--------------------------------------------------------------------------------

Schedule 1

Bridge Loan Commitments as of the Closing Date

Bridge Loan Commitments

 

Lender    Cash Bridge Loan Com-
mitments

JPMorgan Chase Bank, N.A.

   $900,000,000.00

Bank of America, N.A.

   $900,000,000.00

Credit Suisse AG, Cayman Islands Branch

   $409,500,000.00

Mizuho Bank, Ltd.

   $172,500,000.00

Royal Bank of Canada

   $150,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, LTD.

   $75,000,000.00

HSBC Bank USA, National Association

   $75,000,000.00

Sumitomo Mitsui Banking Corporation

   $75,000,000.00

Compass Bank dba BBVA Compass

   $41,250,000.00

BNP Paribas

   $41,250,000.00

The Bank of Nova Scotia

   $41,250,000.00

TD Bank, N.A.

   $41,250,000.00

U.S. Bank National Association

   $21,000,000.00

Fifth Third Bank

   $20,250,000.00

Standard Chartered Bank

   $20,250,000.00

SunTrust Bank

   $16,500,000.00 Total    $3,000,000,000.00



--------------------------------------------------------------------------------

Schedule 5.5

Litigation and Other Controversies

None.



--------------------------------------------------------------------------------

Schedule 5.10

Subsidiaries

 

      Name of Subsidiary   

Jurisdiction
of Organiza-

tion

   Record Owner    Percentage
Ownership
by Borrower

1.

   Viviti Technologies US, Inc.    Delaware    Western Digital Corporation   
100.000%

2.

   HGST, Inc.    Delaware    Viviti Technologies US, Inc.    100.000%

3.

   Fabrik, LLC    Delaware    HGST, Inc.    100.000%

4.

   Skyera, LLC    Delaware    HGST, Inc.    100.000%

5.

   G-Tech, LLC    California    Fabrik, LLC    100.000%

6.

   Virident Systems, Inc.    Delaware    HGST, Inc.    100.000%

7.

   Virident Systems Private Limited    Delaware    Virident Systems, Inc.   
100.000%

8.

   HGST Technologies India Private Limited    India    Virident Systems, Inc.   
100.000%

9.

   HGST Technologies Santa Ana, Inc.    California    HGST, Inc.    100.000%

10. 

   STEC Bermuda, LP    Bermuda    HGST Technologies Santa Ana, Inc.    100.000%

11. 

   STEC International Holding Inc.    California    HGST Technologies Santa Ana,
Inc.    100.000%

12. 

   STEC Europe B.V.    Netherlands    STEC Bermuda, LP    100.000%

13. 

   STEC R&D Ltd.    Cayman Islands    STEC Bermuda, LP    100.000%

14. 

   STEC Hong Kong Ltd.    Hong Kong    STEC Bermuda, LP    100.000%

15. 

   STEC Germany GmbH    Germany    STEC Europe B.V.    100.000%

16. 

   STEC Electronics UK Ltd.    England    STEC Europe B.V.    100.000%

17. 

   STEC Italy SRL    Italy    STEC Europe B.V.    100.000%

18. 

   STEC Taiwan Holding Ltd.    Taiwan    STEC R&D Ltd.    100.000%

19. 

   HGST Technologies Malaysia Sdn. Bhd.    Malaysia    STEC R&D Ltd.    100.000%

20. 

   STEC Memory Technology Service (Shanghai) Co. Ltd.    China    STEC Hong Kong
Ltd.    100.000%

21. 

   Pacifica Insurance Corporation    Hawaii    Western Digital Corporation   
100.000%

22. 

   Western Digital Capital, LLC    Delaware    Western Digital Corporation   
100.000%

23.  

   Keen Personal Media, Inc.    Delaware    Western Digital Corporation   

35% (Common Stock)

100.000% (Preferred A Stock)

67% (Preferred B-1 Stock)

 

4



--------------------------------------------------------------------------------

      Name of Subsidiary    Jurisdiction
of Organiza-
tion    Record Owner    Percentage
Ownership
by Borrower

24.

   Western Digital Technologies, Inc.    Delaware    Western Digital Corporation
   100.000%

25.

   Western Digital International Ltd.    Cayman Islands    Western Digital
Technologies, Inc.    100.000%

26.

   Western Digital Ireland, Ltd.    Cayman Islands    Western Digital
International Ltd.    100.000%

27.

   Western Digital Capital Global, Ltd.    Cayman Islands    Western Digital
Ireland, Ltd.    100.000%

28.

   Western Digital (Malaysia) Sdn. Bhd.    Malaysia    Western Digital Ireland,
Ltd.    100.000%

29.

   Western Digital (Thailand) Company Limited    Thailand    Western Digital
Ireland, Ltd.    99.9997%

30.

   WD Media (Singapore) Pte. Ltd.    Singapore    Western Digital Ireland, Ltd.
   100.000%

31.

   WD Media (Malaysia) Sdn.    Malaysia    Western Digital Ireland, Ltd.   
100.000%

32.

   Read-Rite Philippines, Inc.    Philippines    Western Digital Ireland, Ltd.
   100.000%

33.

   Viviti Technologies Pte. Ltd.    Singapore    Western Digital Ireland, Ltd.
   100.000%

34.

   Suntech Realty, Inc.    Philippines    Read-Rite Philippines, Inc.   
100.000%

35.

   HGST Netherlands B.V.    Netherlands    Viviti Technologies Pte. Ltd.   
100.000%

36.

   HGST Japan, Ltd.    Japan    HGST Netherlands B.V.    100.000%

37.

   HGST (Shenzhen) Co., Ltd.    China    HGST Netherlands B.V.    100.000%

38.

   Shenzhen Hailiang Storage Products Co., Ltd.    China    HGST Netherlands
B.V.    100.000%

39.

   HGST (Thailand) Ltd.    Thailand    HGST Netherlands B.V.   

99.999984% of Common

100% of Preferred

40.

   HGST Asia Pte. Ltd.    Singapore    HGST Netherlands B.V.    100.000%

41.

   HGST Philippines Corp.    Philippines    HGST Netherlands B.V.    100.000%

42.

   HICAP Properties Corp.    Philippines    HGST Philippines Corp.    100.000%

43.

   HGST Malaysia Sdn. Bhd.    Malaysia    HGST Netherlands B.V.    100.000%

44.

   HGSP (Shenzhen) Co., Ltd.    China    HGST Netherlands B.V.    100.000%

45.

   HGST Consulting (Shanghai) Co., Ltd.    China    HGST Netherlands B.V.   
100.000%

46.

   HGST Europe, Ltd.    England    HGST Netherlands B.V.    100.000%

47.

   HGST Singapore Pte. Ltd.    Singapore    HGST Netherlands B.V.    100.000%

48.

   Western Digital (Deutschland) GmbH    Germany    Western Digital
Technologies, Inc.    100.000%

49.

   Western Digital (France) SARL    France    Western Digital Technologies, Inc.
   100.000%

50.  

   Western Digital (I.S.) Limited    Ireland    Western Digital Technologies,
Inc.    100.000%                Western Digital Ireland, Ltd.     

 

5



--------------------------------------------------------------------------------

      Name of Subsidiary    Jurisdiction
of Organiza-
tion    Record Owner    Percentage
Ownership
by Borrower

51.

   Western Digital (S.E. Asia) Pte. Ltd.    Singapore    Western Digital
Technologies, Inc.    100.000%

52.

   Western Digital (U.K.) Limited    England    Western Digital Technologies,
Inc.    100.000%

53.

  

Western Digital do Brasil

Comércio e Distribuição de Produtos de Informática Ltda.

   Brazil    Western Digital Technologies, Inc.    100.000%              Western
Digital Latin America, Inc.     

54.

   Western Digital Canada Corporation    Canada    Western Digital Technologies,
Inc.    100.000%

55.

   Western Digital Japan Ltd.    Japan    Western Digital Technologies, Inc.   
100.000%

56.

   WD Media, LLC    Delaware    Western Digital Technologies, Inc.    100.000%

57.

   Western Digital Korea, Ltd.    Korea    Western Digital Technologies, Inc.   
100.000%

58.

   Western Digital Netherlands B.V.    Netherlands    Western Digital
Technologies, Inc.    100.000%

59.

   Western Digital Taiwan Co., Ltd.    Taiwan    Western Digital Technologies,
Inc.    100.000%

60.

   Western Digital (Fremont), LLC    Delaware    Western Digital Technologies,
Inc.    100.000%

61.

   Western Digital Latin America, Inc.    Delaware    Western Digital
Technologies, Inc.    100.000%

62.

   Western Digital (Argentina) S.A.    Argentina    Western Digital Latin
America, Inc.    100.000%

63.

   Western Digital Hong Kong Limited    Hong Kong    Western Digital
Technologies, Inc.    100.000%

64.

   Western Digital Information Technology (Shanghai) Company Ltd.    China   
Western Digital Hong Kong Limited    100.000%

65.

   Arkeia Software SARL    France    Western Digital Technologies, Inc.   
100.000%

66.

   Amplidata N.V.    Belgium    HGST Netherlands B.V.    100.000%

67.

   Read-Rite International*    Cayman Islands    Western Digital (Fremont), LLC
   100.000%

68.

   Amplidata, Inc.    Delaware    Amplidata N.V.    100.000%

69.  

   Schrader Acquisition Corporation (to be merged with and into SanDisk
Corporation with SanDisk Corporation as the surviving entity)    Delaware   
Western Digital Technologies, Inc.    100.000%

 

6



--------------------------------------------------------------------------------

Target:

 

      Name of Entity   

Jurisdiction

of Organiza-
tion

   Record Owner    Percentage
Ownership by
Borrower

1.

   EasyStore Memory Limited    Ireland    SanDisk Holdings LLC    100.000%

2.

   Fusion Multisystems Ltd.    Canada    Fusion-io, LLC    100.000%

3.

   Fusion-io (Beijing) Info Tech Co., Ltd    China    Fusion-io Singapore
Private Ltd    100.000%

4.

   Fusion-io Au PTY LTD*    Australia    Fusion-io, LLC    100.000%

5.

   Fusion-io GmbH*    Germany    Fusion-io, LLC    100.000%

6.

   Fusion-io Holdings S.a.r.l.    Luxembourg    Fusion-io, LLC    100.000%

7.

   Fusion-io Limited*    Hong Kong    Fusion-io, LLC    100.000%

8.

   FUSION-IO LTD    United Kingdom    Fusion-io, LLC    100.000%

9.

   Fusion-io Poland Sp.z o.o    Poland    Fusion-io Holdings S.a.r.l.   
100.000%

10.

   Fusion-io SAS    France    Fusion-io, LLC    100.000%

11.

   Fusion-io Singapore Private Ltd    Singapore    Fusion-io, LLC    100.000%

12.

   Fusion-io Sweden AB*    Sweden    Fusion-io Holdings S.a.r.l.    100.000%

13.

   Fusion-io Technology Limited    United Kingdom    Fusion-io, LLC    100.000%

14.

   Fusion-io Tecnologia Ltda    Brazil    Fusion-io, LLC    100.000%

15.

   Fusion-io, LLC    Delaware    SanDisk Corporation    100.000%

16.

   ID7 LTD    United Kingdom    Fusion-io Technology Limited    100.000%

17.

   IO Turbine LLC    Delaware    Fusion-io, LLC    100.000%

18.

   M-Systems (Cayman) Limited    Cayman Islands    M-Systems Finance Inc.   
100.000%

19.

   M-Systems B.V.    Netherlands    P.P.S. van Koppen Pensioen B.V.    100.000%

20.

   M-Systems Finance Inc.    Cayman Islands    SanDisk IL Ltd.    100.000%

21.

   M-Systems Holdings LLC    Delaware    SanDisk Corporation    100.000%       
        M-Systems, Inc.     

22.

   M-Systems, Inc.    New York    SanDisk IL Ltd.    100.000%

23.  

   P.P.S. van Koppen Pensioen B.V.    Netherlands    M-Systems Finance Inc.   
100.000%

24.

   Prestadora SD, S. de R.L. de    Mexico    SanDisk Holdings LLC    100.000%

 

7



--------------------------------------------------------------------------------

      Name of Entity   

Jurisdiction

of Organiza-
tion

   Record Owner    Percentage
Ownership by
Borrower      C.V.         SanDisk Latin America Holdings LLC     

25.

   Sandbox Expansion LLC    Delaware    SanDisk Corporation    100.000%

26.

   SanDisk (Cayman) Limited    Cayman Islands    SanDisk (Ireland) Limited   
100.000%

27.

   SanDisk (Ireland) Limited    Ireland    SanDisk Manufacturing    100.000%

28.

   SanDisk 3D IP Holdings Ltd    Cayman Islands    SanDisk Technologies, Inc.   
100.000%

29.

   SanDisk 3D LLC    Delaware    SanDisk Technologies, Inc.    100.000%

30.

   SanDisk B.V.    Netherlands    SanDisk International Limited    100.000%

31.

   SanDisk Bermuda Limited    Bermuda    SanDisk International Holdco B.V.   
100.000%

32.

   SanDisk Bermuda Unlimited    Bermuda    SanDisk Bermuda Limited    100.000%

33.

   SanDisk BiCS IP Holdings Ltd    Cayman Islands    SanDisk Technologies, Inc.
   100.000%

34.

   SanDisk Brasil Comércio de Semicondutores LTDA    Brazil    SanDisk Brazil
Manufacturing Holding I B.V.    100.000%                SanDisk Brazil
Manufacturing Holding II B.V.     

35.

   SanDisk Brasil Indústria de Semicondutores (RS) LTDA    Brazil    SanDisk
Brazil Manufacturing Holding I B.V.    100.000%                SanDisk Brazil
Manufacturing Holding II B.V.     

36.

   SanDisk Brasil Participações Ltda.    Brazil    SanDisk Holdings LLC   
100.000%                SanDisk Latin America Holdings LLC     

37.

   SanDisk Brazil Manufacturing Holding I B.V.    Netherlands    SanDisk
Manufacturing    100.000%

38.

   SanDisk Brazil Manufacturing Holding II B.V.    Netherlands    SanDisk
Manufacturing    100.000%

39.

   SanDisk C.V.    Netherlands    SanDisk International Holdco B.V.    100.000%
               SanDisk Holding B.V.     

40.

   SanDisk China Limited    Ireland    SanDisk Manufacturing    100.000%

41.  

   SanDisk China LLC    Delaware    SanDisk Technologies, Inc.    100.000%

 

8



--------------------------------------------------------------------------------

      Name of Entity   

Jurisdiction

of Organiza-
tion

   Record Owner    Percentage
Ownership by
Borrower

42.

   SanDisk Corporation    Delaware    Western Digital Technologies, Inc.   
100.000%

43.

  

SanDisk Enterprise Holdings Inc.

 

   Delaware    SanDisk Technologies, Inc.    100.000%

44.

  

SanDisk Enterprise IP LLC

 

   Texas    SanDisk Malaysia Sdn. Bhd.    100.000%

45.

  

SanDisk Equipment Y.K.

 

   Japan    SanDisk (Cayman) Limited    100.000%

46.

  

SanDisk Flash B.V.

 

   Netherlands    SanDisk C.V.    100.000%

47.

  

SanDisk France SAS

 

   France    SanDisk International Limited    100.000%

48.

  

SanDisk G.K.

 

   Japan    SanDisk International Limited    100.000%

49.

  

SanDisk GmbH

 

   Germany    SanDisk International Limited    100.000%

50.

   SanDisk Holding B.V.    Netherlands    SanDisk International Holdco B.V.   
100.000%

51.

   SanDisk Holdings LLC    Delaware    SanDisk Technologies, Inc.    100.000%

52.

   SanDisk Hong Kong Limited    Hong Kong    SanDisk International Holdco B.V.
   100.000%                SanDisk, Limited     

53.

   SanDisk Hong Kong Limited Singapore Branch    Singapore    SanDisk Hong Kong
Limited    100.000%

54.

   SanDisk Hong Kong Limited, Australia Branch Office    Australia    SanDisk
Hong Kong Limited    100.000%

55.

   SanDisk Hong Kong Limited, Indonesia Representative Office    Indonesia   
SanDisk Hong Kong Limited    100.000%

56.

   SanDisk Hong Kong Limited, Shenzhen Representative Office    China    SanDisk
Hong Kong Limited    100.000%

57.

   SanDisk IL Ltd.    Israel    SanDisk International Holdco B.V.    100.000%

58.

   SanDisk India Device Design Centre Private Limited    India    SanDisk
Corporation    100.000%                SanDisk Manufacturing    100.000%

59.

   SanDisk Information Technology (Shanghai) Co., Ltd.    China    SanDisk China
LLC    100.000%

60.  

  

SanDisk International Holdco B.V.

 

   Netherlands    SanDisk Technologies, Inc.    100.000%

 

9



--------------------------------------------------------------------------------

      Name of Entity   

Jurisdiction

of Organiza-
tion

   Record Owner    Percentage
Ownership by
Borrower

61.

  

SanDisk International Limited

 

   Ireland    SanDisk Manufacturing    100.000%

62.

   SanDisk International Limited Türkiye İstanbul İrtibat Bürosu*    Turkey   
SanDisk International Limited    100.000%

63.

   SanDisk International Middle East FZE    United Arab Emirates    SanDisk
International Limited    100.000%

64.

  

SanDisk Israel (Tefen) Ltd.

 

   Israel    SanDisk Corporation    100.000%

65.

   SanDisk Italy S.r.l.    Italy    SanDisk International Limited    100.000%

66.

   SanDisk Korea Limited    Korea, Republic of    SanDisk International Limited
   100.000%

67.

   SanDisk Latin America Holdings LLC    Delaware    SanDisk Technologies, Inc.
   100.000%

68.

  

SanDisk Malaysia Sdn. Bhd.

 

   Malaysia    SanDisk Manufacturing    100.000%

69.

   SanDisk Manufacturing    Ireland    SanDisk Bermuda Unlimited    100.000%  
             SanDisk Bermuda Limited     

70.

   SanDisk Manufacturing Americas, LLC    Delaware    SanDisk Technologies, Inc.
   100.000%

71.

   SanDisk Operations Holdings Limited    Ireland    SanDisk Manufacturing   
100.000%

72.

   SanDisk Pazarlama ve Ticaret Limited Sirketi    Turkey    SanDisk
International Limited    100.000%

73.

   SanDisk Scotland, Limited    United Kingdom    SanDisk International Holdco
B.V.    100.000%

74.

   SanDisk Semiconductor (Shanghai) Co., Ltd.    China    SanDisk China Limited
   100.000%

75.

   SanDisk Spain, S.L.U.    Spain    SanDisk International Holdco B.V.   
100.000%

76.

   SanDisk Storage Malaysia Sdn. Bhd.    Malaysia    SanDisk Manufacturing   
100.000%

77.

   SanDisk Sweden AB    Sweden    SanDisk International Limited    100.000%

78.

  

SanDisk Switzerland Sarl

 

   Switzerland    SanDisk International Limited    100.000%

79.

   SanDisk Switzerland Sarl, Russia Representative Office    Russia    SanDisk
Switzerland Sarl    100.000%

80.  

  

SanDisk Taiwan Limited

 

   Taiwan    SanDisk Manufacturing    100.000%

 

10



--------------------------------------------------------------------------------

      Name of Entity   

Jurisdiction

of Organiza-
tion

   Record Owner    Percentage
Ownership by
Borrower

81.

  

SanDisk Technologies, Inc.

 

   Texas    SanDisk Corporation    100.000%

82.

   SanDisk Trading (Shanghai) Co., Ltd.    China    SanDisk Trading Holdings
Limited    100.000%

83.

   SanDisk Trading (Shanghai) Co., Ltd., Beijing Branch    China    SanDisk
Trading (Shanghai) Co., Ltd.    100.000%

84.

   SanDisk Trading Holdings Limited    Ireland    SanDisk Manufacturing   
100.000%

85.

   SanDisk UK, Limited    United Kingdom    SanDisk International Limited   
100.000%

86.

  

SanDisk, Limited

 

   Japan    SanDisk Corporation    100.000%

87.

   SCST LTD    United Kingdom    Fusion-io Technology Limited    100.000%

88.

  

SD Ventures LLC

 

   Delaware    SanDisk Corporation    100.000%

89.

   SMART Storage Systems (SG), Pte. Ltd.*    Singapore    SanDisk Manufacturing
   100.000%

90.

   SMART Storage Systems GmbH    Austria    SanDisk Storage Malaysia Sdn. Bhd.
   100.000%

91.  

  

SMART Storage Systems, Inc.

 

   Arizona    SanDisk Corporation    100.000%

*indicates entity in process of liquidation

 

11



--------------------------------------------------------------------------------

Schedule 5.17

Capitalization

None.



--------------------------------------------------------------------------------

Schedule 6.11

Transactions with Affiliates

 

  1. Joint Venture Agreement Dated November 9, 2015 by and among Unisplendor
Corporation Limited, Unissoft (Wuxi) Group Co., Ltd. and Western Digital
Corporation.

 

 

 

13



--------------------------------------------------------------------------------

Schedule 6.14

Indebtedness

 

  1. Guarantee facility by Mizuho Bank in the amount of JPY 1.0 Billion (roughly
USD equivalent of $9.0 million) for import consumption tax for customs on behalf
of HGST Japan Ltd.

 

  2. Guarantee made by Western Digital Corporation in favor of The Bank Of Nova
Scotia in connection with the indebtedness and liability of Western Digital
(Fremont) LLC arising under a master lease agreement for precious metals with an
aggregate liability not to exceed approximately $3.6 million.

 

  3. Guarantee made by Western Digital Corporation in favor of The Bank Of Nova
Scotia in connection with the indebtedness and liability of HGST, Inc., arising
under a master lease agreement for precious metals with an aggregate liability
not to exceed $27.5 million.

 

  4. Guarantee facility by HSBC Bank Malaysia Berhad in the amount of up to RM
26 million (roughly USD equivalent of $6.6 million), utilized by Western Digital
(Malaysia) Sdn. Bhd. for various purposes.

 

  5. Guarantee by Kasikorn Bank to the Provincial Electricity Authority and the
Customs Department in the amount of THB 251,663,629.14 (roughly USD equivalent
of $7.2 million) for the payment for electric power services on behalf of
Western Digital Storage Device (Thailand) Company Limited and taxes.

 

  6. Guarantees by Siam Commercial Bank to the Provincial Electricity Authority
and the Customs Department in the amount of THB 250,940,754 (roughly USD
equivalent of $7.2 million) for the payment for electric power services on
behalf of Western Digital Storage Device (Thailand) Company Limited and fees and
taxes.

 

  7. Letters of Credit issued by Kasikorn Bank on behalf of Western Digital
Storage Device (Thailand) Company Limited in the amount of THB 320,000,000
(roughly USD equivalent of $9.2 million).

 

  8. Bank guarantees issued by WD Media (Malaysia) SDN in an amount of
approximately USD $4.4 million.

 

  9. Letters of Credit issued by Citibank on behalf of HGST, Inc. in the amount
of $3,506,600 related to workers comp programs.

 

  10. Amended and Restated Uncommitted Receivables Purchase Agreement dated as
of March 25, 2016 among Western Digital Technologies, Inc. and HGST, Inc., each
as a Seller, Western Digital Corporation, as Parent, and Bank of West, as
Purchaser, in an aggregate facility amount of $100,000,000.

 

  11.

Amended and Restated Receivables Purchase Agreement dated as of April 27, 2011
and amended and restated as of September 21, 2012, as amended as of June 16,
2014 and as further amended as of June 29, 2015, among Western Digital
Technologies, Inc. and

 

14



--------------------------------------------------------------------------------

 

HGST, Inc., each as a Seller, the other sellers from time to time party thereto
and Citibank, N.A., as Buyer, in an aggregate facility amount of $250,000,000.

 

  12. Supplier Agreement dated as of September 3, 2013 by and between Western
Digital Technologies, Inc., and Citibank, N.A., providing for receivables
financing by Citibank for certain trade receivables.

 

  13. Supplier Agreement dated as of November 18, 2011 by and between Western
Digital Technologies, Inc. and Citibank, N.A., providing for receivables
financing by Citibank, N.A. for certain trade receivables.

Target:

 

  1. SanDisk Corporation and certain of its Subsidiaries entered into a
Receivable Purchase Agreement in an amount up to $100 million with Standard
Chartered Bank on February 25, 2015.

 

 

15



--------------------------------------------------------------------------------

Schedule 6.15

Liens

 

  1. A security interest granted by HGST, Inc. as lessee De Lage Landen
Financial Services, Inc. as lessor in all HGST, Inc.’s invoices and their
proceeds specified in Schedule A of the financing statement amendment under the
Master Lease Agreement.

 

  2. A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s Equipment (as defined in the
financing statement), rights and claims to payment and chattel paper arising out
of such Equipment and all proceeds relating to the Equipment.

 

  3. A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s Equipment (as defined in the
financing statement), rights and claims to payment and chattel paper arising out
of such Equipment and all proceeds relating to the Equipment.

 

  4. A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s equipment and software leased to or
financed for Hitachi Global Storage Technologies, Inc. by Hewlett- Packard
Financial Services Company and products and proceeds thereof.

 

  5. A security interest granted by Western Digital Corporation to Avidex
Industries, LLC in all of Western Digital Corporation’s equipment located in
1710 Automation Parkway, San Jose, California 95131.

 

  6. A security interest granted by Western Digital Corporation to Avidex
Industries, LLC in all of Western Digital Corporation’s equipment located in
1250 Reliance Way, Fremont, California 94539.

 

  7. Liens in connection with that certain Guarantee made by Western Digital
Corporation in favor of The Bank Of Nova Scotia in connection with the
indebtedness and liability of Western Digital (Fremont) LLC arising under a
master lease agreement for precious metals.

 

  8. Liens in connection with that certain Guarantee made by Western Digital
Corporation in favor of The Bank Of Nova Scotia in connection with the
indebtedness and liability of HGST, Inc., arising under a master lease agreement
for precious metals.

 

  9. Liens in connection with that certain Amended and Restated Uncommitted
Receivables Purchase Agreement dated as of March 25, 2016 among Western Digital
Technologies, Inc. and HGST, Inc., each as a Seller, Western Digital
Corporation, as Parent, and Bank of West, as Purchaser.

 

16



--------------------------------------------------------------------------------

  10. Liens in connection with that certain Amended and Restated Receivables
Purchase Agreement dated as of April 27, 2011 and amended and restated as of
September 21, 2012, as amended as of June 16, 2014 and as further amended as of
June 29, 2015, among Western Digital Technologies, Inc. and HGST, Inc., each as
a Seller, the other sellers from time to time party thereto and Citibank, N.A.,
as Buyer.

 

  11. Liens in connection with that certain Supplier Agreement dated as of
September 3, 2013 by and between Western Digital Technologies, Inc., and
Citibank, N.A.

 

  12. Liens in connection with that certain Supplier Agreement dated as of
November 18, 2011 by and between Western Digital Technologies, Inc. and
Citibank, N.A.

 

  13. A security interest granted by Fusion-io, LLC to Henriksen Butler Design
Group., in Fusion-io, LLC’s furniture and fabric manufactured by Paul Brayton
Designs and Herman Miller Inc. together with all proceeds and support obligation
up to the amount of $109,750.00.

 

  14. A security interest granted by Fusion-io, LLC to U.S. Bank Equipment
Finance (a division of U.S. Bank National Association), in one of Fusion-io,
LLC’s copier together with replacements, parts, repairs, etc.

 

  15. A security interest granted by Virident Systems, Inc. to Webbank, in all
of Virident Systems, Inc.’s computer equipment, peripherals and other equipment,
financed to Virident Systems, Inc. by Webbank.

 

  16. A guaranty by Western Digital Technologies, Inc. to the State of the
Netherlands for the payment of value-added-tax in the Netherlands is secured by
cash in a deposit account at Bank of America, N.A. of 500,000 euros or roughly
USD $564,250.

Target:

 

  1. Liens in connection with that certain Receivable Purchase Agreement dated
as of February 25, 2015 entered into by SanDisk Corporation and certain of its
Subsidiaries with Standard Chartered Bank.

 

17



--------------------------------------------------------------------------------

Schedule 6.17

Advances, Investments and Loans

 

  1. The information set forth on Schedule 5.10 is incorporated herein by
reference.

 

  2. Western Digital Capital, LLC has made investments in certain early stage
companies in the data storage industry in an amount of $75,000,000.

 

  3. Western Digital Capital Global, Ltd. has made investments in certain early
stage companies in the data storage industry in an amount of $25,430,000 and
Western Digital Capital Global, Ltd. has commitments to make further investments
in early stage companies in the data storage industry in an amount of
$5,070,000.

 

  4. Joint Venture Contract regarding Unis-WDC Storage Co. Ltd. among
Unisplendour Corporation Limited and Unissoft (Wuxi) Group Co., Ltd. and Western
Digital Corporation dated as of November 9, 2015.

 

  5. Each of Western Digital Technologies, Inc. and SanDisk Corporation has a
25% interest in Secure Content Storage Association, LLC.

Target:

 

  1. SanDisk Corporation has investments (including loans) in or to third
parties (excluding Flash Ventures (as defined below)) totalling $57.5 million.
In addition, it has committed to invest in venture funds totalling $11.25
million, and holds a 33.3% interest in SD-3C LLC.

 

  2. SanDisk Corporation has three business ventures with Toshiba Corporation
(“Toshiba”) in three separate legal entities: Flash Partners Ltd. (“FPL”), Flash
Alliance Ltd. (“FAL”) and Flash Forward Ltd. (“FFL,” and together with FPL and
FAL, “Flash Ventures”). SanDisk (Cayman) Ltd., SanDisk (Ireland) Ltd. and
SanDisk Flash B.V. have a 49.9% ownership interest in FPL, FAL and FFL,
respectively, and Toshiba owns 50.1% of each of these entities.

 

  3. Note Agreement, dated as of June 8, 2006, as amended by Amendment #1 to
Note Agreement, dated December 31, 2011, and Amendment #2 to Note Agreement,
dated December 30, 2013, by and among Flash Partners, Ltd., Toshiba Corporation
and SanDisk Corporation in the amount of ¥2.9 billion (approximately
$25,517,000).

 

  4. Note Agreement, dated as of June 26, 2008, as amended by Amendment #1 to
Note Agreement, dated December 31, 2013, by and among Flash Alliance, Ltd.,
Toshiba Corporation and SanDisk Corporation in the amount of ¥25.4 billion
(approximately $223,493,000).

 

  5.

Flash Forward Amended and Restated Note Agreement, dated as of February 17,
2012, as amended by Amendment #1 to Flash Forward Amended and Restated Note
Agreement, dated November 27, 2013, Amendment #2 to Flash Forward Amended and
Restated Note



--------------------------------------------------------------------------------

 

Agreement, dated May 22, 2014 and Amendment #3 to Flash Forward Amended and
Restated Note Agreement effective October 28, 2014, by and among Flash Forward,
Ltd., Toshiba Corporation and SanDisk Corporation in the amount. of ¥19.75
billion (approximately $173,779,000).



--------------------------------------------------------------------------------

Schedule 6.24

Certain Post-Closing Obligations

Parent shall, or shall cause the applicable Restricted Subsidiary to, deliver
each item to the Administrative Agent or Collateral Agent (or the Parent Credit
Facilities Collateral Agent as its bailee under the Intercreditor Agreement), as
applicable, or take the actions specified below, as applicable, no later than
the corresponding due date for such delivery or action specified below (or such
later date as the Administrative Agent or the Collateral Agent, as applicable,
reasonably agrees in writing).

 

  1. Not later than five (5) days after the Closing Date, Western Digital
International Ltd. shall deliver an executed irrevocable letter of instruction
to its registered office provider and Western Digital Technologies, Inc. shall
deliver a copy of such letter signed by the registered office provider to
Mortgagee (as defined in the Cayman Share Mortgage) pursuant to Section 4.2(g)
of the Cayman Share Mortgage.

 

  2. Not later than thirty (30) days after the Closing Date (or fifteen
(15) days for copyrights), Parent shall deliver or cause to be delivered to the
Collateral Agent the supplement to Schedule 6 to the Perfection Certificate
described in Section 4(iv) of the Security Agreement, together with any executed
supplemental Intellectual Property Security Agreement(s).

 

  3. Not later than sixty (60) days after the Closing Date:

 

  a. Each of the Target Company and its Restricted Subsidiaries (other than any
Restricted Subsidiary in the process of liquidation) shall deliver to the
Collateral Agent (or the Parent Credit Facilities Collateral Agent as its bailee
under the Intercreditor Agreement) a signature page to the Global Intercompany
Note;

 

  b. Parent shall deliver or shall cause to be delivered to the Collateral Agent
evidence that all insurance disclosed on Schedule 8 to the Perfection
Certificate, to the extent required by the Security Agreement, has been endorsed
or otherwise amended to include a loss payable or mortgagee endorsement, as
applicable, to the Collateral Agent and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, in form and substance
satisfactory to the Collateral Agent); and

 

  c. Parent shall deliver or cause to be delivered to the Collateral Agent (or
the Parent Credit Facilities Collateral Agent as its bailee under the
Intercreditor Agreement) the certificates representing the shares of Equity
Interests that do not constitute Excluded Equity Interests and that are required
to be pledged by any Grantor pursuant to the Security Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of such Grantor, in each case, only to the extent such
certificates are issued by Western Digital Japan Ltd, Western Digital (S.E.
Asia) Pte. Ltd. or Western Digital Do Brasil Comércio E Distribuição De Produtos
De Informática Ltd.



--------------------------------------------------------------------------------

  4. Not later than ninety (90) days after the Closing Date, Parent shall cause
to be delivered to the Collateral Agent:

 

  a. Mortgages. a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Grantor that is the owner of such Mortgaged Property, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof to create a lien
under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent;

 

  b. Title Insurance Policies. with respect to each Mortgage, a title insurance
policy (or marked up lender’s title insurance commitment having the effect of a
policy of title insurance) insuring the Lien of such Mortgage as a valid first
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount of the fair market value (as determined by Parent in good faith) of such
Mortgaged Property and fixtures, which policy (or such marked up commitment)
(each, a “Title Policy”) shall (A) be issued by a nationally recognized title
insurance company (the “Title Company”), (B) to the extent necessary, include
such reinsurance arrangements (with provisions for direct access, if necessary)
as shall be reasonably acceptable to the Administrative Agent, (C) have been
supplemented by such endorsements as shall be reasonably requested by the
Administrative Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning (it being agreed that Administrative Agent shall
accept zoning reports in lieu of zoning endorsements in any jurisdiction where
the cost of such endorsements exceeds $1,000 per property), contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), such Title Policy shall not include a general mechanic’s lien
exception, and (D) contain no exceptions to title other than Permitted Liens;

 

  c. Surveys. ALTA/ACSM surveys with respect to each such Mortgaged Property;
provided, however, that an ALTA/ACSM survey shall not be required to the extent
that (x) an existing survey together with an “affidavit of no change”
satisfactory to the Title Company is delivered to the Collateral Agent and the
Title Company and (y) the Title Company removes the standard survey exception
and provides reasonable and customary survey related endorsements and other
coverages in the applicable title insurance policy;

 

  d. Flood Determinations. a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each such
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Parent);



--------------------------------------------------------------------------------

  e. Affidavits and Other Information. such customary affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;

 

  f. Payment of Title Fees and Premiums. evidence reasonably acceptable to the
Administrative Agent of payment by Parent of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policy/ies contemplated above; and

 

  g. Opinions. favorable written opinions, addressed to the Collateral Agent and
the Secured Parties, of local counsel to the Grantors in each jurisdiction
(i) where a Mortgaged Property is located and (ii) where the applicable Grantor
granting the Mortgage on said Mortgaged Property is organized, regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable Grantor, and such other
matters as may be reasonably requested by the Administrative Agent, each in form
and substance reasonably satisfactory to the Administrative Agent.